2017 COPS Office Tribal Resources Grant Program (TRGP)
Award Owner’s Manual

U.S. Department of Justice, Office of Community Oriented Policing Services
www.cops.usdoj.gov

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

2017 COPS Office Tribal Resources Grant Program
(TRGP) Award Owner’s Manual
This manual was created to assist COPS Office Tribal Resources Grant Program (TRGP) recipients with the
administrative and financial matters associated with their award.
For more information about your TRGP award, please contact your COPS Office Grant Program Specialist. If you
do not know the name or telephone number of your Grant Program Specialist, please contact the COPS Office
Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published September 2017
i

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Contents
Getting Started.................................................................................................................................................................................................. 1
I. Award Acceptance, Terms, and Conditions ........................................................................................................................................ 2
The award document ................................................................................................................................................................................ 2
Award terms and conditions .................................................................................................................................................................. 3
What are the specific rules regarding termination of award funding? ................................................................................ 61
Accepting the award ............................................................................................................................................................................... 62
II. Procurement Process (for TRGP-Equipment/Training awards only) ...................................................................................... 63
What documentation must be submitted to the COPS Office for sole source review?................................................. 63
III. Accessing Award Funds ......................................................................................................................................................................... 65
Payment method ...................................................................................................................................................................................... 65
Setting up your account ......................................................................................................................................................................... 65
Additional payment questions ............................................................................................................................................................ 66
Matching funds.......................................................................................................................................................................................... 67
IV. Financial Record Maintenance ............................................................................................................................................................ 68
Accounting systems and records ........................................................................................................................................................ 68
V. Federal Audit Requirements ................................................................................................................................................................. 70
Single Audit Act (SAA) requirements ................................................................................................................................................ 70
Office of Inspector General (OIG) recipient audits ....................................................................................................................... 71
Typical audit findings .............................................................................................................................................................................. 72
VI. Reports.......................................................................................................................................................................................................... 74
Federal Financial Reports ....................................................................................................................................................................... 74
Program Progress Reports ..................................................................................................................................................................... 76
Contact points to obtain technical assistance and report violations ................................................................................... 77
VII. When the Award Period Has Ended ................................................................................................................................................. 78
Final Federal Financial Report (SF-425) ............................................................................................................................................ 78
Final Program Progress (Closeout) Report ...................................................................................................................................... 78
Equipment disposition............................................................................................................................................................................ 79
VIII. Conclusion ................................................................................................................................................................................................ 80

ii

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Appendices....................................................................................................................................................................................................... 81
Appendix A. List of source documents ............................................................................................................................................. 81
Appendix B. Assurances and Certifications..................................................................................................................................... 82
Appendix C. Community policing defined ..................................................................................................................................... 88
Appendix D. National Institute of Justice (NIJ) bulletproof vest standards........................................................................ 95
Appendix E. Whistleblower protection (41 U.S.C. § 4712) ........................................................................................................ 97
Appendix F. 2 C.F.R. Appendix II to Part 200: Contract provisions for nonfederal entity
contracts under federal awards ........................................................................................................................................................ 100
Appendix G. Remittance of Interest Earned Amounts ............................................................................................................ 102
Glossary of Terms ........................................................................................................................................................................................ 103

iii

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Getting Started
Congratulations on receiving an award from the U.S. Department of Justice (DOJ), Office of Community Oriented
Policing Services (COPS Office). The 2017 COPS Office Tribal Resources Grant Program (TRGP) provides funding
directly to federally recognized tribal jurisdictions with established law enforcement agencies. TRGP was
designed to expand the implementation of community policing and meet the most serious needs of law
enforcement in tribal communities through a broadened comprehensive program.
In Fiscal Year 2010, the U.S. Department of Justice (DOJ) issued a single Coordinated Tribal Assistance Solicitation
(CTAS) that encompassed the department’s available Tribal Government–specific award programs. CTAS
enabled each tribe to submit a single application for available award funding according to the tribes’ needs. This
coordinated process allowed the DOJ to review a single application from a tribe, and it allowed the DOJ awardmaking components to coordinate in making award decisions to address these public safety needs on a more
comprehensive basis.
The 2017 TRGP, which is also CTAS Purpose Area #1: Public Safety and Community Policing, consists of two types
of awards. The TRGP-Hiring awards are for entry-level salaries and benefits for newly hired or rehired career law
enforcement officers, and the TRGP-Equipment/Training (TRGP-E/T) awards provide funding for background
investigations, training, uniforms, basic issue equipment, technology, and vehicles for tribal law enforcement
agencies.
To support community policing, particularly the development of partnerships and problem solving, 2017 TRGP
recipients may be offered training and technical assistance by COPS Office training and technical assistance
providers. Trainings will assist recipients in the advancement of community policing and may address specific
public safety issues facing tribal communities. The COPS Office or its technical assistance providers will notify
TRGP recipients about training and technical assistance opportunities. Recipients are encouraged to participate
in the training and technical assistance opportunities to further their public safety efforts.
This COPS Office TRGP Award Owner’s Manual will assist your agency with the administrative and financial
matters associated with managing your award. It was developed by the COPS Office to ensure that all TRGP
recipients clearly understand and meet the requirements of their award. Please review this manual carefully,
because a failure to follow award requirements may result in serious penalties. Please do not hesitate to call the
COPS Office Response Center at 800-421-6770 if you need assistance with the implementation of your award.
Thank you for providing us with the opportunity to work in partnership with your community.

1

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

I. Award Acceptance, Terms, and Conditions
To officially accept and begin your TRGP award, your agency must access www.cops.usdoj.gov and select the
“Account Access” tab on the upper right corner to log in, review, and electronically sign the award document
with the award terms and conditions; the Financial Clearance Memorandum (FCM) that is incorporated by
reference into the award document; and, if applicable, the special award conditions or high risk conditions in the
award document supplement within 90 days of the date shown on the award congratulatory letter.
Your agency will not be able to draw down award funds until the COPS Office receives your signed award
document. For more information on drawing down award funds, please see “Accessing Award Funds” in this
document.

The award document
The award document is the document indicating your official award funding amount, the number of officer
positions awarded (as applicable), the award number, the award terms and conditions, and the award start and
end dates.
The award document is pre-printed with your agency’s law enforcement and government executives’ names. If
this information is incorrect or has changed, please update your “Agency Contacts” online at
www.cops.usdoj.gov through the “Account Access” tab. If the law enforcement or government official has
changed since the time of application, please have the current law enforcement executive or government
executive for your agency create an account through the “Account Access” tab, log in, and sign the award
document once your agency contacts have been updated online. Once you have reviewed your award
document, please electronically sign it and make a copy of all pages of the document for your records, along
with all award condition pages, within 90 days of the date shown on the award congratulatory letter. Please see
“Accepting the award” in this manual.
The award start date indicated on the award document means that your agency may be reimbursed for any
allowable costs incurred on or after this date. The duration of TRGP-Hiring and TRGP-E/T awards is three years
(36 months). TRGP-Hiring recipients are awarded three years (36 months) of funding for each position funded.
Your award number is in the following format: 2017-HEWX-0000 for TRGP-E/T awards and 2017-HHWX-0000 for
TRGP-Hiring awards funded in Fiscal Year (FY) 2017. The COPS Office tracks award information based upon this
number. Therefore, it is important to have your agency’s award number (or your agency’s ORI number) readily
available when corresponding with the COPS Office.
Your originating agency identifier (ORI) number begins with your state abbreviation followed by five numbers or
letters (e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for use in tracking
information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic award information based
upon this ORI number. If your agency does not have an ORI number assigned by the FBI, the COPS Office assigns
a non-official ORI code to use as an agency identifier (in such cases, the last two characters will be “ZZ”). If you
have any questions regarding your award, please refer to your award number or your agency’s ORI number
when you contact the COPS Office.

2

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s 9- or 13-digit
federal tax identification number assigned to you by the Internal Revenue Service (IRS). If your OJP vendor
number differs from your tax identification number, the OJP vendor number is only to be used for administrative
purposes in connection with this award program, and should not be used for IRS purposes.

Award terms and conditions
The award conditions are listed on your agency’s award document. By accepting this award, you are obtaining
federal funds from the COPS Office. As part of that agreement, your agency acknowledges that it will comply
with the terms and conditions (and, if applicable, additional special or high conditions specific to your agency).
The section that follows describes, in detail, all of the award conditions, their rationales, and their implications. It
also addresses many frequently asked questions. If you have additional questions concerning any of these award
conditions, please contact your COPS Office Grant Program Specialist via the COPS Office Response Center at
800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency from
drawing down or accessing award funds until the special conditions are satisfied as determined by the COPS
Office. Any special conditions will be included with your award, which may be accessed at www.cops.usdoj.gov
via the “Account Access” tab. However, if you have questions about the special conditions, please call your COPS
Office Grant Program Specialist at 800-421-6770.

Reasons for award conditions
The requirements of your award are established within
• the Public Safety Partnership and Community Policing Act of 1994, which established the COPS Office;
• the applicable rules, regulations, and policies issued by the U.S. Department of Justice, Office of
Management and Budget (OMB), the Government Accountability Office (GAO), and the United States
Treasury;
• the specific TRGP programmatic requirements established by the COPS Office.
A list of source documents for this booklet is provided in the appendices. You may request copies of any source
reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS Office–specific documents may be requested directly from the COPS Office.

3

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Review of award conditions—Hiring awards
By signing the award document to accept this TRGP-Hiring award, your agency agrees to abide by the following
award conditions:

1. Award Owner’s Manual
Condition:
The recipient agrees to comply with the terms and conditions in the applicable 2017 COPS Office Program Award
Owner's Manual; COPS Office statute (42 U.S.C. §. 3796dd, et seq.); the requirements of 2 C.F.R. Part 200 (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the U.S.
Department of Justice in 2 C.F.R. § 2800.101; 48 C.F.R. Part 31 (FAR Part 31) as applicable (Contract Cost Principles and
Procedures); the Cooperative Agreement as applicable; representations made in the application; and all other
applicable program requirements, laws, orders, regulations, or circulars.
Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply to
your award. Your agency will be responsible for the information and rules contained in this manual and for
implementing your award in compliance with the applicable terms, conditions, and regulations. More detailed
guidance regarding any particular award requirement or your agency’s specific circumstances can be requested
through your COPS Office Grant Program Specialist.
What you should do:
Please read the entire TRGP Award Owner’s Manual carefully prior to signing the award document. If you have
any questions, please contact your COPS Office Grant Program Specialist. When accepting your award, you
should ensure that the proper reporting and financial systems are in place to satisfy the award requirements.

2. Assurances and Certifications
Condition:
The recipient acknowledges its agreement to comply with the Assurances and Certifications forms that were signed as
part of its application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving awards,
several provisions of federal law require us to seek your Assurances and Certification regarding certain matters.
Most of the Assurances and Certifications apply to all federal award programs.
What you should do:
Applicants to COPS Office award programs are required to sign the Assurances and Certifications forms at the
time of application. Signing these documents assures the COPS Office that you have read, understood, and
accepted the award terms and conditions outlined in the Assurances and Certifications. Your agency is required
to keep Assurances and Certifications forms that were signed as part of its award application. Please read these
documents carefully, because signatures on these documents are treated as a material representation of fact
4

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
upon which reliance will be placed when the U.S. Department of Justice determines whether to fund the
covered award. Additional copies of the Assurances and Certifications forms are contained in the appendices. If
you have any questions about the Assurances and Certifications, please contact your COPS Office Grant Program
Specialist via the COPS Office Response Center at 800-421-6770.

3. Allowable Costs
Condition:
The funding under this project is for the payment of approved costs to meet the most serious needs of law enforcement
in tribal communities. The allowable costs for which your agency’s award has been approved are limited to those
listed on the Financial Clearance Memorandum (FCM), which are included in your agency’s award package.
The FCM specifies the amount of TRGP Hiring funds awarded to your agency. You should carefully review your FCM,
which contains the final officer salary and fringe benefit categories and amounts for which your agency was
approved. Please note that the salary and fringe benefit costs requested in your award application may have been
adjusted or removed. Your agency may only be reimbursed for the approved cost categories that are documented
within the FCM, up to the amounts specified in the FCM. Your agency may not use TRGP Hiring award funds for
any costs that are not identified as allowable in the Financial Clearance Memorandum. Only actual allowable
costs incurred during the award period will be eligible for reimbursement and drawdown. If your agency experiences
any cost savings over the course of the award (for example, your award application overestimated the total entry-level
officer salary and fringe benefits package), your agency may not use that excess funding to extend the length of the
award beyond 36 months. Any funds remaining after your agency has drawn down for the costs of approved salaries
and fringe benefits incurred for each awarded position during the 36-month funding period for each awarded position
will be deobligated during the closeout process, and should not be spent by your agency.
Why this condition:
TRGP-Hiring funds may be used only to pay entry-level salaries and fringe benefits for 36 months for full time
career law enforcement officers hired or rehired on or after the award start date. You may use the TRGP award to
hire or rehire experienced officers, but award funding must be limited to paying your agency’s entry-level salary
and fringe benefits; any costs higher than entry level must be paid by your agency with local funds.
TRGP-Hiring award funding may also be used to pay the approved entry-level salaries and fringe benefits of
newly hired officer recruits while they are in basic academy training prior to swearing them in, if it is your
agency’s standard practice to pay recruits while in training.
What you should do:
All recipients should keep and maintain the most recent, approved version of 2017 TRGP application, which will
contain the approved costs for this award. Refer to your FCM for the list of approved allowable costs. As long as
funds are spent during the award period on the approved salaries and benefits (as applicable), equipment,
technology, training, or other costs that were documented in your application’s budget summary and were
approved through the issuance of the FCM, this award condition will be satisfied. The award number should be
indicated on all budgetary documentation including purchase orders, receipts, and other documentation. All
recipients should keep and maintain the most recent, approved version of their 2017 TRGP application for future
reference.

5

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Salaries covered by TRGP-Hiring must be based on your agency’s standard entry-level salary and fringe benefits
package under the laws or rules that govern hiring by your agency. Salary and fringe benefits payments must be
based on payroll records supported by time and attendance records or their equivalent. Examples of the types of
records your agency must keep to document allowable costs are described in this manual. Any additional costs
above the approved entry-level salaries and fringe benefits are the responsibility of the recipient agency.
Civilian positions, overtime, training, weapons, equipment, and vehicles cannot be funded with your
TRGP-Hiring award.
Allowable costs: Officer approved salary and benefits
The FCM, included in your award package, specifies the approved amount of COPS Office TRGP-Hiring funds
awarded to your agency for officer salaries and approved benefits. Please note that the salary and benefit costs
requested in your original application may have been updated or corrected from the original version submitted
to the COPS Office. Your agency may only be reimbursed for the approved cost categories and amounts that are
documented within the FCM. In addition, your agency may not use TRGP funds for any costs that are not
identified as allowable in the FCM.
Allowable costs: Indirect costs
The recipient understands that indirect costs may only be requested at the time of application. A current, signed,
federally approved Negotiated Indirect Cost Rate Agreement or documentation showing pending request for
approval must be included with the application.
Indirect costs are costs that are incurred for common or joint purposes and are not readily assignable to a
particular project but are necessary to the operation of the agency and the performance of the project. Examples
of indirect costs include those incurred for facility operation and maintenance, depreciation, and administrative
salaries. Indirect cost usage must adhere to the standards set forth in the applicable Office of Management and
Budget (OMB) Uniform Guidance 2 C.F.R. § 200.56—Indirect (facilities & administrative (F&A)) costs and 2 C.F.R. §
200.414—Indirect (F&A) costs. Additional guidance for your entity can be found in the following locations:
Appendix III to Part 200—Indirect (F&A) Costs Identification and Assignment, and Rate Determination for
Institutions of Higher Education (IHEs); Appendix IV to Part 200—Indirect (F&A) Costs Identification and
Assignment, and Rate Determination for Nonprofit Organizations; Appendix VII to Part 200—States and Local
Government and Indian Tribe Indirect Cost Proposals.
Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses that are approved to be included within an indirect cost rate. It is important that your agency carefully
track and update its indirect cost rate during the COPS Office award period.
The recipient understands that if it submitted an expired indirect cost rate agreement at the time of application,
it will be unable to recover federal funds for indirect costs until the COPS Office receives a current indirect cost
rate agreement covering the award period. A special condition may be added to the award prohibiting the
obligation, expenditure, or drawdown of funds reimbursement for indirect costs until a current indirect cost rate
has been approved by your cognizant federal agency and submitted to the COPS Office.
If your agency’s approved indirect cost rate expires during the award period, a current approved rate must be
submitted to the COPS Office in order to continue to draw down award funding for indirect costs. In addition,
your agency must request a budget modification with the COPS Office to reflect any rate change.

6

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
If your agency has never received a negotiated indirect cost rate, then you may request up to a flat 10 percent de
minimis indirect cost rate applied to the modified total direct costs (MTDC).
In addition, before the COPS Office officially closes out your agency’s award, your agency must reconcile any
changes between your approved final indirect cost rate and approved provisional indirect cost rate and, if
necessary, repay the COPS Office for any indirect cost rate overpayment. If your agency draws down excess COPS
Office award funding for indirect costs, please return the overpayment to the COPS Office and submit a revised
Federal Financial Report (SF-425).
Visit the COPS Office website for more information on indirect costs:
https://cops.usdoj.gov/pdf/2017AwardDocs/ctas/Indirect_Cost_Rate_Fact_Sheet.pdf.
Please be advised that recipients may not use COPS Office funding for the same item or service also funded by
another U.S. Department of Justice award. See also award condition on “Duplicative Funding.”

4. Supplementing, Not Supplanting
Condition:
State, local, and tribal governments recipients must use award funds to supplement, and not supplant, state, local, or
Bureau of Indian Affairs (BIA) funds that are already committed or otherwise would have been committed for award
purposes (hiring, training, purchases, and/or activities) during the award period. In other words, recipients may not
use COPS Office funds to supplant (replace) state, local, or BIA funds that would have been dedicated to the COPS
Office-funded item(s) in the absence of the COPS Office award (42 U.S.C. § 3796dd-3(a)).
Why this condition:
The COPS Office statutory nonsupplanting requirement mandates that award funds will not be used to replace
state or local funds (or, for tribal recipients, BIA funds) that would, in the absence of federal aid, be made
available for the award purposes. Instead, TRGP award funds must be used to increase the total amount of funds
that would otherwise be made available for hiring or rehiring law enforcement officers.
What you should do:
TRGP-Hiring recipients may not use award funds to pay for any item or cost funded under the award
(equipment, personnel, training, etc.) if that item or cost was otherwise budgeted with state, local, or BIA funds
or committed to the recipient’s budget. In addition, recipients may not reallocate state, local, or BIA funds from
one area within the law enforcement budget to another as a result of receiving TRGP award funds. If you have
questions concerning this award term and how it pertains to your project budget, please contact your COPS
Office Grant Program Specialist.
TRGP-Hiring—to meet this award condition, you must ensure the following:
• If your agency is redeploying a current employee to perform the work duties of the TRGP-Hiring position,
the redeployed position must be paid with local funds. The COPS Office award funds may be used to
backfill the resulting vacancy with newly hired personnel for an equivalent amount of time. Each individual
employed under the TRGP-Hiring award must be newly hired or rehired on or after the award start date
unless an exception is authorized in writing by the COPS Office.

7

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
• Any officer your agency hires brings your force not only to a number over and above the number of funded
positions that you had on the date of your Coordinated Tribal Assistance Solicitation (CTAS), including
funded but vacant positions, but also to a number over and above the number of locally funded officer
positions during the award period.
• During the life of your award, your agency must continue to hire as many new, locally funded officers as
you would have hired if you had not received your award. Your agency may not cancel or postpone
spending money in its budget that is committed to hiring other new officers.
• Your agency must take active and timely steps to fill any vacancies that were created on or after the date of
your award application by retirement, resignation, or other reasons with new officers in addition to your
TRGP-Hiring award-funded positions.
Note: This award condition applies to all state or locally funded agencies working in partnership with your
agency under this award. Your agency is responsible for ensuring that any partner agencies use COPS Office
funds only to supplement, not supplant, their state, local, or BIA funding as described in this condition.

5. Extensions
Condition:
Your agency may request an extension of the award period to receive additional time to implement your award
program. Such extensions do not provide additional funding. Awards may be extended a maximum of 36 months
beyond the initial award expiration date. Any request for an extension beyond 36 months will be evaluated on a case­
by-case basis. Only those recipients that can provide a reasonable justification for delays will be granted no-cost
extensions. Reasonable justifications may include difficulties in filling COPS Office-funded positions, officer turnover,
or other circumstances that interrupt the 36-month award funding period. An extension allows your agency to
compensate for such delays by providing additional time to complete the full 36 months of funding for each position
awarded. Extension requests must be received prior to the end date of the award.
Why this condition:
Under federal regulations, requests to extend the award period require prior written approval from the COPS
Office. Without an approved extension, your agency is not permitted to draw down federal funding for costs
incurred beyond the official award end date. However, if justified, the COPS Office seeks to accommodate
reasonable requests for no-cost time extensions in order to fully implement the COPS Office award.
What you should do:
The COPS Office will contact your agency during the last quarter of the award period to determine whether a nocost time extension is needed; extensions will not be processed prior to 90 days before the award end date.
Requests to extend the award period must be received by the COPS Office before the official award end date.
Extension requests received after the expiration date will be considered only when the recipient provides
justification of extraordinary circumstances; an example of this would be an instance in which an unforeseen
natural disaster prevented a recipient from requesting an extension. Failure to submit a request for a no-cost
time extension by the end date may result in the immediate deobligation of any remaining award funds.
If your agency has excess funds remaining at the end of the award due to salary and fringe benefits costs that
were lower than anticipated, your agency may not extend the 36-month funding period for the purpose of
expending those excess funds. Recipients are entitled to a maximum of 36 months of federal funding based on

8

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
the approved salary and fringe benefits costs in the FCM. The COPS Office will deobligate any remaining award
funds during the closeout process. If you have any additional questions regarding a no-cost time extension,
please contact your COPS Office Grant Program Specialist.

6. Modifications
Condition:
Occasionally, a change in an agency’s fiscal or law enforcement situation necessitates a change in its COPS Office
TRGP Hiring program award. Award modifications under TRGP Hiring are evaluated on a case-by-case basis. All
modification requests involving the purchase of new budget items must be approved, in writing, by the COPS Office
prior to their implementation. In addition, please be aware that the COPS Office will not approve any modification
request that results in an increase of federal funds.
Why this condition:
The COPS Office realizes that agencies may need to reprogram award funds. Under federal regulations, you are
required to expend federal funds only as approved in the FCM. Requests to change or alter an award that meet
certain threshold requirements must be submitted to the COPS Office for written approval, prior to their
purchase or implementation. Without prior written approval, you must continue to implement your award as it
was originally outlined and accepted by your agency. Reprogrammed funds must be allocated for items covered
within the original scope of the award. Please be advised that reprogramming requests for unallowable costs
(e.g., construction) will not be approved.
What you should do:
For all modifications, your agency must access www.cops.usdoj.gov and select the “Account Access” tab on the
upper right corner to log in and submit your request to the COPS Office, providing the proposed changes, details
of why the change is needed, etc.
For additional information about the process for submitting your specific award modification request, please
contact your COPS Office Grant Program Specialist at 800-421-6770. The COPS Office will then evaluate your
request and notify your agency of our decision in writing. Implementation of the modified award may begin
following written approval from the COPS Office. Please note that modification approvals for active awards will
often be accompanied by a modified award document reflecting the approved changes. If applicable, your
agency is required to sign and submit the modified award document via the “Account Access” tab to officially
accept the award modification.

7. Evaluations
Condition:
The COPS Office may conduct monitoring or sponsor national evaluations of its award programs. The recipient agrees
to cooperate with the monitors and evaluators.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program may
be carried out or commissioned by the attorney general for the furtherance of the purposes of the act. The COPS
Office conducts evaluations to determine which programs are working, how programs may be improved, and
9

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
why certain programs are more successful than others. Specifically, the COPS Office may assess the way in which
your agency implements its TRGP award. In some jurisdictions, COPS Office staff or evaluators may study the
effectiveness of funded programs, projects, and activities. Evaluators may collect information about the
programs’ effect on crime, victims of crime, and the quality of life in communities. In addition, they may ask
questions about the challenges encountered during project implementation, how residents feel about
community policing, and how police feel about their work. This information will be useful to other communities
and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information. In
general, evaluators may need to speak with individuals in your agency or department, observe activities, and
obtain written reports about and from your agency or department. You will be asked to facilitate any site visits
and information-gathering activities. In addition, you will be asked to provide accurate and timely information
about your award activities. You should fully comply with any requests made regarding these evaluations.

8. Reports/Performance Goals
Condition:
To assist the COPS Office in monitoring and tracking the performance of your award, your agency will be responsible
for submitting quarterly programmatic progress reports that describe project activities during the reporting period
and quarterly Federal Financial Reports using Standard Form 425 (SF-425). The progress report is used to track your
agency’s progress toward implementing community policing strategies and to collect data to gauge the effectiveness
of increasing your agency’s community policing capacity through COPS Office funding.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the Federal Government must be monitored carefully to ensure the
proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the progress
of our programs and recipients.
What you should do:
This award condition is designed to make your agency aware of reporting requirements associated with TRGP
awards. Quarterly programmatic progress reports and a final programmatic closeout report must be submitted
directly to the COPS Office through the “Account Access” tab on the COPS Office website at
www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial Reports using Standard
Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days
after the end of the award period. This report reflects the actual cumulative federal expenditures incurred during
the funding period, and the remaining unobligated balance of federal funds. Under federal regulations, your
agency is not permitted to draw down federal funding for costs incurred after the official award end date,
however you will have a 90-day grace period after the award end date during which you can drawdown funds
for eligible expenditures incurred before the award end date. Agencies with more than one delinquent
programmatic or financial report submission per fiscal year may be subject to delays in receiving reimbursement
for allowable expenses and may be required to receive technical assistance to improve compliance with

10

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
reporting requirements. These reports are discussed in greater detail in the section “Reports” in this manual. All
reports should be submitted within the deadlines given to avoid suspension or possible termination of award
funds or other remedial actions; failure to submit required reports may also impact future funding opportunities.

9. Award Monitoring Activities
Condition:
Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their award conditions and other applicable statutory regulations. The COPS
Office is also interested in tracking the progress of our programs and the advancement of community policing. Both
aspects of award implementation—compliance and programmatic benefits—are part of the monitoring process
coordinated by the U.S. Department of Justice. Award monitoring activities conducted by the COPS Office include site
visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic reporting, and audit
resolution. As a COPS Office award recipient, you agree to cooperate with and respond to any requests for information
pertaining to your award.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each award program must contain
a monitoring component. The COPS Office actively monitors how recipients are complying with COPS Office
award requirements. In addition, the monitoring component provides customer service and technical assistance
to help ensure recipients understand how to remain in compliance while implementing their awards.
What you should do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an entity
designated by the COPS Office, to examine your agency’s use of federal funds both programmatically and
financially. The four primary means of ensuring recipients’ compliance with the terms and conditions of their
awards are as follows:
1.

Site visits. The COPS Office strategically selects award recipients based on a variety of risk factors to
conduct site visits to ensure compliance with award terms and conditions. The purpose of site visits is
three-fold:
i. To review for compliance with the terms and conditions of the award
ii. To review the recipient’s community policing strategies
iii. To provide customer service and technical assistance

If selected, recipients will be notified in writing in advance with detailed instructions on how to prepare for
the review of their COPS Office awards. The site visit is generally performed over a period of one or more
days. Recipients will have an opportunity to resolve any identified noncompliance issues while on-site, or if
necessary, following the site visit. In addition, recipients will have an opportunity to seek customer service
and/or technical assistance on the implementation of their award.

11

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
2.

Enhanced Office-Based Grant Reviews (EOBGR). In lieu of a site visit, awards may be selected for an
EOBGR conducted at the COPS Office via teleconference or video conference. EOBGRs serve as an
alternative for conducting site visit reviews in support of the COPS Office’s overall award monitoring
strategy. The purpose of the EOBGR is three-fold:
i. To review for compliance with the terms and conditions of the award
ii. To review the recipient’s community policing strategies
iii. To provide customer service and technical assistance

If selected, the recipient will be notified in writing in advance of any EOBGR of its COPS Office awards. This
review is generally performed over a one- to two-day period. Compliance reviews will be conducted for
active awards to address any noncompliance and/or administrative issues identified during the review. In
addition, award recipients will receive customer service and/or technical assistance on the implementation
of their award.
3.

4.

Alleged Noncompliance Referral (ANCR). An ANCR is an allegation of suspected noncompliance that
originates from an internal source within the COPS Office or an external referral from one of many
sources. Internal ANCRs generally originate from COPS Office Grants Administration Division, COPS
Office Finance Division, or the COPS Office Legal Division, although any COPS Office component may
refer a noncompliance issue to the ANCR. External noncompliance referrals may be received from
anonymous complainants, media, citizens, law enforcement agencies, other federal agencies, or other
outside sources. On a case-by-case basis, COPS Office ANCR staff members determine the appropriate
course of action to take to investigate complaints of alleged noncompliance. This may include phone or
letter contact or a site visit by COPS Office staff or the Office of the Inspector General (OIG). Each ANCR
referral is resolved as a violation or non-violation based upon the supporting documentation and/or
other factors used to make a determination for compliance or non-compliance.
Audit Liaison. The OIG may conduct a random audit for any recipient of a COPS Office award. In the
event your agency has undergone an OIG audit and there are audit recommendations (findings)
resulting from noncompliance and/or poor accountability practices, the COPS Office Audit Liaison
Section will work with your agency to resolve and close these recommendations. Remedies to close
recommendations may include repayment of award funds and/or providing adequate documentation
to demonstrate compliance and/or providing proof of policies or procedures that were created or
revised to directly address the causes for the noncompliance as a proactive preventative measure to
avoid future noncompliance.

Recipients are responsible for remedying any award noncompliance that is identified during site visits, EOBGRs,
and/or ANCRs. In addition, recipients are responsible for remedying noncompliance stemming from audit
recommendations identified in audits of COPS Office awards conducted by the OIG and the Office of the Chief
Financial Officer (OCFO). Remedies for noncompliance may include but are not limited to repayment of award
funds for unallowable or unsupported costs, providing adequate documentation to demonstrate compliance,
suspending active award funding, voluntary withdrawal from or involuntary termination of remaining award
funds, or a restriction from receiving future COPS Office awards for a period of time. Under certain conditions,
additional actions may include referral and placement on the U.S. Department of Justice’s High Risk List, which
will include mandatory completion of the U.S. Department of Justice’s Financial Management Training and
being subject to increased monitoring of current and future awards while on the list. In the event of criminal
misuse of award funds, recipients may also be subject to fines and imprisonment. To avoid findings of
noncompliance, recipients are strongly encouraged to become familiar with the COPS Office Grant Monitoring
Division’s Grant Monitoring Standards and Guidelines and Award Owner’s Manual for the year in which the
award was made. Recipients should also contact their COPS Office Grant Program Specialist at any time during
12

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
the life of a COPS Office award with questions concerning award conditions, terms, or requirements to seek
guidance to avoid noncompliance. It is necessary for recipients to maintain all relevant documentation
(administrative, financial, and programmatic) used to develop the application and implement the award that
may be necessary or required to demonstrate award compliance. For more information, please contact the COPS
Office Response Center at 800-421-6770 or at AskCopsRC@usdoj.gov.

10. Federal Civil Rights Laws
Condition:
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will require
any subrecipient, contractors, successors, transferees, and assignees not to), on the grounds of race, color, religion,
national origin, sex, or disability unlawfully exclude any person from participation in, deny the benefits of, or
employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. You will also not discriminate in the delivery of benefits or services based
on age. These civil rights requirements are found in the non-discrimination provisions of Title VI of the Civil Rights Act
of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets Act of 1968, as amended (42
U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the Age Discrimination Act
of 1975, as amended (42 U.S.C. § 6101); Title IX of the Education Amendments of 1972, as amended (20 U.S.C. § 1681);
and the corresponding U.S. Department of Justice regulations implementing those statutes at 28 C.F.R. Part 42
(subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279, as amended by Executive Order
13559, and the implementing regulations at 28 C.F.R Part 38, Partnerships With Faith-Based and Other Neighborhood
Organizations, which requires equal treatment of religious organizations in the funding process and prohibits
religious discrimination against beneficiaries.
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance with
federal civil rights laws. As a result, recipients are required to comply with the civil rights requirements found in
the nondiscrimination provisions referenced above. A hold may be placed on your award if it is deemed that
your agency is not in compliance with federal civil rights laws or is not cooperating with an ongoing federal civil
rights investigation. If a hold is placed on your award, you will not be able to obligate or draw down federal
funds under your agency’s COPS Office award until you comply with federal civil rights laws or cooperate with
any ongoing federal civil rights investigation.
What you should do:
Included with your award package is a memorandum from the Office for Civil Rights, Office of Justice Programs,
U.S. Department of Justice, which addresses the federal civil rights statutes and regulations applicable to your
award. You should review this memorandum to understand your agency’s civil rights responsibilities.
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws, to collect data and information sufficient to permit effective enforcement of
such laws, and to cooperate with any federal civil rights investigation, which includes providing access to
records, accounts, documents, information, facilities, and staff.

13

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

11. Equal Employment Opportunity Plan (EEOP)
Condition:
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the development
and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that established the COPS Office, that
“the full and equal participation of women and minority individuals in employment opportunities in the criminal
justice system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency in
the United States” 28 C.F.R. § 42.301. The Equal Employment Opportunity Plan (EEOP) does not impose quotas or
hiring requirements on recipients of federal funds.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status, the
number of its employees, and the amount of the award.
If your organization is a government agency or private business and has received a single award for $25,000 or
more and has fifty or more employees (counting both full- and part-time employees but excluding political
appointees), then it has to prepare a Utilization Report and submit it to the Office for Civil Rights (OCR) within
120 days from the date of the award. Although the OCR has discretion to review all submitted Utilization
Reports, it will review the Utilization Reports from recipients that receive an award of $500,000 or more.
To begin developing a Utilization Report, please consult the OCR's website at
https://www.ojp.usdoj.gov/about/ocr/eeop.htm and click EEOP Reporting Tool Login. Additional assistance
can be found online at the bottom of the same webpage by clicking the EEO Reporting Tool Job Aid and
Frequently Asked Questions.
If your organization has less than fifty employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the EEOP
requirement. To claim the exemption, however, your organization must certify that it is exempt by logging into
the EEO Reporting Tool on the OCR website at https://www.ojp.usdoj.gov/about/ocr/eeop.htm, providing the
contact and organizational profile information, and then submitting a Certificate of Exemption.
If you have further questions regarding the EEOP requirements, you may contact an EEOP specialist at the OCR
by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at EEOPforms@usdoj.gov.

12. False Statements
Condition:
False statements or claims made in connection with COPS Office awards may result in fines, imprisonment,
debarment from participating in federal awards or contracts, and/or any other remedy available by law.

14

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on applications,
financial and programmatic reports, or other award documents.
What you should do:
Ensure that all documentation related to your agency’s receipt and use of award funding (award applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.

13. Duplicative Funding
Condition:
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This award was provided to your agency to address its law enforcement needs that are not funded from other
sources, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding
for items or services for which you already have funding from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under this
award, please contact your COPS Office Grant Program Specialist at 800-421-6770. If necessary, the COPS Office
will work with your agency to reprogram funding for items or services that are allowable under this award
program.

14. Additional High-Risk Recipient Requirements
Condition:
The recipient agrees to comply with any additional requirements that may be imposed during the award performance
period if the awarding agency determines that the recipient is a high-risk recipient (2 C.F.R. § 200.207).
Why this condition:
In accordance with 2 C.F.R. § 200.207, the DOJ may impose additional requirements specific to your award, as
needed, when it determines that there is unsatisfactory performance, financial or administrative instability,
noncompliance with award terms and conditions, or other lack of responsibility risk factors. In such cases, the
DOJ may impose special conditions or restrictions that may include requiring the production of documentation,
financial award administration training, on-site monitoring, prior approval for expenditure of funds, quarterly
progress reports, separate bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office award, recipients must agree to comply with any additional requirements that
may be imposed during the award performance period if the awarding agency determines that the recipient is a
high-risk recipient.
15

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

15. System for Award Management (SAM) and Universal Identifier Requirements
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in all
awards and cooperative agreements made on or after October 1, 2010:
I. SYSTEM FOR AWARD MANAGEMENT AND UNIVERSAL IDENTIFIER REQUIREMENTS
A.

B.

C.

Requirement for System for Award Management
Unless you are exempted from this requirement under 2 CFR 25.110, you as the recipient must maintain the
currency of your information in the SAM until you submit the final financial report required under this award
or receive the final payment, whichever is later. This requires that you review and update the information at
least annually after the initial registration, and more frequently if required by changes in your information or
another award term.
Requirement for unique entity identifier
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term) may
receive a subaward from you unless the entity has provided its unique entity identifier to you.
2. May not make a subaward to an entity unless the entity has provided its unique entity identifier to you.
Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the Federal repository into which an entity must provide
information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site (currently at http://www.sam.gov).
2. Unique entity identifier means the identifier required for SAM registration to uniquely identify business
entities.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 CFR part 25, subpart C:
a. A Governmental organization, which is a State, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign nonprofit organization;
d. A domestic or foreign for-profit organization; and
e. A Federal agency, but only as a subrecipient under an award or subaward to a non-Federal entity.
4. Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the project
or program (for further explanation, see 2 CFR 200.330).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
5. Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the Federal funds provided by the subaward.

16

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their direct
subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What you should do:
At the time of award application, your agency was required to provide its DUNS number and be registered in the
SAM database.
Your agency should continue to use the same DUNS number provided in your award application and update, as
needed, the information associated with that DUNS number. If your agency is authorized to make subawards
under its award, your agency may make subawards only to entities that have DUNS numbers. For more
information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or visit
http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.

16. Reporting Subawards and Executive Compensation
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in all
awards and cooperative agreements made on or after October 1, 2010:
I. Reporting Subawards and Executive Compensation.
A.

B.

Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must report
each action that obligates $25,000 or more in Federal funds that does not include Recovery funds (as
defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111-5) for a
subaward to an entity (see definitions in paragraph e. of this award term).
2. Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
http://www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7,
2010, the obligation must be reported by no later than December 31, 2010.)
3. What to report. You must report the information about each obligating action that the submission
instructions posted at http://www.fsrs.gov specify.
Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most highly
compensated executives for the preceding completed fiscal year, if—
i. the total Federal funding authorized to date under this award is $25,000 or more;
17

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
ii.

in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 CFR 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 CFR 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of
1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To
determine if the public has access to the compensation information, see the U.S. Security and
Exchange Commission total compensation filings at
http://www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph b.1. of
this award term:
i. As part of your registration profile at https://www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.
C. Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this award term,
for each first-tier subrecipient under this award, you shall report the names and total compensation of
each of the subrecipient's five most highly compensated executives for the subrecipient's preceding
completed fiscal year, if—
i. in the subrecipient's preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 CFR 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from Federal procurement contracts
(and subcontracts), and Federal financial assistance subject to the Transparency Act (and
subawards); and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of
1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To
determine if the public has access to the compensation information, see the U.S. Security and
Exchange Commission total compensation filings at
http://www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report subrecipient executive total compensation described in
paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward. For
example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of
the subrecipient by November 30 of that year.
D. Exemptions
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from the
requirements to report:

18

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

E.

i. Subawards, and
ii. The total compensation of the five most highly compensated executives of any subrecipient.
Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 CFR part 25:
i. A Governmental organization, which is a State, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign nonprofit organization;
iv. A domestic or foreign for-profit organization;
v. A Federal agency, but only as a subrecipient under an award or subaward to a non-Federal
entity.
2. Executive means officers, managing partners, or any other employees in management positions.
3. Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the
recipient award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. __ .210 of the attachment to OMB Circular
A-133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.
4. Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the Federal funds provided by the subaward.
5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient's or subrecipient's preceding fiscal year and includes the following (for more information see 17
CFR 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount recognized
for financial statement reporting purposes with respect to the fiscal year in accordance with the
Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared Based
Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization or medical reimbursement plans that do not discriminate in favor of executives,
and are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g. severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.

Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and
expenditures) be made available to the public via a single, searchable website, which is

19

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
www.USASpending.gov. Recipients are responsible for reporting their applicable executive compensation and
sub-award information, and the award term provides guidance to report the related information as required by
FFATA.
What you should do:
At the time of award application, your agency was asked to ensure that it has the necessary processes and
systems in place to comply with the applicable subaward and executive compensation reporting requirements
should it receive funding. If your agency received awards of $25,000 or more, you are required to report award
information on any first-tier subawards totaling $25,000 or more, and, in certain cases, to report information on
the names and total compensation of the five most highly compensated executives of the recipient and first-tier
subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the website at www.fsrs.gov, is the
reporting tool that your agency will use to capture and report subaward information and any executive
compensation data required by FFATA. The subaward information entered in FSRS will then be displayed on
www.USASpending.gov associated with your agency’s award, furthering federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements, please
see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.

17. Debarment and Suspension
Condition:
The recipient agrees not to award federal funds under this program to any party which is debarred or suspended from
participation in federal assistance programs.
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that are
debarred or suspended from participation in federal assistance programs. This is to protect the public interest
and to ensure proper management and integrity in federal activities by conducting business only with
responsible parties. For details regarding the debarment and suspension requirements, please see 2 C.F.R. Part
180 (Government-wide Debarment and Suspension), and 2 C.F.R. Part 2867 (DOJ-specific requirements.)
What you should do:
If under a COPS Office award you enter into a contract for goods or services for $25,000 or more or any
subaward, you must verify that the vendor or subrecipient and their respective principals (e.g., owners, top
managers) with whom you intend to do business are not excluded or disqualified from participation in federal
assistance programs. In addition, you must include a term or condition in the contract or subaward requiring the
vendor or subrecipient to comply with subpart C of the OMB guidance in 2 C.F.R. Part 180 (Government-wide
Debarment and Suspension) and subpart C of 2 C.F.R. Part 2867 (DOJ-specific requirements).

20

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

18. Employment Eligibility
Condition:
The recipient agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that are
hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer should review to
confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you should
complete and maintain the I-9 forms for all new employees under the guidelines set forth by the Bureau of
Citizenship and Immigration Services. For further information about this requirement, you may contact the
Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at 800-375-5283.

19. Whistleblower Protection
Condition:
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he or she reasonably believes is evidence of gross mismanagement of a federal
contract or award; a gross waste of federal funds; an abuse of authority relating to a federal contract or award; a
substantial and specific danger to public health or safety; or a violation of law, rule, or regulation related to a Federal
contract (including the competition for or negotiation of a contract) or award. The recipient also agrees to provide to
their employees in writing (in the predominant native language of the workforce) of the rights and remedies provided
in 41 U.S.C. § 4712. Please see the appendices in the Award Owner’s Manual for a full text of the statute.
Why this condition:
Under the “Enhancement of contractor protection from reprisal for disclosure of certain information” (41 U.S.C. §
4712), recipients are prohibited from taking reprisal actions against employees for certain whistleblowing
activities in connection with federal awards and contracts. The law protects the public interest and ensures the
proper management and use of federal funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal
contracts and awards to certain persons and entities.

21

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as
reprisal for disclosing information that he or she reasonably believes is evidence of
•
•
•
•
•

gross mismanagement of a federal contract or award;
a gross waste of federal funds;
an abuse of authority relating to a federal contract or award;
a substantial and specific danger to public health or safety; or
a violation of law, rule, or regulation related to a federal contract (including the competition for or
negotiation of a contract) or award.

In addition, the disclosure must also have been made to
•
•
•
•
•
•
•

a member of Congress or a representative of a committee of Congress;
an inspector general;
the Government Accountability Office;
a federal employee responsible for contract or award oversight or management at the relevant agency;
an authorized official of the U.S. Department of Justice or other law enforcement agency;
a court or grand jury; or
a management official or other employee of the contractor, subcontractor, or recipient who has the
responsibility to investigate, discover, or address misconduct.

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence of
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal contract
or award.
The recipient must inform its employees in writing, in the predominant language of the workforce, of employee
whistleblower rights, protections, and remedies under 41 U.S.C. § 4712.
Please see the appendices in this manual addressing Whistleblower Protection for a full text of the
“Enhancement of contractor protection from reprisal for disclosure of certain information” (41 U.S.C. § 4712).

20. Mandatory Disclosure
Condition:
Recipients and subrecipients must timely disclose in writing to the COPS Office or pass-through entity, as applicable,
all federal criminal law violations involving fraud, bribery, or gratuity that may potentially affect the awarded federal
funding. Failure to make required disclosures can result in any of the remedies, including suspension and debarment,
described in 2 C.F.R. § 200.338.
Why this condition:
Federal regulations require recipients and subrecipients to report all federal violations involving fraud, bribery,
or gratuity that may affect the awarded federal funds. This condition advises your agency of the requirement
and the consequences of failing to report such violations to the COPS Office or pass-through entity.

22

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
What you should do:
Ensure that you timely report in writing to the COPS Office or pass-through entity all federal violations involving
fraud, bribery, or gratuity that may affect your federal award.

21. Conflict of Interest
Condition:
Recipients and subrecipients must disclose in writing to the COPS Office or pass-through entity, as applicable, any
potential conflict of interest affecting the awarded federal funding in accordance with 2 C.F.R. § 200.112.
Why this condition:
Recipients and subrecipients are required to use federal funding in the best interest of their award program. Any
decisions related to these funds must be free of hidden personal or organizational conflicts of interest, both in
fact and in appearance.
This means that recipients and subrecipients should not participate in any award-related decisions or
recommendations that involve any of the following people or groups:
•
•
•
•

an immediate family member
a partner
an organization in which they are serving as an officer, director, partner, or employee
any person or organization with whom they are negotiating or who has an arrangement concerning
prospective employment, has a financial interest, or for other reasons can have less than an unbiased
transaction with the recipient or subrecipient

This also means that recipients and subrecipients should avoid any action which might result in or create the
appearance of
•
•
•
•
•

using your official position for private gain;
giving special treatment to any person;
losing complete independence or objectivity;
making an official decision outside official channels; or
affecting negatively the confidence of the public in the integrity of the Federal Government or the
program.

What you should do:
Ensure that you report in writing to the COPS Office or pass-through entity, as applicable, any potential conflict
of interest that may affect your federal award.

22. Contract Provision
Condition:
All contracts made by the award recipients under the federal award must contain the provisions required under 2
C.F.R. Part 200, (Appendix II to Part 200—Contract Provisions for Non-Federal Entity Contracts Under Federal Awards).
Please see the appendices in the Award Owner’s Manual for a full text of the contract provisions.
23

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
Federal regulations require recipients and subrecipients to comply with the necessary contract provisions in
order to standardize and strengthen oversight of all contracts made under federal awards. This provision
protects the public interest and ensures the proper management and use of federal funds as it relates to
contracts entered into by the recipient.
What you should do:
The recipient should review all contracts made under the federal award to ensure that they contain the
provisions required under 2 C.F.R. Part 200, (Appendix II to Part 200—Contract Provisions for Non-Federal Entity
Contracts Under Federal Awards) in the appendices of the Award Owner’s Manual.

23. Restrictions on Internal Confidentiality Agreements
Condition:
No recipient or subrecipient under this award, or entity that receives a contract or subcontract with any funds under
this award, may require any employee or contractor to sign an internal confidentiality agreement or statement that
prohibits or otherwise restricts the lawful reporting of waste, fraud, or abuse to an investigative or law enforcement
representative of a federal department or agency authorized to receive such information.
Why this condition:
Under section 743 of Division E, Title VII, of the Consolidated Appropriations Act, 2017 (Pub. L. 115-31), neither
the recipient, subrecipient, nor any entity that receives a contract or subcontract with any funds under this or
any other Act may require its employees or contractors to sign an internal confidentiality agreement or
statement prohibiting or otherwise restricting their lawful reporting of waste, fraud, or abuse to an investigative
or law enforcement representative of a federal department or agency. This provision protects the public interest
and ensures the proper management and use of federal funds. This limitation is not intended, and shall not be
understood by the agency making this award, to contravene requirements applicable to Standard Form 312
(which relates to classified information), Form 4414 (which relates to sensitive compartmented information), or
any other form issued by a federal department or agency governing the nondisclosure of classified information.
What you should do:
In accepting this award, the recipient
• represents that it neither requires nor has required internal confidentiality agreements or statements from
employees or contractors that currently prohibit or otherwise restrict (or purport to prohibit or restrict)
employees or contractors from reporting waste, fraud, or abuse as described above;
• represents that, if it learns or is notified that it is or has been requiring its employees or contractors to
execute agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict)
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations of
award funds, will provide prompt written notification to the agency making this award, and will resume
such obligations only if expressly authorized to do so by that agency.

24

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
If the recipient does or is authorized to make subawards or contracts under this award, in accepting, the
recipient
• represents that it has or will determine that no other entity that the recipient proposes may or will receive
award funds (whether through a subaward, contract, or subcontract) either requires or has required
internal confidentiality agreements or statements from employees or contractors that currently prohibit or
otherwise restrict (or purport to prohibit or restrict) employees or contractors from reporting waste, fraud,
or abuse as described above;
• represents that it has or will make appropriate inquiry, or otherwise has an adequate factual basis, to
support this representation;
• represents that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that
receives funds under this award is or has been requiring its employees or contractors to execute
agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict) reporting of
waste, fraud,
or abuse as described above, it will immediately stop any further obligations of award funds to or by that
entity, will provide prompt written notification to the agency making this award, and will resume (or permit
resumption of) such obligations only if expressly authorized to do so by that agency.

24. Recipient Integrity and Performance Matters
Condition:
The Office of Management and Budget requires federal awarding agencies to include the following standard award
term in all awards over $500,000 made on or after January 1, 2016:
Reporting of Matters Related to Recipient Integrity and Performance
1. General Reporting Requirement
If the total value of your currently active awards, cooperative agreements, and procurement contracts
from all Federal awarding agencies exceeds $10,000,000 for any period of time during the period of
performance of this Federal award, then you as the recipient during that period of time must maintain
the currency of information reported to the System for Award Management (SAM) that is made available
in the designated integrity and performance system (currently the Federal Awardee Performance and
Integrity Information System (FAPIIS)) about civil, criminal, or administrative proceedings described in
paragraph 2. of this award term and condition. This is a statutory requirement under section 872 of
Public Law 110-417, as amended (41 U.S.C. 2313). As required by section 3010 of Public Law 111-212, all
information posted in the designated integrity and performance system on or after April 15, 2011, except
past performance reviews required for Federal procurement contracts, will be publicly available.
2. Proceedings About Which You Must Report
Submit the information required about each proceeding that:
a. Is in connection with the award or performance of an award, cooperative agreement, or
procurement contract from the Federal Government;
b. Reached its final disposition during the most recent five year period; and

25

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
c.

3.

4.

5.

Is one of the following:
(1) A criminal proceeding that resulted in a conviction, as defined in paragraph 5. of this award
term and condition;
(2) A civil proceeding that resulted in a finding of fault and liability and payment of a monetary
fine, penalty, reimbursement, restitution, or damages of $5,000 or more;
(3) An administrative proceeding, as defined in paragraph 5. of this award term and condition,
that resulted in a finding of fault and liability and your payment of either a monetary fine or
penalty of $5,000 or more or reimbursement, restitution, or damages in excess of $100,000; or
(4) Any other criminal, civil, or administrative proceeding if:
i. It could have led to an outcome described in paragraph 2.c.(1), (2), or (3) of this award term
and condition;
ii. It had a different disposition arrived at by consent or compromise with an
acknowledgment of fault on your part; and
iii. The requirement in this award term and condition to disclose information about the
proceeding does not conflict with applicable laws and regulations.
Reporting Procedures
Enter in the SAM Entity Management area the information that SAM requires about each proceeding
described in paragraph 2. of this award term and condition. You do not need to submit the information
a second time under assistance awards that you received if you already provided the information
through SAM because you were required to do so under Federal procurement contracts that you were
awarded.
Reporting Frequency
During any period of time when you are subject to the requirement in paragraph 1. of this award term
and condition, you must report proceedings information through SAM for the most recent five year
period, either to report new information about any proceeding(s) that you have not reported previously
or affirm that there is no new information to report. Recipients that have Federal contract, award, and
cooperative agreement awards with a cumulative total value greater than $10,000,000 must disclose
semiannually any information about the criminal, civil, and administrative proceedings.
Definitions
For purposes of this award term and condition:
a. Administrative proceeding means a non-judicial process that is adjudicatory in nature in order to
make a determination of fault or liability (e.g., Securities and Exchange Commission Administrative
proceedings, Civilian Board of Contract Appeals proceedings, and Armed Services Board of Contract
Appeals proceedings). This includes proceedings at the Federal and State level but only in
connection with performance of a Federal contract or award. It does not include audits, site visits,
corrective plans, or inspection of deliverables.
b. Conviction, for purposes of this award term and condition, means a judgment or conviction of a
criminal offense by any court of competent jurisdiction, whether entered upon a verdict or a plea,
and includes a conviction entered upon a plea of nolo contendere.
c. Total value of currently active awards, cooperative agreements, and procurement contracts
includes—
(1) Only the Federal share of the funding under any Federal award with a recipient cost share or
match; and
(2) The value of all expected funding increments under a Federal award and options, even if not yet
exercised.

26

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
Under 2 C.F.R. § 200.210 (b) (1) (iii), recipients of awards in excess of $500,000 are required to report certain civil,
criminal, and administrative proceedings if they have active federal grants, cooperative agreements, or contracts
(or any combination of these) that total more than $10,000,000 during the COPS Office award period. The
purpose is to protect the public interest and to ensure proper management in federal activities by conducting
business with responsible parties.
What you should do:
If the total value of your active grants, cooperative agreements, and contracts from all federal awarding agencies
exceeds $10,000,000 during the COPS Office award period, then you must ensure that the proceedings
described in paragraph 2 of this award term that are reported in the System for Award Management (SAM) are
current. The information about the reported proceedings is made available in SAM via the designated integrity
and performance system (currently the Federal Awardee Performance and Integrity Information System
(FAPIIS)). During the award period, you must either report for the most recent five year period new information
about any proceeding(s) that you have not reported previously or affirm that there is no new information to
report. You must also disclose semiannually any information about criminal, civil, and administrative
proceedings.

25. Computer Network Requirement
Condition:
The recipient understands and agrees that no award funds may be used to maintain or establish a computer network
unless such network blocks the viewing, downloading, and exchanging of pornography. Nothing in this requirement
limits the use of funds necessary for any federal, state, tribal, or local law enforcement agency or any other entity
carrying out criminal investigations, prosecution, or adjudication activities.
Why this condition:
Section 532 of Division B, Title V, of the Consolidated Appropriations Act, 2017 (Pub. L. 115-31) prohibits the use
of federal funds to maintain or establish a computer network that does not block the viewing, downloading, and
exchanging of pornography. This provision protects the public interest in the proper management and use of
federal funds.
What you should do:
The recipient must not use award funds to maintain or establish a computer network unless the network blocks
pornography. This does not limit the use of funds for criminal investigations, prosecution, or adjudication
activities.

26. Community Policing
Condition:
Community policing activities to be initiated or enhanced by your agency were identified and described in your award
application. All equipment, technology, training, and/or sworn officer positions awarded under the TRGP Hiring award
must be linked to the implementation or enhancement of community policing.

27

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
The COPS Office defines community policing as a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions giving rise to public safety issues such as crime, social disorder, and fear of crime. TRGPHiring awards must be used to initiate or enhance community policing activities. All newly hired, additional, or
rehired officers (or an equal number of redeployed veteran officers) funded under TRGP-Hiring must engage in
community policing activities. While the COPS Office recognizes that your COPS Office-funded officer(s) (or an
equal number of redeployed veteran officers) will participate in some or all aspects of your identified community
policing plan and advance your agency’s community policing activities over the life of the award, we also
encourage your agency to move toward an organization-wide philosophy and commitment to community
policing.
COPS Office awards are designed to increase community policing capacity and crime prevention efforts. This is
achieved through problem-solving tactics and community policing partnerships. It enhances police
professionalism by providing officers with the skills and motivation to act in innovative ways to solve community
crime-related problems. Your organization may be monitored or audited to ensure that it is initiating or
enhancing community policing in accordance with your proposed plan, and that the officers hired (or an equal
number of redeployed veteran officers) are used to implement this plan and advance your agency’s community
policing activities over the life of the award. The COPS Office may also use this information to understand the
needs of the field and potentially provide for training, technical assistance, problem solving, and community
policing implementation tools.
What you should do:
The community policing activities designated for implementation or enhancement by your agency were
identified in your TRGP application. Your community policing needs may change during the life of your award,
and minor changes to this plan may be made without prior approval of the COPS Office. If your agency’s
community policing plan changes significantly you must submit those changes in writing to the COPS Office for
approval. Changes are significant if they deviate from the range of possible community policing activities
identified and approved in the original community policing plan submitted with your application.

27. Retention
Condition:
At the time of award application, your agency committed to retaining all sworn officer positions funded under the
TRGP-Hiring award with state and/or local funds for a minimum of 12 months following the conclusion of 36 months
of federal funding for each position, over and above the number of locally-funded sworn officer positions that would
have existed in the absence of the award. Your agency cannot satisfy the retention requirement by using TRGP-Hiring­
funded positions to fill locally-funded vacancies resulting from attrition.
Why this condition:
The retention requirement ensures that the increased officer staffing level under the TRGP-Hiring award
continues with state or local funds for a minimum of 12 months after federal funding ends.

28

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
What you should do:
At the time of the TRGP application, your agency was required to affirm that it planned to retain all sworn officer
positions awarded under the TRGP-Hiring award and identify the planned source(s) of retention funding. Your
agency committed to retaining each awarded position for at least 12 months following the conclusion of 36
months of federal funding for that position. The retention period begins for an awarded officer position once
that position has completed the 36-month implementation period. If an agency is awarded several officer
positions, the retention period for each individual officer position begins upon completion of 36 months of
funding for that position (not based on the cumulative award end date).
The retained TRGP funded position(s) must be added to your agency’s law enforcement budget with state or
local funds at the conclusion of grant funding, over and above the number of locally funded sworn officer
positions that would have existed in the absence of the award. Absorbing TRGP-funded positions through
attrition (rather than adding the extra positions to your budget with additional funding) does not meet the
retention requirement.
Your agency should maintain documentation demonstrating when the 36-month award funding period expires
for each awarded position and that each retained position is above and beyond the number of officer positions
that your agency would otherwise have funded with state or local funds. We understand that your agency’s
identified source(s) of retention funding may change during the life of the award, so your agency should
maintain documentation of any changes in the event of an audit, monitoring, or other evaluation of your award
compliance.
Please note that your agency is required to retain the officer position(s) awarded under the TRGP-Hiring award
and not the specific officer(s) hired to fill the award position(s). If a position funded by the TRGP-Hiring award
becomes vacant during the retention period, your agency is required to take active and timely steps consistent
with your agency’s hiring policies and procedures to fill the position with a new officer to complete the
remainder of the 12-month retention period. Your agency should maintain documentation demonstrating that
you did not delay filling the position and that the steps your agency took to fill the position were consistent with
your hiring policies and procedures.
At the conclusion of federal funding, agencies that fail to retain the sworn officer positions awarded under the
TRGP-Hiring award may be ineligible to receive future COPS Office awards for a period of three years. If your
agency is unable to retain any of the awarded officer positions, you should contact your COPS Office Grant
Program Specialist for further review.

28. Contracts with Other Jurisdictions
Condition:
Sworn law enforcement officer positions awarded must be used for law enforcement activities or services that benefit
your agency and the population that it serves. The items funded under the TRGP-Hiring award cannot be utilized by
other agencies unless the items benefit the population that your agency serves. Your agency may use items funded
under the TRGP-Hiring award to assist other law enforcement agencies under a resource sharing, mutual aid, or other
agreement to address multi-jurisdictional issues as described in the agreement.

29

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
The TRGP was created under a Congressional appropriation specifically designated for tribal law enforcement
agencies to improve public safety in Indian communities. The TRGP-Hiring award funding is intended to benefit
the communities within the recipient’s primary law enforcement jurisdiction. Therefore, the recipient must use
TRGP award funding to benefit its own population.
What you should do:
Your law enforcement agency should avoid any agreements with other jurisdictions to share officer positions or
other awarded equipment, technology, or vehicles unless the agreement complies with the requirement that
COPS Office-funded items must benefit the recipient service population. For example, if your jurisdiction has a
tribal police department and a BIA department, items funded under the award might be able to be used by the
BIA department as long as this would result in a benefit to the population that you serve. You may not, however,
allow officers, equipment, technology, or vehicles funded under the award to be used by any agency or
transferred to any agency that does not benefit the population that you serve. For example, you may not, during
the award term, loan two of your awarded computers to a neighboring county’s sheriff’s department.
Officers funded under TRGP-Hiring may not provide contract law enforcement services to other agencies unless
they will directly benefit the recipient’s jurisdiction. For example, your agency may not use an officer funded
under TRGP-Hiring to provide contract law enforcement services to a neighboring county, but your agency may
use the officer to provide direct law enforcement services to the population within your agency’s own
jurisdiction. If your agency has an agreement with another law enforcement agency for resource sharing, mutual
aid, etc. TRGP-Hiring officers may respond to requests for assistance and participate in multi-jurisdictional
activities as described in the agreement.
Before you enter into any agreement with another law enforcement agency, you should contact your COPS
Office Grant Program Specialist at 800-421-6770 for additional guidance.

30

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Review of award conditions—Equipment/Training awards
By signing the award document to accept this TRGP-Equipment/Training award, your agency agrees to abide by
the following award conditions:

1. Award Owner’s Manual
Condition:
The recipient agrees to comply with the terms and conditions in the applicable 2017 COPS Office Program Award
Owner's Manual; COPS Office statute (42 U.S.C. §. 3796dd, et seq.); the requirements of 2 C.F.R. Part 200 (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the U.S.
Department of Justice in 2 C.F.R. § 2800.101; 48 C.F.R. Part 31 (FAR Part 31) as applicable (Contract Cost Principles and
Procedures); the Cooperative Agreement as applicable; representations made in the application; and all other
applicable program requirements, laws, orders, regulations, or circulars.
Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply to
your award. Your agency will be responsible for the information and rules contained in this manual and for
implementing your award in compliance with the applicable terms, conditions, and regulations. More detailed
guidance regarding any particular award requirement or your agency’s specific circumstances can be requested
through your COPS Office Grant Program Specialist.
What you should do:
Please read the entire TRGP Award Owner’s Manual carefully prior to signing the award document. If you have
any questions, please contact your COPS Office Grant Program Specialist. When accepting your award, you
should ensure that the proper reporting and financial systems are in place to satisfy the award requirements.

2. Assurances and Certifications
Condition:
The recipient acknowledges its agreement to comply with the Assurances and Certifications forms that were signed as
part of its application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving awards,
several provisions of federal law require us to seek your Assurances and Certification regarding certain matters.
Most of the Assurances and Certifications apply to all federal award programs.
What you should do:
Applicants to COPS Office award programs are required to sign the Assurances and Certifications forms at the
time of application. Signing these documents assures the COPS Office that you have read, understood, and
accepted the award terms and conditions outlined in the Assurances and Certifications. Your agency is required
to keep Assurances and Certifications forms that were signed as part of its award application. Please read these
documents carefully, because signatures on these documents are treated as a material representation of fact
31

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
upon which reliance will be placed when the U.S. Department of Justice determines whether to fund the
covered award. Additional copies of the Assurances and Certifications forms are contained in appendix B of this
manual. If you have any questions about the Assurances and Certifications, please contact your COPS Office
Grant Program Specialist at 800-421-6770.

3. Allowable Costs
Condition:
The funding under this project is for the payment of approved costs to meet the most serious needs of law enforcement
in tribal communities. The allowable costs for which your agency’s award has been approved are limited to those
listed on the Financial Clearance Memorandum (FCM), which is included in your agency’s award package. The FCM
specifies the exact items that your agency is allowed to fund with your TRGP Equipment/Training award and specifies
the overall amount approved for each budget request category. Your agency may not use TRGP Equipment/Training
award funds for any costs that are not identified as allowable in the FCM. Only actual allowable costs incurred during
the award period will be eligible for reimbursement and drawdown. If your agency experiences any cost savings over
the course of the award your agency may not use that excess funding to extend the length of the award beyond 36
months. Any funds remaining after your agency has drawn down for the costs of approved items in the FCM incurred
for each item during the 36-month funding period will be deobligated during the closeout process, and should not be
spent by your agency.
Why this condition:
TRGP-Equipment/Training may only be used for the purchase of equipment, technology, training, uniforms, and
other items approved by the COPS Office as reflected in the FCM. The COPS Office TRGP funds the purchase of
items that have a link to the implementation or enhancement of community policing initiatives in your agency.
TRGP-Equipment/Training funds may only be used to pay for items and services approved by the COPS Office as
reflected in the FCM. To be eligible for payment under this award, the purchase of approved items must be
made on or after the award start date and comply with the guidelines described in the section “Accessing Award
Funds” in this manual. The section “Financial Record Maintenance” outlines the types of records you must keep
to document that you followed this award condition. Purchases must also reflect the costs that were approved in
the FCM.
What you should do:
All recipients should keep and maintain the most recent, approved version of 2017 TRGP application, which will
contain the approved costs for this award. Refer to your FCM for the list of approved allowable costs. Listed
below are the budget categories that may appear on your FCM. As long as funds are spent during the award
period on the approved salaries or benefits (as applicable), equipment, technology, training, or other costs that
were documented in your application’s budget summary and were approved through the issuance of the FCM,
this award condition will be satisfied. The award number should be indicated on all budgetary documentation
including purchase orders, receipts, and other documentation. All recipients should keep and maintain the most
recent, approved version of their 2017 TRGP application for future reference.

32

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Allowable costs: Background investigations
Based on the FCM, recipients may have been awarded funding for background investigations for newly hired
officer positions if other funding (state, local, or Bureau of Indian Affairs (BIA)) was not budgeted for the same
background investigations. Background investigations must be completed before expenses incurred in
connection with such investigations can be reimbursed. Funded background investigations may not be initiated
prior to the official start date of the award period.
Allowable costs: Training
Based on the FCM, recipients may have been awarded funding for otherwise unfunded expenses associated with
sending recruits to a state academy that will train and certify tribal police officers, to the BIA Indian Police
Academy in Artesia, New Mexico, or to basic training from an established academy that trains Indian police
officers such as the Navajo Nation’s Academy. Basic law enforcement training is encouraged for existing police
officers who have not received it, depending on the needs of your department and the availability of funding.
Award funding may only be used for one cycle of basic training per officer. The recipient agency will be
responsible for any additional costs associated with an officer not completing basic training on the first attempt.
TRGP funds may also pay for community policing and problem-solving training; specialized law enforcement
training in such topics as counterterrorism, family violence, and crime prevention and detection; and training
related to Indian Country jurisdictional issues. Only requests for training by recognized training providers such as
the Federal Law Enforcement Training Center, the FBI, the BIA Indian Police Academy, a state police academy,
COPS Office Regional Community Policing Institutes, or a tribal community college will be considered. In
addition, funding may be used to attend training conferences such as the National Native American Law
Enforcement Association’s annual training conference or any COPS Office-sponsored conference.
Funding for community policing or other law enforcement training will cover only travel, lodging, and per diem
expenses for each representative to and from the training site (if training is conducted more than 50 miles from
your agency headquarters). State academy training costs include training instruction fees, academy tuition,
course fees, textbooks, manuals, supplies, and travel in connection with the training (transportation, lodging, per
diem, etc.) if the training is located more than 50 miles from the job site. If your state academy does not charge
for the training, your department will be reimbursed only for travel in connection with the training. Departments
that send officers to the BIA Indian Police Academy will be reimbursed for travel costs only, as there is no cost for
tuition at the BIA Indian Police Academy for tribal officers.
TRGP-E/T funds may pay for computer training for systems, hardware, or software that recipients already own
but may not be utilizing to the fullest extent due to of a lack of training. Applicants must demonstrate that the
training enhances law enforcement activities, particularly in support of community policing. TRGP-E/T funding
may be used only for training costs not already funded in the applicant’s budget with state, local, or BIA funds.
In addition, TRGP-E/T funding may be used for off-site training required to increase tribal capacity to operate a
crime information gathering system compatible with the FBI Uniform Crime Reporting System.
Allowable costs: Uniforms and basic issue equipment
Any bulletproof vest purchased under TRGP-E/T must meet National Institute of Justice standards as shown on
the list of acceptable vests included in appendix D of this manual.

33

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Allowable costs: Technology
To be eligible for payment under this award, the purchase of equipment and technology must occur on or after
the award start date, the items must be those specifically applied for and approved by the COPS Office, and the
items must meet the guidelines described in 2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost
Principles, and Audit Requirements for Federal Awards). Equipment or technology purchased on or after the
award start date must be in addition to purchases that the recipient is obligated or funded to make in its current
budget. Funds currently allocated to purchase equipment or technology may not be reallocated to other
purposes or reimbursed upon the award of your agency’s TRGP-E/T award.
Allowable costs: Police vehicles
Allowable items include police cars, basic vehicle accessory packages, and special conveyances such as sport
utility vehicles, bicycles, motorcycles, snowmobiles, and all-terrain vehicles (ATV). The items must be those
specifically applied for and approved by the COPS Office.
Allowable costs: Travel
Travel costs for transportation, lodging, subsistence, and related items are allowable under your agency’s TRGP­
E/T award if specifically approved by the COPS Office. In accordance with 2 C.F.R. §200.474, travel costs for
official business directly related to the award will be reimbursed based upon the recipient’s written travel
reimbursement policies if the costs are reasonable and allocable under the project. In the absence of an
acceptable written policy regarding travel costs, allowable rates and amounts established by the U.S. General
Services Administration (GSA) for the relevant geographic area will apply. The current GSA travel policy and per
diem rates can be found at www.gsa.gov.
Allowable airfare costs will be reimbursed based upon the least expensive unrestricted accommodations class
offered by commercial airlines—for example, lowest discount commercial airfare, the Federal Government
contract airfare (if authorized and available), or standard coach airfare—unless otherwise authorized in advance
by the COPS Office.
For recipients subject to 48 C.F.R. Part 31.000, et seq. (FAR-31.2) Cost Principles for Commercial Organizations,
travel costs incurred directly by the recipient will be reimbursed if the costs are reasonable and allocable under
the project. Travel costs for lodging, meals, and incidental expenses may be reimbursed based upon per diem,
actual expenses, or a combination of these methods, as long as the reimbursement rate does not exceed
established GSA per diem rates as set forth in the Federal Travel Regulation. Transportation costs may be
reimbursed based on mileage rates, actual costs incurred, or a combination of these methods. Allowable airfare
travel costs will be reimbursed based upon standard coach fare, unless otherwise authorized in advance by the
COPS Office.
The COPS Office TRGP-E/T will fund award-related travel costs for the recipient agency or other (non-recipient)
individuals to attend training and technical assistance conferences, seminars, or classes or to visit a site specified
in the application. Allowable expenses for award-related lodging, meals, and incidental expenses that were
included in the application have been approved by the COPS Office as part of the TRGP-E/T award and final
budget. Your agency should keep timely and accurate records of all travel expenses. If at any time these costs
change, you should immediately contact your COPS Office Grant Program Specialist to obtain an award
modification.

34

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Temporary dependent care costs above and beyond regular dependent care that directly results from
conference travels are allowable as long as the costs incurred (1) are a direct result of the individual’s
travel for the federal award; (2) are consistent with the recipient’s documented travel policy for all entity
travel; and (3) are only temporary during the travel period.
Allowable costs: Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursements for office
supplies that are consumed by routine administrative purposes instead of project-related activities are
prohibited. Items must meet the guidelines described in 2 C.F.R. Part 200 (Uniform Administrative Requirements,
Cost Principles, and Audit Requirements for Federal Awards).
Allowable costs: Contracts/consultants
Compensation for individual consultant services procured under a COPS Office award must be reasonable and
allocable in accordance with 2 C.F.R. 200, Subpart E—Cost Principles and consistent with that paid for similar
services in the marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based on the
salary a consultant receives from his or her primary employer, as applicable, up to $650 per day. For consultant
or contractor rates which exceed $650 per day, the COPS Office requires written justification if the consultants or
contractors are hired through a non-competitive bidding process and recipients must receive COPS Office
approval of those rates before drawing down award funds. Determinations will be made on a case-by-case basis.
Allowable costs: Other costs
The purchases of project-related expenditures that do not conform to any other category descriptions specified
above were included in this section of your FCM. In addition, items that have a direct correlation to the overall
success of a recipient’s project objectives and are necessary for the project to reach full implementation are
considered on a case-by-case basis by the COPS Office.
Requests may be made only for items or positions that are not otherwise budgeted with state, local, or BIA
funds, and would not be funded in the absence of the TRGP award.
Allowable costs: Indirect costs (If Applicable)
The recipient understands that indirect costs may only be requested at the time of application. A current, signed,
federally approved Negotiated Indirect Cost Rate Agreement or documentation showing pending request for
approval must be included with the application.
Indirect costs are costs that are incurred for common or joint purposes and are not readily assignable to a
particular project but are necessary to the operation of the agency and the performance of the project. Examples
of indirect costs include those incurred for facility operation and maintenance, depreciation, and administrative
salaries. Indirect cost usage must adhere to the standards set forth in the applicable Office of Management and
Budget (OMB) Uniform Guidance 2 C.F.R. § 200.56—Indirect (facilities & administrative (F&A)) costs and 2 C.F.R. §
200.414—Indirect (F&A) costs. Additional guidance for your entity can be found in the following locations:
Appendix III to Part 200—Indirect (F&A) Costs Identification and Assignment, and Rate Determination for
Institutions of Higher Education (IHEs); Appendix IV to Part 200—Indirect (F&A) Costs Identification and
Assignment, and Rate Determination for Nonprofit Organizations; Appendix VII to Part 200—States and Local
Government and Indian Tribe Indirect Cost Proposals.

35

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses that are approved to be included within an indirect cost rate. It is important that your agency carefully
track and update its indirect cost rate during the COPS Office award period.
The recipient understands that if it submitted an expired indirect cost rate agreement at the time of application,
it will be unable to recover federal funds for indirect costs until the COPS Office receives a current indirect cost
rate agreement covering the award period. A special condition may be added to the award prohibiting the
obligation, expenditure, or drawdown of funds reimbursement for indirect costs until a current indirect cost rate
has been approved by your cognizant federal agency and submitted to the COPS Office.
If your agency’s approved indirect cost rate expires during the award period, a current approved rate must be
submitted to the COPS Office in order to continue to draw down award funding for indirect costs. In addition,
your agency must request a budget modification with the COPS Office to reflect any rate change.
If your agency has never received a negotiated indirect cost rate, then you may request up to a flat 10 percent de
minimis indirect cost rate applied to the modified total direct costs (MTDC).
In addition, before the COPS Office officially closes out your agency’s award, your agency must reconcile any
changes between your approved final indirect cost rate and approved provisional indirect cost rate and, if
necessary, repay the COPS Office for any indirect cost rate overpayment. If your agency draws down excess COPS
Office award funding for indirect costs, please return the overpayment to the COPS Office and submit a revised
Federal Financial Report (SF-425).
See the COPS Office website for a fact sheet on indirect costs,
https://cops.usdoj.gov/pdf/2017AwardDocs/ctas/Indirect_Cost_Rate_Fact_Sheet.pdf.
Please be advised that recipients may not use COPS Office funding for the same item or service also funded by
another U.S. Department of Justice award. See also award condition on “Duplicative Funding.”

4. Supplementing, Not Supplanting
Condition:
State, local, and tribal governments must use TRGP Equipment/Training award funds to supplement, and not supplant,
state, local, or Bureau of Indian Affairs (BIA) funds that are already committed or otherwise would have been
committed for award purposes (hiring, training, purchases, and/or activities) during the award period. In other words,
recipients may not use COPS Office funds to supplant (replace) state, local, or BIA funds that would have been
dedicated to the COPS Office-funded item(s) in the absence of the COPS Office award (42 U.S.C. § 3796dd-3(a)).
Why this condition:
The COPS Office statutory nonsupplanting requirement mandates that award funds may not be used to replace
state or local funds (or, for tribal recipients, BIA funds) that would, in the absence of federal aid, be made
available for the award purposes.

36

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
What you should do:
TRGP-E/T recipients may not use award funds to pay for any item or cost funded under the award (equipment,
personnel, training, etc.) if that item or cost was otherwise budgeted with state, local, or BIA funds or committed
to the recipient’s budget. If you have questions concerning this award term, and how it pertains to your project
budget, please contact your COPS Office Grant Program Specialist.
In addition, recipients may not reallocate state, local, or BIA funds from one area within the law enforcement
budget to another as a result of receiving TRGP award funds. For example, recipients who have budgeted funds
to pay for new computer equipment may not reallocate those funds to pay for any other law enforcement cost
as a result of receiving TRGP-E/T award funds for the same computer equipment.
TRGP Equipment and Training—To meet this award condition, you must ensure the following:
• Equipment and technology must be purchased on or after the award start date (unless an exception is
authorized in writing by the COPS Office) in addition to purchases that the recipient has obligated funding
in the current budget to make. Funds currently allocated to purchase equipment or technology may not be
reallocated to other purposes or reimbursed upon the receipt of a TRGP-E/T award. For example, recipients
who have budgeted local funds to pay for a new computer system may not reallocate those funds to pay
for any other law enforcement cost as a result of receiving TRGP-E/T funds for the same computer system.
• Any training covered by TRGP-E/T funds is in addition to the number of hours of training already provided
by your agency. Funds currently allocated for training may not be reallocated to other purposes.
Note: This award condition applies to all state or locally funded agencies working in partnership with your
agency under this award. Your agency is responsible for ensuring that any partner agencies use COPS Office
funds only to supplement, not supplant, their state, local, or BIA funding as described in this condition.

5. Extensions
Condition:
Your agency may request an extension of the award period to receive additional time to implement your award
program. Such extensions do not provide additional funding. Awards may be extended a maximum of 36 months
beyond the initial award expiration date. Any request for an extension beyond 36 months will be evaluated on a case­
by-case basis. Only those recipients that can provide a reasonable justification for delays will be granted no-cost
extensions. Reasonable justifications may include technology implementation delays, training delays, or other
circumstances that interrupt the 36 month award funding period. An extension allows your agency to compensate for
such delays by providing additional time to complete the full 36 months of funding. Extension requests must be
received prior to the end date of the award.
Why this condition:
Under federal regulations, requests to extend the award period require prior written approval from the COPS
Office. Without an approved extension, your agency is not permitted to draw down federal funding for costs
incurred beyond the official award end date. However, if justified, the COPS Office seeks to accommodate
reasonable requests for no-cost time extensions in order to fully implement the COPS Office award.

37

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
What you should do:
The COPS Office will contact your agency during the last quarter of the award period to determine whether a nocost time extension is needed; extensions will not be processed prior to 90 days of the award end date. Requests
to extend the award period must be received by the COPS Office before the official award end date. Extension
requests received after the expiration date will be considered only when the recipient provides justification of
extraordinary circumstances; an example of this would be an instance in which an unforeseen natural disaster
prevented a recipient from requesting an extension. Failure to submit a request for a no-cost time extension by
the end date may result in the immediate deobligation of any remaining award funds.

6. Modifications
Condition:
Occasionally, a change in an agency’s fiscal or law enforcement situation necessitates a change in its COPS Office
TRGP Equipment/Training award. Award modifications under TRGP Equipment/Training are evaluated on a case-by­
case basis. All modification requests involving the purchase of new budget items must be approved, in writing, by the
COPS Office prior to their implementation. In addition, please be aware that the COPS Office will not approve any
modification request that results in an increase of federal funds.
Why this condition:
The COPS Office realizes that agencies may need to reprogram award funds. Acceptable examples of such award
modifications include purchasing additional equipment using cost savings from approved items or purchasing a
different type of equipment due to changing needs. Under federal regulations, you may expend award funds
only as approved in the FCM. Any requests to change or alter awards require written approval from the COPS
Office prior to their implementation. Without prior written approval, you must continue to implement your
award as it was originally awarded and accepted by your agency. Please be advised that reprogramming
requests for unallowable costs (e.g., construction) will not be approved.
What you should do:
For all modifications, your agency must access www.cops.usdoj.gov and select the “Account Access” tab on the
upper right corner to log in and submit your request to the COPS Office, providing the proposed changes, details
of why the change is needed, etc.
For additional information about the process for submitting your specific award modification request, please
contact your COPS Office Grant Program Specialist at 800-421-6770. The COPS Office will then evaluate your
request and notify your agency of our decision in writing. Implementation of the modified award may begin
following written approval from the COPS Office. Please note that modification approvals for active awards will
often be accompanied by a modified award document reflecting the approved changes. If applicable, your
agency is required to sign and submit the modified award document via the “Account Access” tab to officially
accept the award modification.

38

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

7. Evaluations
Condition:
The COPS Office may conduct monitoring or sponsor national evaluations of its award programs. The recipient agrees
to cooperate with the monitors and evaluators.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program may
be carried out or commissioned by the attorney general for the furtherance of the purposes of the Act. The COPS
Office conducts evaluations to determine which programs are working, how programs may be improved, and
why certain programs are more successful than others. Specifically, the COPS Office may assess the way in which
your agency implements its TRGP award. In some jurisdictions, COPS Office staff or evaluators may study the
effectiveness of funded programs, projects, and activities. Evaluators may collect information about the
programs’ effect on crime, victims of crime, and the quality of life in communities. In addition, they may ask
questions about the challenges encountered during project implementation, how residents feel about
community policing, and how police feel about their work. This information will be useful to other communities
and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information. In
general, evaluators may need to speak with individuals in your agency or department, observe activities, and
obtain written reports about and from your agency or department. You will be asked to facilitate any site visits
and information-gathering activities. In addition, you will be asked to provide accurate and timely information
about your award activities. You should fully comply with any requests regarding these evaluations.

8. Reports/Performance Goals
Condition:
To assist the COPS Office in monitoring and tracking the performance of your award, your agency will be responsible
for submitting quarterly programmatic progress reports that describe project activities during the reporting period
and quarterly Federal Financial Reports using Standard Form 425 (SF-425). The progress report is used to track your
agency’s progress toward implementing community policing strategies and to collect data to gauge the effectiveness
of increasing your agency’s community policing capacity through COPS Office funding.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the Federal Government must be monitored carefully to ensure the
proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the progress
of our programs and recipients.
What you should do:
This award condition is designed to make your agency aware of reporting requirements associated with TRGP
awards. Quarterly programmatic progress reports and a final programmatic closeout report must be submitted
directly to the COPS Office through the “Account Access” tab on the COPS Office website at
39

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial Reports using Standard
Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days
after the end of the award period. This report reflects the actual cumulative federal expenditures incurred during
the funding period, and the remaining unobligated balance of federal funds. Under federal regulations, your
agency is not permitted to draw down federal funding for costs incurred after the official award end date,
however you will have a 90-day grace period after the award end date during which you can drawdown funds
for eligible expenditures incurred before the award end date. Agencies with more than one delinquent
programmatic or financial report submission per fiscal year may be subject to delays in receiving reimbursement
for allowable expenses and may be required to receive technical assistance to improve compliance with
reporting. These reports are discussed in greater detail in the section titled “Reports” in this manual. All reports
should be submitted within the deadlines given to avoid suspension or possible termination of award funds or
other remedial actions; failure to submit required reports may also impact future funding opportunities.

9. Award Monitoring Activities
Condition:
Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their award conditions and other applicable statutory regulations. The COPS
Office is also interested in tracking the progress of our programs and the advancement of community policing. Both
aspects of award implementation—compliance and programmatic benefits—are part of the monitoring process
coordinated by the U.S. Department of Justice. Award monitoring activities conducted by the COPS Office include site
visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic reporting, and audit
resolution. As a COPS Office award recipient, you agree to cooperate with and respond to any requests for information
pertaining to your award.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each award program must contain
a monitoring component. The COPS Office actively monitors how recipients are complying with COPS Office
award requirements. In addition, the monitoring component provides customer service and technical assistance
to help ensure recipients understand how to remain in compliance while implementing their awards.
What you should do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an entity
designated by the COPS Office, to examine your agency’s use of federal funds both programmatically and
financially. The four primary means of ensuring recipients’ compliance with the terms and conditions of their
awards are as follows:
1.

Site visits. The COPS Office strategically selects award recipients based on a variety of risk factors to
conduct site visits to ensure compliance with award terms and conditions. The purpose of site visits is
three-fold:
i. To review for compliance with the terms and conditions of the award
ii. To review the recipient’s community policing strategies
iii. To provide customer service and technical assistance

If selected, recipients will be notified in writing in advance with detailed instructions on how to prepare for
the review of their COPS Office awards. The site visit is generally performed over a period of one or more
40

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
days. Recipients will have an opportunity to resolve any identified noncompliance issues while on-site, or if
necessary, following the site visit. In addition, recipients will have an opportunity to seek customer service
and/or technical assistance on the implementation of their award.
2.

Enhanced Office-Based Grant Reviews (EOBGR). In lieu of a site visit, awards may be selected for an
EOBGR conducted at the COPS Office via teleconference or video conference. EOBGRs serve as an
alternative for conducting site visit reviews in support of the COPS Office’s overall award monitoring
strategy. The purpose of the EOBGR is three-fold:
i. To review for compliance with the terms and conditions of the award
ii. To review the recipient’s community policing strategies
iii. To provide customer service and technical assistance

If selected, the recipient will be notified in writing in advance of any EOBGR of its COPS Office awards. This
review is generally performed over a one to two day period. Compliance reviews will be conducted for
active awards to address any noncompliance and/or administrative issues identified during the review. In
addition, award recipients will also receive customer service and/or technical assistance on the
implementation of their award.
3.

4.

Alleged Noncompliance Referral (ANCR). An ANCR is an allegation of suspected noncompliance that
originates from an internal source within the COPS Office or an external referral from one of many
sources. Internal ANCRs generally originate from COPS Office Grants Administration Division, COPS
Office Finance Division, or the COPS Office Legal Division, although any COPS Office component may
refer a noncompliance issue to the ANCR. External noncompliance referrals may be received from
anonymous complainants, media, citizens, law enforcement agencies, other federal agencies, or other
outside sources. On a case-by-case basis, COPS Office ANCR staff members determine the appropriate
course of action to take to investigate complaints of alleged noncompliance. This may include phone or
letter contact or a site visit by COPS Office staff or the OIG. Each ANCR referral is resolved as a violation
or non-violation based upon the supporting documentation and/or other factors used to make a
determination for compliance or non-compliance.
Audit Liaison. The OIG may conduct a random audit for any recipient of a COPS Office award. In the
event your agency has undergone an OIG audit and there are audit recommendations (findings)
resulting from noncompliance and/or poor accountability practices, the COPS Office Audit Liaison
Section will work with your agency to resolve and close these recommendations. Remedies to close
recommendations may include repayment of award funds and/or providing adequate documentation
to demonstrate compliance and/or providing proof of policies or procedures that were created or
revised to directly address the causes for the noncompliance as a proactive preventative measure to
avoid future noncompliance.

Recipients are responsible for remedying any award noncompliance that is identified during site visits, EOBGRs,
and/or ANCRs. In addition, recipients are responsible for remedying noncompliance stemming from audit
recommendations identified in audits of COPS Office awards conducted by the OIG and the Office of the Chief
Financial Officer (OCFO). Remedies for noncompliance may include but are not limited to repayment of award
funds for unallowable or unsupported costs, providing adequate documentation to demonstrate compliance,
suspending active award funding, voluntary withdrawal from or involuntary termination of remaining award
funds, or a restriction from receiving future COPS Office awards for a period of time. Under certain conditions,
additional actions may include referral and placement on the U.S. Department of Justice’s High Risk List, which
will include mandatory completion of the U.S. Department of Justice’s Financial Management Training and
being subject to increased monitoring of current and future awards while on the list. In the event of criminal
41

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
misuse of award funds, recipients may also be subject to fines and imprisonment. To avoid findings of
noncompliance, recipients are strongly encouraged to become familiar with the COPS Office Grant Monitoring
Division’s Grant Monitoring Standards and Guidelines and Award Owner’s Manual for the year in which the
award was made. Recipients should also contact their COPS Office Grant Program Specialist at any time during
the life of a COPS Office award with questions concerning award conditions, terms, or requirements to seek
guidance to avoid noncompliance. It is necessary for recipients to maintain all relevant documentation
(administrative, financial, and programmatic) used to develop the application and implement the award that
may be necessary or required to demonstrate award compliance. For more information, please contact the COPS
Office Response Center at 800-421-6770 or at AskCopsRC@usdoj.gov.

10. Federal Civil Rights Laws
Condition:
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will require
any subrecipient, contractors, successors, transferees, and assignees not to), on the grounds of race, color, religion,
national origin, sex, or disability unlawfully exclude any person from participation in, deny the benefits of, or
employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. You will also not discriminate in the delivery of benefits or services based
on age. These civil rights requirements are found in the non-discrimination provisions of Title VI of the Civil Rights Act
of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets Act of 1968, as amended (42
U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the Age Discrimination Act
of 1975, as amended (42 U.S.C. § 6101); Title IX of the Education Amendments of 1972, as amended (20 U.S.C. § 1681);
and the corresponding U.S. Department of Justice regulations implementing those statutes at 28 C.F.R. Part 42
(subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279, as amended by Executive Order
13559, and the implementing regulations at 28 C.F.R Part 38, Partnerships With Faith-Based and Other Neighborhood
Organizations, which requires equal treatment of religious organizations in the funding process and prohibits
religious discrimination against beneficiaries.
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance with
federal civil rights laws. As a result, recipients are required to comply with the civil rights requirements found in
the nondiscrimination provisions referenced above. A hold may be placed on your award if it is deemed that
your agency is not in compliance with federal civil rights laws or is not cooperating with an ongoing federal civil
rights investigation. If a hold is placed on your award, you will not be able to obligate or draw down federal
funds under your agency’s COPS Office award until you comply with federal civil rights laws or cooperate with
any ongoing federal civil rights investigation.
What you should do:
Included with your award package is a memorandum from the Office for Civil Rights, Office of Justice Programs,
U.S. Department of Justice, which addresses the federal civil rights statutes and regulations applicable to your
award. You should review this memorandum to understand your agency’s civil rights responsibilities. As a
recipient of federal financial assistance from the COPS Office, you are required to comply with the applicable
federal civil rights laws and to collect data and information sufficient to permit effective enforcement of such
laws and to cooperate with any federal civil rights investigation, which includes providing access to records,
accounts, documents, information, facilities, and staff.
42

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

11. Equal Employment Opportunity Plan (EEOP)
Condition:
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the development
and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that established the COPS Office, that
“the full and equal participation of women and minority individuals in employment opportunities in the criminal
justice system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency in
the United States” 28 C.F.R. § 42.301. The Equal Employment Opportunity Plan (EEOP) does not impose quotas or
hiring requirements on recipients of federal funds.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status, the
number of its employees, and the amount of the award.
If your organization is a government agency or private business and has received a single award for $25,000 or
more and has fifty or more employees (counting both full- and part-time employees but excluding political
appointees), then it has to prepare a Utilization Report and submit it to the Office for Civil Rights (OCR) within
120 days from the date of the award. Although the OCR has discretion to review all submitted Utilization
Reports, it will review the Utilization Reports from recipients that receive an award of $500,000 or more.
To begin developing a Utilization Report, please consult the OCR's website at
https://www.ojp.usdoj.gov/about/ocr/eeop.htm and click EEOP Reporting Tool Login. Additional assistance
can be found online at the bottom of the same webpage by clicking the EEO Reporting Tool Job Aid and
Frequently Asked Questions.
If your organization has less than fifty employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the EEOP
requirement. To claim the exemption, however, your organization must certify that it is exempt by logging into
the EEO Reporting Tool on the OCR website at https://www.ojp.usdoj.gov/about/ocr/eeop.htm, providing the
contact and organizational profile information, and then submitting a Certificate of Exemption.
If you have further questions regarding the EEOP requirements, you may contact an EEOP specialist at the OCR
by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at EEOPforms@usdoj.gov.

12. False Statements
Condition:
False statements or claims made in connection with COPS Office awards may result in fines, imprisonment, or
debarment from participating in federal awards or contracts, and/or any other remedy available by law.

43

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on applications,
financial and programmatic reports, or other award documents.
What you should do:
Ensure that all documentation related to your agency’s receipt and use of award funding (award applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.

13. Duplicative Funding
Condition:
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This award was provided to your agency to address its law enforcement needs that are not funded with other
funds, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding for
items or services that you already have funding for from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under this
award, please contact your COPS Office Grant Program Specialist at 800-421-6770. If necessary, the COPS Office
will work with your agency to reprogram funding for items or services that are allowable under this award
program.

14. Additional High-Risk Recipient Requirements
Condition:
The recipient agrees to comply with any additional requirements that may be imposed during the award performance
period if the awarding agency determines that the recipient is a high-risk recipient (2 C.F.R. § 200.207).
Why this condition:
In accordance with 2 C.F.R. § 200.207, the DOJ may impose additional requirements specific to your award, as
needed, when it determines that there is unsatisfactory performance, financial or administrative instability,
noncompliance with award terms and conditions, or other lack of responsibility risk factors. In such cases, the
DOJ may impose special conditions or restrictions that may include requiring the production of documentation,
financial award administration training, onsite monitoring, prior approval for expenditure of funds, quarterly
progress reports, separate bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office award, recipients must agree to comply with any additional requirements that
may be imposed during the award performance period if the awarding agency determines that the recipient is a
high-risk recipient.
44

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

15. System for Award Management and Universal Identifier Requirements
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in all
awards and cooperative agreements made on or after October 1, 2010:
I. SYSTEM FOR AWARD MANAGEMENT AND UNIVERSAL IDENTIFIER REQUIREMENTS
A.

B.

C.

Requirement for System for Award Management
Unless you are exempted from this requirement under 2 CFR 25.110, you as the recipient must maintain the
currency of your information in the SAM until you submit the final financial report required under this award
or receive the final payment, whichever is later. This requires that you review and update the information at
least annually after the initial registration, and more frequently if required by changes in your information or
another award term.
Requirement for unique entity identifier
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term) may
receive a subaward from you unless the entity has provided its unique entity identifier to you.
2. May not make a subaward to an entity unless the entity has provided its unique entity identifier to you.
Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the Federal repository into which an entity must provide
information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site (currently at http://www.sam.gov).
2. Unique entity identifier means the identifier required for SAM registration to uniquely identify business
entities.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 CFR part 25, subpart C:
a. A Governmental organization, which is a State, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign nonprofit organization;
d. A domestic or foreign for-profit organization; and
e. A Federal agency, but only as a subrecipient under an award or subaward to a non-Federal entity.
4. Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the project
or program (for further explanation, see 2 CFR 200.330).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
5. Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the Federal funds provided by the subaward.

45

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their direct
subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What you should do:
At the time of award application, your agency was required to provide its DUNS number and be registered in the
SAM database.
Your agency should continue to use the same DUNS number provided in your award application and update, as
needed, the information associated with that DUNS number. If your agency is authorized to make subawards
under its award, your agency may make subawards only to entities that have DUNS numbers. For more
information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or visit
fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.

16. Reporting Subawards and Executive Compensation
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in all
awards and cooperative agreements made on or after October 1, 2010:
I. Reporting Subawards and Executive Compensation.
A.

B.

Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must report
each action that obligates $25,000 or more in Federal funds that does not include Recovery funds (as
defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111-5) for a
subaward to an entity (see definitions in paragraph e. of this award term).
2. Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
http://www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7,
2010, the obligation must be reported by no later than December 31, 2010.)
3. What to report. You must report the information about each obligating action that the submission
instructions posted at http://www.fsrs.gov specify.
Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most highly
compensated executives for the preceding completed fiscal year, if—
i. the total Federal funding authorized to date under this award is $25,000 or more;
46

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
ii.

in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 CFR 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 CFR 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of
1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To
determine if the public has access to the compensation information, see the U.S. Security and
Exchange Commission total compensation filings at
http://www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph b.1. of
this award term:
i. As part of your registration profile at https://www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.
C. Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this award term,
for each first-tier subrecipient under this award, you shall report the names and total compensation of
each of the subrecipient's five most highly compensated executives for the subrecipient's preceding
completed fiscal year, if—
i. in the subrecipient's preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from Federal procurement contracts
(and subcontracts) and Federal financial assistance subject to the Transparency Act, as
defined at 2 CFR 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from Federal procurement contracts
(and subcontracts), and Federal financial assistance subject to the Transparency Act (and
subawards); and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of
1934 (15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To
determine if the public has access to the compensation information, see the U.S. Security and
Exchange Commission total compensation filings at
http://www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report subrecipient executive total compensation described in
paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward. For
example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of
the subrecipient by November 30 of that year.
D. Exemptions
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from the
requirements to report:
47

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

E.

i. Subawards, and
ii. The total compensation of the five most highly compensated executives of any subrecipient.
Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 CFR part 25:
i. A Governmental organization, which is a State, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign nonprofit organization;
iv. A domestic or foreign for-profit organization;
v. A Federal agency, but only as a subrecipient under an award or subaward to a non-Federal
entity.
2. Executive means officers, managing partners, or any other employees in management positions.
3. Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the
recipient award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. __ .210 of the attachment to OMB Circular
A-133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.
4. Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the Federal funds provided by the subaward.
5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient's or subrecipient's preceding fiscal year and includes the following (for more information see 17
CFR 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount recognized
for financial statement reporting purposes with respect to the fiscal year in accordance with the
Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared Based
Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization or medical reimbursement plans that do not discriminate in favor of executives,
and are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g. severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.

Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and
expenditures) be made available to the public via a single, searchable website, which is

48

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
www.USASpending.gov. Recipients are responsible for reporting their applicable executive compensation and
sub-award information and the award term provides guidance to report the related information, as required by
FFATA.
What you should do:
At the time of award application, your agency was asked to ensure that it has the necessary processes and
systems in place to comply with the applicable subaward and executive compensation reporting requirements
should it receive funding. If your agency received awards of $25,000 or more, you are required to report award
information on any first-tier subawards totaling $25,000 or more, and, in certain cases, to report information on
the names and total compensation of the five most highly compensated executives of the recipient and first-tier
subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the website at www.fsrs.gov, is the
reporting tool that your agency will use to capture and report subaward information and any executive
compensation data required by FFATA. The subaward information entered in FSRS will then be displayed on
www.USASpending.gov associated with your agency’s award, furthering federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements, please
see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.

17. Debarment and Suspension
Condition:
The recipient agrees not to award federal funds under this program to any party which is debarred or suspended from
participation in Federal assistance programs.
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that are
debarred or suspended from participation in federal assistance programs. This is to protect the public interest
and to ensure proper management and integrity in federal activities by conducting business only with
responsible parties. For details regarding the debarment and suspension requirements, please see 2 C.F.R. Part
180 (Government-wide Debarment and Suspension), and 2 C.F.R. Part 2867 (DOJ-specific requirements.)
What you should do:
If, under a COPS Office award, you enter into a contract for goods or services for $25,000 or more or any
subaward, you must verify that the vendor or subrecipient and their respective principals (e.g., owners, top
managers) with whom you intend to do business are not excluded or disqualified from participation in federal
assistance programs. In addition, you must include a term or condition in the contract or subaward requiring the
vendor or subrecipient to comply with subpart C of the OMB guidance in 2 C.F.R. Part 180 (Government-wide
Debarment and Suspension) and subpart C of 2 CF.R. Part 2867 (DOJ-specific requirements).

49

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

18. Employment Eligibility
Condition:
The recipient agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that are
hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer should review to
confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you should
complete and maintain the I-9 forms for all new employees under the guidelines set forth by the Bureau of
Citizenship and Immigration Services. For further information about this requirement, you may contact the
Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at 800-375-5283.

19. Whistleblower Protection
Condition:
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he or she reasonably believes is evidence of gross mismanagement of a federal
contract or award, a gross waste of federal funds, an abuse of authority relating to a federal contract or award, a
substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal
contract (including the competition for or negotiation of a contract) or award. The recipient also agrees to provide to
their employees in writing (in the predominant native language of the workforce) of the rights and remedies provided
in 41 U.S.C. § 4712. Please see appendices in the Award Owner’s Manual for a full text of the statute.
Why this condition:
Under the “Enhancement of contractor protection from reprisal for disclosure of certain information” (41 U.S.C. §
4712), recipients are prohibited from taking reprisal actions against employees for certain whistleblowing
activities in connection with federal awards and contracts. The program protects the public interest and ensures
the proper management and use of federal funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal
contracts and awards to certain persons and entities.

50

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as
reprisal for disclosing information that he or she reasonably believes is evidence of
•
•
•
•
•

gross mismanagement of a federal contract or award;
a gross waste of federal funds;
an abuse of authority relating to a federal contract or award;
a substantial and specific danger to public health or safety; or
a violation of law, rule, or regulation related to a federal contract (including the competition for or
negotiation of a contract) or award.

In addition, the disclosure must also have been made to
•
•
•
•
•
•
•

a member of Congress or a representative of a committee of Congress;
an inspector general;
the Government Accountability Office;
a federal employee responsible for contract or award oversight or management at the relevant agency;
an authorized official of the U.S. Department of Justice or other law enforcement agency;
a court or grand jury; or
a management official or other employee of the contractor, subcontractor, or recipient who has the
responsibility to investigate, discover, or address misconduct.

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence of
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal contract
or award.
The recipient must inform its employees in writing, in the predominant language of the workforce, of employee
whistleblower rights, protections and remedies under 41 U.S.C. § 4712.
Please see appendices in this manual addressing Whistleblower Protection for a full text of the “Enhancement of
contractor protection from reprisal for disclosure of certain information” (41 U.S.C. § 4712).

20. Mandatory Disclosure
Condition:
Recipients and subrecipients must timely disclose in writing to the COPS Office or pass-through entity, as applicable,
all federal criminal law violations involving fraud, bribery, or gratuity that may potentially affect the awarded federal
funding. Failure to make required disclosures can result in any of the remedies, including suspension and debarment,
described in 2 C.F.R. § 200.338.
Why this condition:
Federal regulations require recipients and subrecipients report all federal violations involving fraud, bribery, or
gratuity that may affect the awarded federal funds. This condition advises your agency of the requirement and
the consequences of failing to report such violations to the COPS Office or pass-through entity.
What you should do:
Ensure that you timely report in writing to the COPS Office or pass-through entity all federal violations involving
fraud, bribery, or gratuity that may affect your federal award.
51

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

21. Conflict of Interest
Condition:
Recipients and subrecipients must disclose in writing to the COPS Office or pass-through entity, as applicable, any
potential conflict of interest affecting the awarded federal funding in 2 C.F.R. § 200.112.
Why this condition:
Recipients and subrecipients are required to use federal funding in the best interest of their award program. Any
decisions related to these funds must be free of hidden personal or organizational conflicts of interest, both in
fact and in appearance.
This means that recipients and subrecipients should not participate in any award-related decisions or
recommendations that involve any of the following people or groups:
•
•
•
•

an immediate family member
a partner
an organization in which they are serving as an officer, director, partner, or employee
any person or organization with whom they are negotiating or who has an arrangement concerning
prospective employment, has a financial interest, or for other reasons can have less than an unbiased
transaction with the recipient or subrecipient

This also means that recipients and subrecipients should avoid any action which might result in or create the
appearance of
•
•
•
•
•

using your official position for private gain;
giving special treatment to any person;
losing complete independence or objectivity;
making an official decision outside official channels; or
affecting negatively the confidence of the public in the integrity of the Federal Government or the
program.

What you should do:
Ensure that you report in writing to the COPS Office or pass-through entity, as applicable, any potential conflict
of interest that may affect your federal award.

22. Contract Provision
Condition:
All contracts made by the award recipients under the federal award must contain the provisions required under 2
C.F.R. Part 200, (Appendix II to Part 200—Contract Provisions for Non-Federal Entity Contracts Under Federal Awards).
Please see the appendices in the Award Owner’s Manual for a full text of the contract provisions.

52

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
Federal regulations require recipients and subrecipients to comply with the necessary contract provisions in
order to standardize and strengthen oversight of all contracts made under federal awards. This provision
protects the public interest and ensures the proper management and use of federal funds as it relates to
contracts entered into by the recipient.
What you should do:
The recipient should review all contracts made under the federal award to ensure that they contain the
provisions required the appendices.

23. Restrictions on Internal Confidentiality Agreements
Condition:
No recipient or subrecipient under this award, or entity that receives a contract or subcontract with any funds under
this award, may require any employee or contractor to sign an internal confidentiality agreement or statement that
prohibits or otherwise restricts the lawful reporting of waste, fraud, or abuse to an investigative or law enforcement
representative of a federal department or agency authorized to receive such information.
Why this condition:
Under section 743 of Division E, Title VII, of the Consolidated Appropriations Act, 2017 (Pub. L. 115-31), neither
the recipient, subrecipient, nor any entity that receives a contract or subcontract with any funds under this or
any other Act may require its employees or contractors to sign an internal confidentiality agreement or
statement prohibiting or otherwise restricting their lawful reporting of waste, fraud, or abuse to an investigative
or law enforcement representative of a federal department or agency. This provision protects the public interest
and ensures the proper management and use of federal funds. This limitation is not intended, and shall not be
understood by the agency making this award, to contravene requirements applicable to Standard Form 312
(which relates to classified information), Form 4414 (which relates to sensitive compartmented information), or
any other form issued by a federal department or agency governing the nondisclosure of classified information.
What you should do:
In accepting this award, the recipient
• represents that it neither requires nor has required internal confidentiality agreements or statements from
employees or contractors that currently prohibit or otherwise restrict (or purport to prohibit or restrict)
employees or contractors from reporting waste, fraud, or abuse as described above;
• represents that, if it learns or is notified that it is or has been requiring its employees or contractors to
execute agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict)
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations of
award funds, will provide prompt written notification to the agency making this award, and will resume
such obligations only if expressly authorized to do so by that agency.

53

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
If the recipient does or is authorized to make subawards or contracts under this award, in accepting, the
recipient
• represents that it has or will determine that no other entity that the recipient proposes may or will receive
award funds (whether through a subaward, contract, or subcontract) either requires or has required
internal confidentiality agreements or statements from employees or contractors that currently prohibit or
otherwise restrict (or purport to prohibit or restrict) employees or contractors from reporting waste, fraud,
or abuse as described above;
• represents that it has or will make appropriate inquiry, or otherwise has an adequate factual basis, to
support this representation;
• represents that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that
receives funds under this award is or has been requiring its employees or contractors to execute
agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict) reporting of
waste, fraud, or abuse as described above, it will immediately stop any further obligations of award funds
to or by that entity, will provide prompt written notification to the agency making this award, and will
resume (or permit resumption of) such obligations only if expressly authorized to do so by that agency.

24. Recipient Integrity and Performance Matters
Condition:
The Office of Management and Budget requires federal awarding agencies to include the following standard award
term in all awards over $500,000 made on or after January 1, 2016:
Reporting of Matters Related to Recipient Integrity and Performance
1. General Reporting Requirement
If the total value of your currently active awards, cooperative agreements, and procurement contracts
from all Federal awarding agencies exceeds $10,000,000 for any period of time during the period of
performance of this Federal award, then you as the recipient during that period of time must maintain
the currency of information reported to the System for Award Management (SAM) that is made available
in the designated integrity and performance system (currently the Federal Awardee Performance and
Integrity Information System (FAPIIS)) about civil, criminal, or administrative proceedings described in
paragraph 2. of this award term and condition. This is a statutory requirement under section 872 of
Public Law 110-417, as amended (41 U.S.C. 2313). As required by section 3010 of Public Law 111-212, all
information posted in the designated integrity and performance system on or after April 15, 2011, except
past performance reviews required for Federal procurement contracts, will be publicly available.
2. Proceedings About Which You Must Report
Submit the information required about each proceeding that:
a. Is in connection with the award or performance of an award, cooperative agreement, or
procurement contract from the Federal Government;
b. Reached its final disposition during the most recent five year period; and
c. Is one of the following:
(1) A criminal proceeding that resulted in a conviction, as defined in paragraph 5. of this award
term and condition;
(2) A civil proceeding that resulted in a finding of fault and liability and payment of a monetary
fine, penalty, reimbursement, restitution, or damages of $5,000 or more;

54

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

3.

4.

5.

(3) An administrative proceeding, as defined in paragraph 5. of this award term and condition,
that resulted in a finding of fault and liability and your payment of either a monetary fine or
penalty of $5,000 or more or reimbursement, restitution, or damages in excess of $100,000; or
(4) Any other criminal, civil, or administrative proceeding if:
i. It could have led to an outcome described in paragraph 2.c.(1), (2), or (3) of this award term
and condition;
ii. It had a different disposition arrived at by consent or compromise with an
acknowledgment of fault on your part; and
iii. The requirement in this award term and condition to disclose information about the
proceeding does not conflict with applicable laws and regulations.
Reporting Procedures
Enter in the SAM Entity Management area the information that SAM requires about each proceeding
described in paragraph 2. of this award term and condition. You do not need to submit the information
a second time under assistance awards that you received if you already provided the information
through SAM because you were required to do so under Federal procurement contracts that you were
awarded.
Reporting Frequency
During any period of time when you are subject to the requirement in paragraph 1. of this award term
and condition, you must report proceedings information through SAM for the most recent five year
period, either to report new information about any proceeding(s) that you have not reported previously
or affirm that there is no new information to report. Recipients that have Federal contract, award, and
cooperative agreement awards with a cumulative total value greater than $10,000,000 must disclose
semiannually any information about the criminal, civil, and administrative proceedings.
Definitions
For purposes of this award term and condition:
a. Administrative proceeding means a non-judicial process that is adjudicatory in nature in order to
make a determination of fault or liability (e.g., Securities and Exchange Commission Administrative
proceedings, Civilian Board of Contract Appeals proceedings, and Armed Services Board of Contract
Appeals proceedings). This includes proceedings at the Federal and State level but only in
connection with performance of a Federal contract or award. It does not include audits, site visits,
corrective plans, or inspection of deliverables.
b. Conviction, for purposes of this award term and condition, means a judgment or conviction of a
criminal offense by any court of competent jurisdiction, whether entered upon a verdict or a plea,
and includes a conviction entered upon a plea of nolo contendere.
c. Total value of currently active awards, cooperative agreements, and procurement contracts
includes—
d. Only the Federal share of the funding under any Federal award with a recipient cost share or match;
and
e. The value of all expected funding increments under a Federal award and options, even if not yet
exercised.

55

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
Under 2 C.F.R. § 200.210 (b) (1) (iii), recipients of awards in excess of $500,000 are required to report certain civil,
criminal, and administrative proceedings if they have active federal grants, cooperative agreements, or contracts
(or any combination of these) that total more than $10,000,000 during the COPS Office award period. The
purpose is to protect the public interest and to ensure proper management in federal activities by conducting
business with responsible parties.
What you should do:
If the total value of your active grants, cooperative agreements, and contracts from all federal awarding agencies
exceeds $10,000,000 during the COPS Office award period, then you must ensure that the proceedings
described in paragraph 2 of this award term that are reported in the System for Award Management (SAM) are
current. The information about the reported proceedings is made available in SAM via the designated integrity
and performance system (currently the Federal Awardee Performance and Integrity Information System
(FAPIIS)). During the award period, you must either report for the most recent five year period new information
about any proceeding(s) that you have not reported previously or affirm that there is no new information to
report. You must also disclose semiannually any information about criminal, civil, and administrative
proceedings.

25. Computer Network Requirement
Condition:
The recipient understands and agrees that no award funds may be used to maintain or establish a computer network
unless such network blocks the viewing, downloading, and exchanging of pornography. Nothing in this requirement
limits the use of funds necessary for any federal, state, tribal, or local law enforcement agency or any other entity
carrying out criminal investigations, prosecution, or adjudication activities.
Why this condition:
Section 532 of Division B, Title V, of the Consolidated Appropriations Act, 2017 (Pub. L. 115-31) prohibits the use
of federal funds to maintain or establish a computer network that does not block the viewing, downloading, and
exchanging of pornography. This provision protects the public interest in the proper management and use of
federal funds.
What you should do:
The recipient must not use award funds to maintain or establish a computer network unless the network blocks
pornography. This does not limit the use of funds for criminal investigations, prosecution, or adjudication
activities.

26. Travel Costs
Condition:
Travel costs for transportation, lodging and subsistence, and related items are allowable under the TRGP
Equipment/Training Program with prior approval from the COPS Office. Payment for allowable travel costs will be in
accordance with 2 C.F.R. § 200.474.

56

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Why this condition:
TRGP-E/T will fund award-related travel costs for the recipient agency or other (nonrecipient) individuals to
attend training and technical assistance conferences, seminars, or classes or to visit a site specified in the original
application. Allowable expenses for award-related lodging, meals, and incidental expenses that were included in
the application were approved by the COPS Office as part of your agency’s TRGP-E/T award and final budget. For
more information, please refer to award condition “Allowable Costs.”
What you should do:
Your agency should refer to your FCM for a list of approved travel costs and use TRGP-E/T funds only for those
approved travel costs incurred during the award period. In addition, your agency should keep timely and
accurate records of all travel expenses. If at any time these costs change, you should immediately contact your
COPS Office Grant Program Specialist.

27. Contracts with Other Jurisdictions
Condition:
Equipment, technology, training, vehicles, and civilian positions awarded must be used for law enforcement activities
or services that benefit your agency and the population that it serves. The items funded under the TRGP
Equipment/Training award cannot be utilized by other agencies unless the items benefit the population that your
agency serves. Your agency may use items funded under the TRGP Equipment/Training award to assist other law
enforcement agencies under a resource sharing, mutual aid, or other agreement to address multi-jurisdictional issues
as described in the agreement.
Why this condition:
The TRGP was created under a Congressional appropriation specifically designated for tribal law enforcement
agencies to improve public safety in Indian communities. The TRGP-E/T award funding is intended to benefit the
communities within the recipient’s primary law enforcement jurisdiction. Therefore, the recipient must use TRGP
award funding to benefit its own population.
What you should do:
Your law enforcement agency should avoid any agreements with other jurisdictions to share officer positions or
other awarded equipment, technology, or vehicles, unless the agreement complies with the requirement that
COPS Office-funded items must benefit the recipient service population. For example, if your jurisdiction has
both a tribal police department and a BIA department, items funded under the award might be able to be used
by the BIA department as long as this would result in a benefit to the population that you serve. You may not,
however, allow officers, equipment, technology, or vehicles funded under the award to be utilized by any
agency or transferred to any agency that does not benefit the population that you serve. For example, you may
not, during the award term, loan two of your awarded computers to a neighboring county’s sheriff’s
department. If your agency has an agreement with another law enforcement agency for resource sharing,
mutual aid, etc. TRGP-E/T funded items may be used to answer requests for assistance and assist in multijurisdictional activities as described in the agreement.
Before you enter into any agreement with another law enforcement agency, you should contact your COPS
Office Grant Program Specialist at 800-421-6770 for additional guidance.
57

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

28. Sole Source Justification
Condition:
Recipients who have been awarded funding for the procurement of an item (or group of items) or service in excess of
$150,000 and who plan to seek approval for use of a noncompetitive procurement process must provide a written sole
source justification to the COPS Office for approval prior to obligating, expending, or drawing down award funds for
that item or service.
Why this condition:
In general, recipients are required to procure funded items through open and free competition. However, in
some instances, recipients may have already determined that competition is not feasible.
What you should do:
An award recipient must request written approval from the COPS Office for sole source procurements in excess
of $150,000 prior to purchasing equipment, technology, or services; obligating funding for a contract; or
entering into a contract with award funds. For the purchase of equipment, technology, or services under a COPS
Office award, recipients must use their own documented procurement procedures that reflect applicable state
and local laws and regulations, as long as those requirements conform to the federal procurement requirements
set forth in 2 C.F.R. § 200.320. A sole source justification request should be submitted if a recipient determines
that the award of a contract through a competitive process is infeasible. The COPS Office may authorize a
noncompetitive proposal if one or more of the following circumstances apply:
The initial determination that competition is not feasible can be made if one of the following circumstances
exists:
• The item/service is available only from one source.
• The public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation.
• The COPS Office authorizes noncompetitive proposals in response to a written request from the recipient.
• Competition is determined inadequate after solicitation of a number of sources.
The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be granted to the general rule regarding competition. If
submitting a sole source justification request to the COPS Office, please use the format described in the section
“Procurement Process.”
For more information on sole source justification, please review the fact sheet:
https://cops.usdoj.gov/pdf/2017AwardDocs/Sole_Source_Justification_Fact_Sheet.pdf.

29. Public Release Information
Condition:
The recipient agrees to submit one copy of all reports and proposed publications resulting from this award ninety (90)
days prior to public release. Any publications (written, curricula, visual, sound, report, or websites) or computer
programs, whether or not published at government expense, shall contain the following statement:

58

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
“This project was supported, in whole or in part, by Cooperative Agreement Number
2017-XX-XX-XXXX awarded by the U.S. Department of Justice, Office of Community
Oriented Policing Services. The opinions contained herein are those of the author(s)
or contributor(s) and do not necessarily represent the official position or policies of
the U.S. Department of Justice. References to specific individuals, agencies,
companies, products, or services should not be considered an endorsement by the
author(s) or the U.S. Department of Justice. Rather, the references are illustrations to
supplement discussion of the issues.
The Internet references cited in this publication were valid as of the date of
publication. Given that URLs and websites are in constant flux, neither the author(s)
nor the COPS Office can vouch for their current validity.”
Why this condition:
The COPS Office wants to ensure the quality, objectivity, utility, and integrity of information in funded projects
that are disseminated to the public. However, award-funded reports and publications are not works of
authorship by the Federal Government and should not be construed to reflect the official policy or position of
the U.S. Department of Justice. In addition, the COPS Office reserves a royalty-free, nonexclusive, and irrevocable
license to reproduce, publish, or otherwise use and to authorize others to use, for federal government purposes,
the following: (1) the copyright in any work developed under this award, subaward, or contract and (2) any
copyright to which an award recipient, subrecipient, or a contractor purchases ownership with support from this
award
What you should do:
Ensure that all publications relating to your COPS Office award contain the required statement listed above.
In addition, the recipient is responsible for acquiring the rights, and ensuring that its subcontractors/authors
acquire the rights, to copyrighted material for inclusion in U.S. Department of Justice publications or other
products or deliverables that are developed under this cooperative agreement, including the payment of
required fees. All licensing, publishing, or similar agreements with a copyright holder, publisher, or other
relevant party shall include provisions giving the Federal Government a royalty-free, non-exclusive, and
irrevocable license to reproduce, publish, or otherwise use, and to authorize others to use, the publication for
Federal Government purposes.

30. Criminal Intelligence Systems
Condition:
Recipients using TRGP Equipment/Training funds to operate an interjurisdictional criminal intelligence system must
comply with operating principles of 28 C.F.R. Part 23. The recipient acknowledges that it has completed, signed, and
submitted with its Federal award the relevant special condition certifying its compliance with 28 C.F.R. Part 23.
Why this condition:
If your agency receives funding for equipment or technology that will be used to operate an interjurisdictional
criminal intelligence system, you must comply with the operating principles found at 28 C.F.R. Part 23. An
interjurisdictional criminal intelligence system is generally defined as a system which receives, stores, analyzes,
59

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
and exchanges or disseminates data regarding ongoing pre-arrest criminal activities (examples of such activities
include, but are not limited to, loan sharking, drug or stolen property trafficking, gambling, extortion, smuggling,
bribery, and public corruption) and shares this data with other law enforcement jurisdictions. 28 C.F.R. Part 23
contains operating principles for these interjurisdictional criminal intelligence systems that protect individual
privacy and constitutional rights.
If your agency will use TRGP award funds simply to operate a single agency database (or other unrelated forms
of technology) and will not share criminal intelligence data with other jurisdictions, 28 C.F.R. Part 23 does not
apply to this award.
What you should do:
All COPS Office award recipients were required to agree to the Certification of Review of Criminal Intelligence
Systems/28 C.F.R. Part 23 as part of their award acceptance so the COPS Office can track which agencies intend
to use their award funds to operate interjurisdictional criminal intelligence systems. If your agency intends to use
award funds to operate an interjurisdictional criminal intelligence system, you should indicate this on the
Criminal Intelligence Systems 28 C.F.R. Part 23 Compliance form that was included with your award package and
certify and submit this form along with your signed award document as your agency’s agreement to comply
with the operating principles found at 28 C.F.R. Part 23. Your agency must now comply with 28 C.F.R. Part 23 in
operating the interjurisdictional criminal intelligence system funded through your COPS Office award.

31. Community policing
Condition:
Community policing activities to be initiated or enhanced by your agency were identified and described in your grant
application. All equipment, technology, training, and/or sworn officer positions awarded under the TRGP award must
be linked to the implementation or enhancement of community policing.
Why this condition:
The COPS Office defines community policing as a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions giving rise to public safety issues such as crime, social disorder, and fear of crime. TRGP­
E/T awards must be used to initiate or enhance community policing activities. All newly hired, additional, or
rehired officers (or an equal number of redeployed veteran officers) funded under TRGP-E/T must engage in
community policing activities. While the COPS Office recognizes that your COPS Office-funded officer(s) (or an
equal number of redeployed veteran officers) will participate in some or all aspects of your identified community
policing plan and advance your agency’s community policing activities over the life of the award, we also
encourage your agency to move toward an organization-wide philosophy and commitment to community
policing.
COPS Office awards are designed to increase community policing capacity and crime prevention efforts. This is
achieved through problem-solving tactics and community policing partnerships. It enhances police
professionalism by providing officers with the skills and motivation to act in innovative ways to solve community
crime-related problems. Your organization may be monitored or audited to ensure that it is initiating or
enhancing community policing in accordance with your proposed plan, and that the officers hired (or an equal
number of redeployed veteran officers) are used to implement this plan and advance your agency’s community

60

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
policing activities over the life of the grant. The COPS Office may also use this information to understand the
needs of the field, and potentially provide for training, technical assistance, problem solving, and community
policing implementation tools.
What you should do:
The community policing activities designated for implementation or enhancement by your agency were
identified in your award application. Your community policing needs may change during the life of your award,
and minor changes to this plan may be made without prior approval of the COPS Office. If your agency’s
community policing plan changes significantly you must submit those changes in writing to the COPS Office for
approval. Changes are significant if they deviate from the range of possible community policing activities
identified and approved in the original community policing plan submitted with your application.

What are the specific rules regarding termination of award funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe that
your agency is
•
•
•
•

not substantially complying with the award requirements or other applicable provisions of federal law;
failing to make satisfactory progress toward the goals or strategies outlined in its application;
not adhering to award requirements or conditions;
proposing substantial plan changes to the extent that, if originally submitted, would have resulted in the
application being denied funding;
• not submitting financial or programmatic reports in a timely manner;
• filing false statements or certifications in connection with an application, periodic report, or other awardrelated documents;
• providing other good cause for sanctions or termination as determined by the COPS Office.

In these instances, the COPS Office may
•
•
•
•
•

temporarily withhold payments pending correction of the situation by your agency;
disallow all or part of the cost of the activity or action not in compliance;
wholly or partly suspend or terminate your award;
require that some or all of the award funds be remitted to the U.S. Department of Justice;
condition a future award or elect not to provide future award funds to your agency until appropriate
actions are taken to ensure compliance;
• withhold or bar your agency from obtaining future awards;
• recommend civil or criminal enforcement by other agencies;
• take other remedies that may be legally available.

In the event that sanctions are imposed or your award is terminated, your agency will be notified in writing of
our decision and the reason(s) for that decision.
Awards terminated due to non-compliance with the federal statutes, regulations, or award terms and conditions,
will be reported to the integrity and performance system accessible through SAM (currently FAPIIS).

61

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Accepting the award
After you have reviewed the conditions of your TRGP award and your agency agrees with these conditions, you
are ready to accept the award. The Director of the COPS Office has signed the award document indicating
approval of your award, an obligation of federal funds to your organization, and our commitment to the award.
As stated at the beginning of this section, to officially begin your award and draw down your funds, the
authorized officials (see the Glossary of Terms of this publication) of your agency must access
www.cops.usdoj.gov and select the “Account Access” tab on the upper-right corner to log in, review, and
electronically sign the award document with the award terms and conditions; the FCM that is incorporated by
reference into the award document; and, if applicable, the special award conditions or high risk conditions in the
award document supplement within 90 days of the date shown on the award congratulatory letter.

Who should sign the award document for our agency?
The authorized official is the government executive who has ultimate and final responsibility for all
programmatic and financial decisions regarding this award as the representative of the legal recipient. COPS
Office awards require the top government executive (e.g., Tribal Chairman, President, Chief, or equivalent) to
sign the award document. Typically, this is the same executive named on your agency’s 2017 TRGP application.
(If this individual has changed, please complete a Change of Information form online at www.cops.usdoj.gov
through the “Account Access” tab.) If you have any questions as to who should sign the award, please contact
your jurisdiction’s local legal advisor.

By when must the award document be signed?
Please electronically sign the award document and all award condition pages within 90 days of the date on the
award congratulatory letter. Award funds will not be released until we have received your agency’s signed award
document, your budget has received final clearance, and any other relevant award conditions particular to your
agency have been satisfied. Failure to submit your signed award document within the 90-day award acceptance
period may result in your TRGP award being withdrawn and the funds deobligated without additional
notification. If your agency requires an extension for accepting the award beyond the 90-day acceptance
timeframe, please submit a written request to your COPS Office Grant Program Specialist. Be sure to explain the
circumstances that prevent your agency from signing the award document within the 90-day period and
identify the date by which the award document will be electronically signed. The COPS Office will review such
requests on a case-by-case basis. The COPS Office reserves the right to deny requests to extend the 90-day
award acceptance period.

62

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

II. Procurement Process (for TRGP-Equipment/
Training awards only)
In general, award recipients are required to procure funded items through open and free competition when
feasible. For the purchase of equipment, technology, or services under a COPS Office award, award recipients
must follow their own policies and procedures on procurement as long as those requirements conform to the
federal procurement requirements set forth in the Uniform Administrative Requirements, Cost Principles, and
Audit Requirements for Federal Awards, 2 C.F.R. § 200.318.
As described in Sole Source Justification award condition, recipients are required to submit a sole source
justification (SSJ) request for sole source procurements in excess of $150,000 prior to purchasing equipment,
technology, or services; obligating funding for a contract; or entering into a contract with award funds. For the
purchase of equipment, technology, or services under a COPS Office award, recipients must use their own
documented procurement procedures that reflect applicable state and local laws and regulations, as long as
those requirements conform to the federal procurement requirements set forth in 2 C.F.R. § 200.320. A sole
source justification request should be submitted if a recipient determines that the award of a contract through a
competitive process is infeasible. The COPS Office may authorize a noncompetitive proposal if one or more of
the following circumstances apply:
• The item/service is available only from one source.
• The public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation.
• The COPS Office authorizes noncompetitive proposals in response to a written request from the recipient.
• Competition is determined inadequate after solicitation of a number of sources.

What documentation must be submitted to the COPS Office for sole
source review?
Requests for sole source procurements of equipment, technology, or services in excess of $150,000 must be
submitted to the COPS Office in writing certifying that the award of the contract through full and open
competition is infeasible.
The outline below may be helpful in preparing your agency’s sole source request and ensuring that all of the
necessary information is included.
An award recipient must request written approval from the COPS Office for sole source procurements in excess
of $150,000 prior to purchasing equipment, technology, or services; obligating funding for a contract; or
entering into a contract with award funds.
Letterhead. The sole source request must be signed and submitted on recipient department letterhead and
must include the agency’s ORI number and the award number for which the approval is being sought. The
request should also include the following information:
Section I. A brief description of the project, the amount to be designated for the sole source
procurement, and the purpose of the contract

63

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Section II. (a) An explanation as to why it is necessary to contract in a noncompetitive manner and (b)
Which one (or more) of the three circumstances identified below applies to the procurement
transaction (include supporting information as identified below under the applicable section(s)):
i.

If the item or service is available only from one source, please include the following:
•

ii.

Uniqueness of items or services to be procured from the proposed contractor or vendor
(compatibility, patent issues, etc.)
• How the agency determined that the item or service is only available from one source (e.g., market
survey results, independent agency research, patented or proprietary system, etc.)
• Explanation of need for contractor’s expertise linked to the current project (e.g., knowledge of
project management, responsiveness, experience of contractor personnel, prior work on earlier
phases of project)
• Any additional information that would support the case
If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:
•
•
•

iii.
iv.

When the contractual coverage is required by your department and why
Impact on project if deadline/dates are not met
How long it would take an alternate contractor to reach the same required level of competence
(equate to dollar amounts, if desired)
• Any additional information that would support the case
The COPS Office authorizes noncompetitive proposals in response to a written request from the
recipient.
If competition is determined inadequate after solicitation of a number of sources, please include the
following:
•

Results of a market survey to determine competition availability; if no survey is conducted, please
explain why not
• Any additional information that would support the case
Section III. A declaration that this action/choice is in the best interest of the agency
Failure to provide all of the necessary information will delay the processing of your request. Your agency will be
contacted if any of the identified information is missing or if additional supporting information is required. If the
COPS Office determines that the request does not meet the standards set forth above, the request will be
denied.
Please be advised that conflicts of interest are prohibited under the procurement standards set forth in 2 C.F.R.
§200.318(c). In addition, program funds should not be awarded to any party that is debarred or suspended from
participation in federal assistance programs.
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Office Grant Program Specialist.
For more information about COPS Office programs and resources, please call the COPS Office Response Center
at 800-421-6770 or visit the COPS Office online at www.cops.usdoj.gov.

64

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

III. Accessing Award Funds
This section provides answers to payment-related questions, including all the information needed to set up your
payments. For assistance with financial management and award administration, please contact the COPS Office
Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment method
What method of payment is used?
There is currently one payment system available for accessing federal award funds—the Grant Payment Request
System (GPRS). GPRS is a web-based system that enables recipients to use a secure Internet connection to
request funds. Approved payment requests will automatically be scheduled for payment by the United States
Department of the Treasury through electronic funds transfer (EFT). The Automated Clearing House (ACH) is the
primary system that agencies use for EFT. An award recipient will be able to review previous payment requests
made since July 2009. For more information regarding GPRS, please visit the following website to view the GPRS
User Guide www.ojp.usdoj.gov/about/offices/ocfogprs.htm.

Setting up your account
How do we set up a new GPRS account?
If you are a new recipient to the COPS Office, your agency should determine which authorized employee(s) will
be responsible for requesting federal funds from your COPS Office awards through the GPRS system. The
individual(s) selected must click on the following link and register with the GPRS system to become a drawdown
specialist for your agency: https://grants.ojp.usdoj.gov/gprs/welcome.
Once you have been approved, you will receive an e-mail containing a temporary password and information on
how to use GPRS. Please note that part of the verification process may involve outreach to your law enforcement
executive and/or government executive or other financial points of contact to validate the information that was
provided during the registration process. All individuals who need access to GPRS must register separately and
create their own unique GPRS username account, as these accounts are not meant to be shared.

How do we add an award to an existing GPRS account?
If you are currently registered for an active COPS Office award username in GPRS and would like to add a
recently funded COPS Office award number to your existing COPS Office award username, contact the COPS
Office GPRS registration team via e-mail at COPSGPRSRegistration@usdoj.gov and provide the following
information:
•
•
•
•

User name (for COPS Office awards)
First/last name
Vendor number (as listed on your award document)
Award number(s) to be added

65

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

How do we fill out the payment enrollment forms?
If you are a new award recipient to the COPS Office, your agency will need to complete an Automated
Clearinghouse (ACH) Vendor/Miscellaneous Payment enrollment form (SF-3881). This form can be found on the
COPS Office website at www.cops.usdoj.gov/pdf/ach_form_new.pdf.
Prior to accessing your award funds, your agency must mail the original signed form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 Seventh Street NW
Attn: Control Desk, Fifth Floor
Washington, DC 20001
Your agency must complete the “Payee/Company Information” section following the directions on the back of
the form and also provide the award number (printed on the award document). Next, your financial institution
must complete the “Financial Institution Information” section and have the appropriate financial official sign the
form.
If you are already a COPS Office award recipient, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the new award as long as
your OJP vendor number has not changed. If you have any questions, or wish to verify your ACH enrollment
form information, please call the COPS Office Response Center at 800-421-6770 and ask to speak with your state
assigned Financial Analyst.

When should Federal Financial Reports be filed?
Current regulations state that once you return a signed award document, your agency is required to submit a
Federal Financial Report (FFR) using Standard Form 425 (SF-425) at the end of every calendar quarter regardless
of award activity. This report should reflect actual expenditures and unliquidated obligations incurred by your
agency on a cumulative basis. You will not be able to make drawdowns from your GPRS account if the SF-425
report for the most recent reporting quarter is not on file with the COPS Office by the deadline date. Recipients
are encouraged to submit their SF-425 reports via the Internet at https://portal.cops.usdoj.gov.”
For more information on how to complete, and where to submit your quarterly SF-425 report, see the section of
this manual titled “Reports”.
Filing the Federal Financial Report (SF-425) identifies your federal and local expenditures made during that calendar
quarter. However, to receive actual payment, you must request it through GPRS.

Additional payment questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS Office awards. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment to
ensure that federal cash on hand is the minimum that you need.

66

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
There should be no excess federal award funds on hand, except for advances not exceeding 10 days, as noted
above.
The Federal Government has four basic rules regarding advances. Advances can be terminated if the recipient
1.
2.
3.
4.

is unwilling or unable to attain project goals;
maintains excess cash on hand;
does not adhere to the terms and conditions of the award;
fails to submit reliable or timely reports.

How often can we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements; however, your reimbursement
requests should cover a specific time frame and include only costs that were approved in the Financial Clearance
Memorandum (FCM). As a general guideline, most agencies request reimbursement on a monthly or quarterly
basis. Also, please note that a date range for a reimbursement request can only be used once.

Can we earn interest on our award funds?
For states, payments are governed by Treasury-State CMIA agreements and default procedures codified at 31
C.F.R. Part 205 ‘‘Rules and Procedures for Efficient Federal-State Funds Transfers’’ and TFM 4A–2000 Overall Dis­
bursing Rules for All Federal Agencies.
For non-federal entities other than states, payment methods must minimize the time between your drawdown
of federal funds and your payment of award costs to avoid earning excess interest on your award funds. You
must account for interest earned on advances of federal funds as follows:
• The Office of Management and Budget (OMB) uniform guidance at 2 C.F.R. § 200.305(b)(9) states that
interest earned on federal advance payments deposited in interest-bearing accounts up to $500 per year
may be retained by the non-federal entity for administrative expenses.
• Any interest earned on federal advance payments deposited in interest-bearing accounts that is in excess
of $500 per year must be remitted annually to the Department of Health and Human Services Payment
Management System (PMS) through an electronic medium using either Automated Clearing House (ACH)
network or a Fedwire Funds Service payment. For detailed information on remittance, please see the
appendices for a full text of the electronic medium remittance options.
• If you do not have access to an electronic medium option, then please make a check payable to “The
Department of Health and Human Services” and mail the check to Treasury-approved lockbox: HHS
Program Support Center, P.O. Box 530231, Atlanta, GA 30353-0231. (Please allow 4–6 weeks for processing
of a payment by check to be applied to the appropriate Payment Management System (PMS) account).
• Please notify your COPS Office Staff Accountant in the COPS Office Finance Business Unit when any interest
that is earned is remitted to the Department of Health and Human Services, Payment Management System.

Matching funds
Under the 2017 COPS Office TRGP Programs, no local match is required. The COPS Office is funding 100 percent
of the allowable items approved in your FCM. (Any salary and benefit costs higher than entry-level must be paid
by your agency with local funds.) Please note: If the total cost for allowable items exceeds the approved budget,
then the additional expenditures are encouraged to be reported on the SF-425 as recipient share of
expenditures.

67

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

IV. Financial Record Maintenance
Under the COPS Office TRGP program, your agency is required to establish and maintain accounting systems
and financial records to accurately account for funds awarded and disbursed. These records must include both
federal funds and any local funds contributed to this project.

Accounting systems and records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately account for
the funds awarded.
As required by 2 C.F.R. § 200.62 (Internal control over compliance requirements for federal awards), your
accounting system should be designed to provide reasonable assurance regarding the achievement of the
following objectives for federal awards:
• Transactions are properly recorded and accounted for in order to prepare reliable financial statements and
federal reports and to maintain accountability over assets.
• Transactions are executed in compliance with all applicable federal statutes, regulations, and the award
terms and conditions.
• Funds, property, and other assets are safeguarded against loss from unauthorized use or disposition.

What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and complete
disclosure of the financial activity under your TRGP award. Your accounting records should contain information
showing expenditures under the award and must be supported by items such as payroll records, time and
attendance records, canceled checks, purchase orders, or similar documents.
Your agency must adequately safeguard award funds and make sure that they are used for authorized purposes
only. Your agency will be responsible for refunding any unallowable expenses.

How long must records be kept?
All financial records and supporting documents associated with your TRGP award (including payroll, time and
attendance records, canceled checks, and purchase order) must be retained for a period of three years from the
date of submission of the final expenditure report as stated in 2 C.F.R. § 200.333 (Retention requirements for
records).
Your agency should maintain records so that you can identify them by award year or by fiscal year, whichever
you find more convenient. If any litigation, claim, negotiation, audit, or other action involving these records has
been started before the end of the three-year period, the records should be kept until completion of the action.
These records should be easily located and should be properly protected against fire or other damage. Failure to
maintain adequate records to document award expenditures may result in a requirement to repay all federal funds
that cannot be supported with appropriate records.

68

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

What if we have more than one award?
If your agency has more than one COPS Office award or an award from another federal agency, funds received
under one project may not be used to support another project without specific written authorization from the
COPS Office, or in the case of an award from another agency, from both awarding agencies. Your accounting
systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the
Comptroller General of the United States, the COPS Office, and any entity designated by the COPS Office may
access these records for the purposes of conducting audits, site visits, or other examinations.

69

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

V. Federal Audit Requirements
In addition to oversight by the COPS Office, your award may be subject to an audit by independent examiners.
The two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of Justice, Office of the
Inspector General (OIG) audits.

Single Audit Act (SAA) requirements
What are the regulations governing SAA requirements?
The Single Audit Act (SAA) of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996, was revised on June 27, 2003 and again on
June 26, 2007, and is effective for fiscal years after December 31, 2003, to reflect revised audit criteria and
reporting requirements. The Office of Management and Budget (OMB) issued final guidance for 2 C.F.R. Part
200—Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards
(Uniform Guidance) on December 26, 2013. This guidance applies to all federal awards or funding increments
awarded on or after December 26, 2014, and provides additional guidelines regarding the implementation of
SAA requirements. 2 C.F.R. Part 200, Subpart F – Audit Requirements, available at www.ecfr.gov/cgi-bin/text­
idx?tpl=/ecfrbrowse/Title02/2cfr200_main_02.tpl, establishes the requirements for organizational audits that
apply to COPS Office award recipients. Recipients must arrange for the required organization-wide (not awardby-award) audit in accordance with the requirements of Subpart F.

Who must have an SAA audit?
A recipient that expends $750,000 or more during the recipient's fiscal year in federal awards must have a single
audit conducted in accordance with 2 C.F.R. §200.514 Scope of audit except when it elects to have a programspecific audit conducted in accordance with 2 C.F.R. §200.501(c). An auditee may be a recipient, a subrecipient,
or a vendor.
SAA audits are conducted annually unless a state or local government is required by constitution or statute, in
effect on January 1, 1987 to undergo audits less frequently than annually. The primary objective of an SAA audit
is to express opinions on the recipient’s financial statements, internal controls, major and non-major award
programs, and compliance with government laws and regulations. Single Audits may also address specific
compliance issues with respect to COPS Office award requirements.
In cases of continued inability or unwillingness to have an audit conducted in accordance with this part, federal
agencies and pass-through entities must take appropriate action as provided in 2 C.F.R. §200.338 - Remedies for
noncompliance. See 2 C.F.R. §200.505.
These sanctions under 2 C.F.R. §200.338 could include the following:
• Temporarily withhold cash payments pending correction of the deficiency by the nonfederal entity or more
severe enforcement action by the federal awarding agency or pass-through entity.
• Disallow (that is, deny both use of funds and any applicable matching credit for) all or part of the cost of the
activity or action not in compliance.
• Wholly or partly suspend or terminate the federal award.

70

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
• Initiate suspension or debarment proceedings as authorized under 2 C.F.R. part 180 and federal awarding
agency regulations (or in the case of a pass-through entity, recommend such a proceeding be initiated by a
federal awarding agency).
• Withhold further federal awards for the project or program.
• Take other remedies that may be legally available.
Your SAA reports should not be sent to the COPS Office. If the DOJ is your cognizant federal agency (see the
Glossary of Terms in the appendices), they should be sent to the Federal Audit Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between recipients and
auditors in the conduct of resolving and closing SAA audits. Questions and comments regarding SAA audits may
be directed to the COPS Office Response Center at 800-421-6770.

Office of Inspector General (OIG) recipient audits
What is the role of the OIG for award audits?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS Office. The
primary objective of OIG recipient audits is to assess compliance with award terms and conditions. OIG audits
are designed to prevent fraud, waste, and abuse of federal funds. The OIG audit process promotes efficiency and
effectiveness in the administration and implementation of awards by evaluating compliance with the terms and
conditions of awards.

How are COPS Office awards selected for an OIG audit?
The OIG randomly selects awards to be audited or may conduct a COPS Office recipient audit in response to a
referral that the OIG believes warrants further evaluation. The OIG also surveys DOJ award-making agencies on
an annual basis to solicit input on suggested audit areas for the upcoming fiscal year. In most instances,
however, the OIG generally selects awards to be audited based on a number of factors, including the
geographical distribution of awards funded, award amount, population served, award status (active and
expired), and type of award (hiring and non-hiring). As such, the fact that a recipient has been selected for an
OIG audit is not necessarily indicative of a suspected concern or problem area.

What are the steps in an OIG audit?
The COPS Office Grant Monitoring Division’s Audit Liaison Section serves as the liaison between recipients and
the OIG’s Audit Division, which conducts the audit. The OIG steps in the audit process will determine the
interactions between the OIG, the recipient, and the COPS Office Audit Liaison Section:
• Call for award data. The OIG requests award documentation from the COPS Office.
• Entrance conference. The OIG schedules to meet with the recipient to gather documentation and conduct
audit.

71

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
• Draft audit report. The OIG reviews documentation and presents initial findings to the recipient and
copies the COPS Office. The COPS Office interacts with the recipient to coordinate any repayments, and/or
policy or procedure documents to be submitted to the OIG before release of the Final Audit Report.
• Final audit report. The OIG has completed its direct interaction with the recipient. The COPS Office directs
the recipient to formulate a Corrective Action Plan to address recommendations (findings). As each
recommendation is successfully addressed by the recipient, the COPS Office requests closure on the
recommendation.
• Closing the audit. When all recommendations have been closed, the COPS Office requests closure on the
audit from the OIG and notifies the recipient that the audit is closed.
If you have any questions regarding an OIG audit, please contact the COPS Office Grant Monitoring Division’s
Audit Liaison Section via the COPS Office Response Center at 800-421-6770. Questions and comments regarding
the administration of your COPS Office TRGP award, not specifically related to an audit, should be referred to
your COPS Office Grant Program Specialist.

Typical audit findings
The OIG has typically reported the following audit findings pertaining to awards as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:
• Unallowable costs. Recipient incurred costs that were not approved in the original budget or a budget
modification, were in excess of the approved budget, or were charged to the award after the expiration
date and an award extension was not obtained.
• Unsupported costs. Specific award expenditures and reimbursements could not be supported by
adequate documentation (including but not limited to receipts or purchases orders), that may have been
allowable under the program, but for which no prior written approval was obtained from the COPS Office ,
or award expenditures were in excess of actual approved award costs.
• Lack of complete/timely programmatic and financial reporting. Recipient failed to submit required
programmatic and financial reports in a timely manner and/or had inadequate record keeping systems.
• Funds to better use. Funds could be used more efficiently based on management actions such as
• reductions in outlays;
• deobligation of funds;
• withdrawal;
• costs not incurred by implementing recommended improvements; and/or
• any other identified savings.
• Questioned costs. Costs that are questioned by the auditor because of an audit finding which resulted
from a violation or possible violation of a provision of law, regulation, award terms and conditions, or other
document governing the use of federal funds; or because costs incurred appear unreasonable and do not
reflect the actions a prudent person would take under the same circumstances; or because costs at the time
of the audit are not supported by adequate documentation.
• Policy and procedure. Weaknesses are identified in a recipient’s accounting practices, fiscal stewardship,
accuracy of data used in the development of the award applications, and/or inventory controls that led to
the recommendation cited in the audit. The recipient is required to develop or revise policies and/or
procedures consistent with their existing practices and submit to the COPS Office to forward to the OIG to
close the recommendation.

72

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
After the final OIG audit report has been issued, the COPS Office Grant Monitoring Division will continue working
as the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS Office will
issue a closure letter once all audit recommendations have been closed by the OIG. You must keep all
documentation related to the audit for a period of three years following the audit’s closure.

73

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

VI. Reports
As a TRGP award recipient, your agency will be required to submit quarterly Federal Financial Reports as well as
quarterly Programmatic Progress Reports. Awarded agencies should be prepared to track and report TRGP
award funding separately from other funding sources (including other COPS Office and federal awards) to
ensure accurate financial and programmatic reporting on a timely basis. Your agency should ensure that you
have financial internal controls in place to monitor the use of TRGP funding and ensure that its use is consistent
with the award terms and conditions. Good stewardship in this area includes written accounting practices and
use of an accounting system that tracks all award drawdowns and expenditures and has the ability to track when
TRGP award-funded positions are filled or vacant. Failure to submit complete reports, or submit them in a timely
manner, may result in the suspension and possible termination of your agency’s COPS Office award funding or other
remedial actions.

Federal Financial Reports
Your agency is required to submit a quarterly Federal Financial Report (FFR) using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the end of
the award period. This report reflects the actual cumulative federal expenditures incurred during the funding
period and the remaining unobligated balance of federal funds. Under federal regulations, your agency is not
permitted to draw down federal funding for costs incurred after the official award end date; however, you will
have a 90-day grace period after the award end date during which you can drawdown funds for eligible
expenditures incurred before the award end date.

How do we file a Federal Financial Report?
All COPS Office award recipients are required to submit quarterly Federal Financial Reports using the SF-425.
Recipients are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office Agency Portal
website at https://portal.cops.usdoj.gov to log in; once you are logged in, select “Applications” from the
agency portal menu, click on the “SF-425” icon, and follow the instructions to complete and submit your reports.
The online SF-425 requires the same reporting information as the paper version. The use of this online
application enables authorized users to view past reports and allows them to file or amend the SF-425 for the
current quarter.

74

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

When are Federal Financial Reports due?
SF-425s for COPS Office awards must be submitted every quarter and no later than 30 days after the last day of
each reporting quarter, as detailed in table 1:
Table 1. Due dates of SF-425 by quarter
Reporting quarter

SF-425 due date

January 1–March 31

April 30

April 1–June 30

July 30

July 1–September 30

October 30

October 1–December 31

January 30

For your initial SF-425 submission, determine when the most recent SF-425 reporting period ended and
complete an SF-425 to cover the period from the award start date of your award to the end of that period. You
are required to submit an SF-425 even if you have not spent any money or incurred any costs during a
reporting period. The due dates for online filing of SF-425 reports are the same as for the submission of paper
copies.
Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 would be due no later
than 04-30-13 and would cover the period 02-01-13 (award start date) through 03-31-13 (end of the most recent
reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully complete a
drawdown of funds through GPRS.
Award recipients who do not submit an SF-425 report by the due date each quarter will be unable to draw down
funds. The payment system contains a function which checks for SF-425 delinquency and will reject a drawdown
attempt if the SF-425 is not current. Subsequent outreach through e-mail, fax, or hard copy reminders may be
sent to the recipient if the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov or contact the
COPS Office Response Center by phone at 800-421-6770 or by e-mail at AskCopsRC@usdoj.gov.
For assistance in completing the SF-425, contact the COPS Office Response Center at 800-421-6770 or by e-mail
at AskCopsRC@usdoj.gov or review the “Helpful Hints Guide for Completing the Federal Financial Report (SF­
425)” at www.cops.usdoj.gov/pdf/SF-425_Helpful_Hints_Guide_5.9.13.pdf.

How will awards be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of Justice
Programs monitor the financial aspects of your agency’s award through financial reports, on-site visits, officebased grant reviews, meetings, telephone contacts, reports, audits, reviews of grant change requests, and
special request submissions.

75

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Program Progress Reports
Quarterly Program Progress Reports and a Final Program Progress (Closeout) Report are required to be
submitted directly to the COPS Office through the “Account Access” tab on the COPS Office website at
www.cops.usdoj.gov.

How do we file a Program Progress Report?
Please access the COPS Office website at www.cops.usdoj.gov and click on the “Account Access” tab at the topright hand side of the page. Once you are logged in, select “Applications” from the agency portal menu, click on
the “Progress Report” icon, and follow the instructions to complete your report.

How do we obtain online access to complete the Program Progress Report?
If you do not have login access, you should contact your agency portal administrator to set up an account for
you.
If you have a registered account but do not remember your password, you may reset your password by going to
the agency portal homepage at https://portal.cops.usdoj.gov and enter your e-mail address, and click on the
“Forgot Password” link. If you do not have your user name or password, please contact the COPS Office Response
Center by phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM Eastern time) or
by e-mail at AskCopsRC@usdoj.gov.

Do we need to request a Program Progress Report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting your
quarterly Program Progress Report will be sent electronically in January, April, July, and October, covering
activities for the preceding calendar quarter. Notification for submitting your Final Program Progress (Closeout)
Report will be sent to your agency in the month following your award end date.

When are Program Progress Reports due?
Program Progress Reports for COPS Office awards must be submitted every quarter and no later than 30 days
after the last day of each reporting quarter, as detailed below:
Table 2. Due dates of Program Progress Reports by quarter
Reporting quarter

Program Progress Report due date

January 31–March 31

April 30

April 1–June 30

July 30

July 1–September 30

October 30

October 1–December 31

January 30

76

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

What kind of information will these reports require?
These reports will request information about the status of your award in terms of purchasing equipment, hiring
personnel, and your award-related community policing activities.

What if we make a mistake or need to modify the report after it is submitted?
Recipients may need to make a change or may be asked by a subsequent COPS Office reviewer to make a
correction to a submission. The recipient can update the submission by logging on to the COPS Office website or
by calling the COPS Office Progress Report Team at 800-659-7379.

Will the data that we submit be publicly available?
Program Progress Reports submitted to the COPS Office may be reported publicly in response to a Freedom of
Information Act (FOIA) request.
If your agency has any questions regarding the submission of these required reports, please call the COPS Office
Progress Report Team at 800-659-7379.

Contact points to obtain technical assistance and report violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of this
award, may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes the
opportunity to provide assistance regarding the implementation of award provisions to help ensure that federal
award funds are spent responsibly. As such, the following contacts are provided to address noncompliance and
technical assistance issues:
• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of the
Inspector General (OIG) at https://oig.justice.gov/hotline, OIG.hotline@usdoj.gov, or 800-869-4499.
• If you suspect award violations (not criminal in nature) related to the award conditions listed in this manual,
please contact the COPS Office Grant Monitoring Division at 202-514-9202.
• If you have any questions or need assistance regarding your award, please contact your COPS Office Grant
Program Specialist via the COPS Office Response Center at 800-421-6770.

77

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

VII. When the Award Period Has Ended
At the end of your agency’s TRGP award period, the COPS Office is responsible for the closeout of your award. As
part of this process, the COPS Office requires documentation demonstrating that your agency has met all of the
programmatic and financial requirements of the award.
After the end of the award period, your agency will be asked to submit a final Federal Financial Report (SF-425)
and any applicable final program reports.

Final Federal Financial Report (SF-425)
The final Federal Financial Report FFR (SF-425) for your award is due to the COPS Office no later than 90 days
after the end date of the award period. The final report should reflect the total amount of allowable federal
expenditures that were incurred during the life of the award, as well as the amount of unobligated funds
remaining, if any. The federal funds expended should reflect only the actual allowable costs incurred relative to
the specific TRGP program requirements for that award. In addition, once you have completed your final
drawdown, this report should reconcile with the total amount of federal funds drawn down by your agency. The
final SF-425 should also include the total amount of the local cash match contributed, if applicable.

When should all of the award monies be spent?
Award funds reflecting allowable project costs must be obligated before the end of the award period. Obligated
funds cover monies spent and expenses for all approved items in the FCM that your agency has incurred but not
yet paid. Your agency has up to 90 days after the end of the award period to request reimbursement for funds
obligated.
Please be advised that 2 C.F.R. Part 200.343(a) requires recipients to submit final SF-425s and 2 C.F.R. Part 200.343(b)
requires recipients to draw down the final reimbursement for expended funds within 90 days after the expiration of the
award. In addition, be advised that failure to complete the drawdown of funds within the 90-day period following
award expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess award funds remaining in your account following the award
period due to an overestimate of item costs during the award period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred during
the award period. Any excess unobligated or unspent funds should remain in your account, and will be
deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your award period has ended, your agency will be sent a final progress or closeout report from the COPS
Office and asked to complete it. This report will serve as your agency’s final programmatic report on the award,
and the information your agency provides in this report will be used to make a final assessment of your award
progress.

78

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Equipment disposition
Each recipient must use any equipment funded through a COPS Office award for approved award-related
purposes and must retain the equipment for the life of the award. After the conclusion of the award period,
property records must be maintained by the recipient. The records should include a description of the property;
a serial number or other identification number; the source of the property; the name of the person or entity that
holds the title; the acquisition date and cost of the property; the percentage of federal participation in the cost of
the property; the location, use, and condition of the property; and any ultimate disposition data, including the
date of disposal and sale price of the property. A control system must be developed to ensure adequate
safeguards to prevent loss, damage, or theft of the property.
When the award has expired and original or replacement equipment obtained under the award is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:
Items of equipment with a current per-unit fair market value of $5,000 or less may be retained, sold, or otherwise
disposed of with no further obligation to the awarding agency.
Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or sold and the
awarding agency is entitled to an amount calculated by multiplying the current market value or proceeds from
sale by the awarding agency’s federal share in the cost of the original purchase.
For more information, please see 2 C.F.R. § 200.313.

79

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

VIII. Conclusion
We hope that this manual has assisted you and your agency with your award questions. We welcome and
encourage any comments you have regarding the COPS Office TRGP and the materials we have developed for its
administration. If you have specific comments regarding this manual, please send them to:
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: TRGP/CTAS Control Desk
145 N Street NE
Washington, DC 20530
If you have any questions about your award, please call your COPS Office Grant Program Specialist or the COPS
Office Response Center at 800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the COPS
Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that ban text
messaging while driving and to establish workplace safety policies to decrease crashes caused by distracted
drivers.

80

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Appendices
Appendix A. List of source documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C. § 3796dd et seq.

B. Secondary Sources
Code of Federal Regulations (C.F.R.) / Office of Management and Budget (OMB)
2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards)
as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101
4 C.F.R. Parts 101-105, U.S. Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 C.F.R. Part 1320, “Controlling Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activity of State and Local Officers or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 83, “Government-Wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “New Restrictions on Lobbying”
31 C.F.R. Part 205,”Rules and Procedures for Efficient Federal-State Funds Transfers”
OMB Circular A-129, “Policies for Federal Credit Programs and Non-Tax Receivables”
48 C.F.R. Part 31 (Federal Acquisition Regulation), “Contract Cost Principles and Procedures”

Executive Orders
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30 “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

81

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Appendix B. Assurances and Certifications
Assurances
By the submission of these standard assurances and certifications by an authorized representative on behalf of
the applicant, the applicant hereby assures and certifies compliance with all applicable federal statutes,
regulations, policies, and other requirements, including 2 CFR Part 2800 (Uniform Administrative Requirements,
Cost Principles, and Audit Requirements for Federal Awards by the Department of Justice); and Executive Order
13043 (seat belt use). The applicant also specifically assures and certifies the following:
1.

2.

3.
4.

5.

6.

It has the legal authority to apply for federal assistance; it has the institutional, managerial, and financial ca­
pability (including funds sufficient to pay any required nonfederal share of project cost) to ensure proper
planning, management, and completion of the project described in this application; and the person(s) sign­
ing the application and these standard assurances and certifications is authorized to do so and to act on its
behalf regarding this application.
If funded, it will establish safeguards to prevent and identify potential organizational conflict of interest situ­
ations during the award period and will prohibit employees from using their positions in a manner that con­
stitutes or presents the appearance of a conflict of interest or improper personal gain including in relation to
those with whom they have family, business or other ties. In addition, it will disclose (in writing) to the U.S.
Department of Justice (DOJ) awarding agency any potential conflict of interest arising during the course of
performance of the grant or cooperative agreement award and also will require such written disclosures by
any subrecipients.
If funded, it will give the DOJ and the Comptroller General, through any authorized representative, access to
all documents, papers, or other records that are pertinent to the grant or cooperative agreement award.
If funded, it will comply with all lawful requirements imposed by the awarding agency, specifically including
any applicable regulations, such as 28 CFR Parts 18, 22, 23, 30, 35, 38, 42, 46, 61, and 63 and 2 CFR Part 2800;
the award term in 2 CFR § 175.15(b); 48 CFR Subpart 31.2; the current edition of the DOJ Grants Financial
Guide; and the COPS Office Award Owner's Manual, as applicable.
It will assist the DOJ in complying with section 106 of the National Historic Preservation Act of 1966 (16 USC
§ 470), Executive Order 11593 (identification and protection of historic properties), the Archeological and
Historical Preservation Act of 1974 (16 USC § 469 a-1 et seq.), and the National Environmental Policy Act of
1969 (42 USC § 4321).
It will comply (and will require any subrecipients or contractors to comply) with any applicable nondiscrimi­
nation provisions, which may include the Omnibus Crime Control and Safe Streets Act of 1968 (42 USC §
3789d), the Victims of Crime Act (42 USC § 10604(e)), the Juvenile Justice and Delinquency Prevention Act of
2002 (42 USC § 5672(b)), the Violence Against Women Act (42 USC § 13925(b)(13)), Title VI of the Civil Rights
Act of 1964 (42 USC § 2000d), the Indian Civil Rights Act (25 USC §§ 1301–1303); the Age Discrimination Act
of 1975 (42 USC §§ 6101–07), Section 504 of the Rehabilitation Act of 1973 (29 USC §794), the Americans
with Disabilities Act of 1990 (42 USC § 12131–34), Title IX of the Education Amendments of 1972 (20 USC
§§1681, 1683, 1685–86) and the corresponding DOJ regulations implementing those statutes at 28 CFR Part
42 (subparts C, D, E, G, and I). It will also comply with Executive Order 13279, Equal Protection of the Laws for
Faith-Based and Community Organizations; Executive Order 13559, Fundamental Principles and Policymak­
ing Criteria for Partnerships With Faith-Based and Other Neighborhood Organizations; and the DOJ imple­
menting regulations at 28 CFR Part 38.

82

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
7.

If the applicant applies for and receives a COPS Office award, it will, to the extent practicable and consistent
with applicable laws - including, but not limited to, the Indian Self- Determination and Education Assistance
Act—seek, recruit and hire qualified members of racial and ethnic minority groups and qualified women in
order to further effective law enforcement by increasing their ranks within the sworn positions in the
agency.
8. If the applicant applies for and receives a COPS Office award, it will comply with the minimum wage and
maximum hours provisions of the Fair Labor Standards Act (29 USC § 201, et seq.), as applicable.
9. If the applicant applies for and receives a COPS Office award that contains a retention requirement, it will
retain the increased officer staffing level or the increased officer redeployment level, as applicable, with
state or local funds for a minimum of 12 months following expiration of the award period.
10. In the event that award reimbursements are reduced or withheld to pay off delinquent federal debts
through the Treasury Offset Program or other federal debt collection process, it agrees to increase the nonfederal share (or, if the award does not contain a cost sharing requirement, contribute a nonfederal share)
equal to the amount reduced or withheld in order to fully implement the grant project.
11. If a governmental entity–
A. It will comply with the requirements of the Uniform Relocation Assistance and Real Property Acquisi­
tions Act of 1970 (42 USC § 4601 et seq.), which govern the treatment of persons displaced as a result of
federal and federally assisted programs; and
B. It will comply with the requirements of 5 USC §§ 1501–08 and §§7324–28, which limit certain political
activities of state or local government employees whose principal employment is in connection with an
activity financed in whole or in part by federal assistance.
False statements or claims made in connection with DOJ grants (including cooperative agreements) may result
in fines, imprisonment, debarment from participating in federal grants or contracts, or any other remedy
available by law.
Elections or other selections of new officials—that is, changes in authorized representatives, such as a chief
executive officer authorized to bind or otherwise act on behalf of the applicant— will not relieve the applicant
entity of its obligations under any grant or cooperative agreement, if funded.
As the duly authorized representative of the applicant, I certify that (a) I am familiar with the requirements of
these certifications and am authorized to make these certifications and provide these assurances and that (b)
any statements or representations of fact contained herein have an adequate factual basis (as determined
through inquiry, wherever appropriate) and are true and accurate to the best of my knowledge.

Type/print name and title of chief executive of applicant government or other applicant entity
______________________________________________________________
Signature
______________________________

Date
____________________

(Chief executive of applicant government or other applicant entity)
On behalf of _____________________________________________________
(Name of applicant tribal government or other applicant entity)

83

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Certifications
Regarding Lobbying; Debarment, Suspension, and Other Responsibility Matters; Federal Taxes and Assessments;
Drug-Free Workplace Requirements; Coordination with Affected Agencies
Although the U.S. Department of Justice (DOJ) has made every effort to simplify the application process, federal
law requires that an applicant must provide with its application a certification as to certain matters in order to be
eligible to receive a federal grant or cooperative agreement. Applicants are expected to read carefully the
certification requirements as set forth below—and any cited statute, regulation, Executive Order, or other
material—before determining whether a certification properly may be made. (As an example, the applicant
should first determine whether any condition legally required to be met has been met, such that an applicant’s
certification as to the condition would be verifiably accurate and true.)
Any certification that the applicant submits must be executed by an official who is both familiar with the
requirements of the certification and authorized to make the certification on behalf of the applicant.
Elections or other selections of new officials—that is, changes in authorized representatives, such as a chief
executive officer authorized to bind or otherwise act on behalf of the applicant—will not relieve the applicant
entity of its obligations under any grant or cooperative agreement if funded.
Where the applicant is unable to make a certification or provide an assurance set out in this form, the applicant
may still apply but is to attach an explanation to this application regarding the particular certification that
cannot be made or assurance that cannot be provided. The DOJ may not be able to make an award to an
applicant that is unable to make certifications or provide assurances required by law as a condition of eligibility
for a DOJ federal award.
The DOJ will treat the applicant’s certifications, upon their submission with the application, as representations of
fact upon which the DOJ will rely in making any determination with respect to the application or in making any
decision to award a federal grant or cooperative agreement to the applicant.
False statements or claims made in connection with DOJ grants (including cooperative agreements) may result
in fines, imprisonment, debarment from participating in federal grants or contracts, or any other remedy
available by law.
1.

Lobbying
As a general matter, 18 USC § 1913 prohibits lobbying with federally appropriated funds, except where ex­
pressly authorized by law. In addition, under 31 USC § 1352, applicants (and recipients) are prohibited from
using federal appropriations to influence certain federal transactions, Coordinated Tribal Assistance Solicita­
tion (CTAS) specifically including federal grant and cooperative agreement actions. Indian tribes and tribal
organizations are excluded from coverage under 31 USC § 1352 but only with respect to expenditures for
purposes specified in 31 USC § 1352(a) that are permitted by other federal law. For these purposes, the
terms “Indian tribe” and “tribal organization,” respectively, have the meaning provided in section 4 of the
Indian Self-Determination and Education Assistance Act (25 USC § 5304). Although Indian tribes and tribal
organizations are excluded from coverage as set forth under 31 USC § 1352, these entities still must obtain
lobbying disclosure documentation and any required certifications from any subgrantees (recipients of a
subaward (see “subaward” definition at 2 CFR § 200.92)) or procurement contractors (recipients of a contract
(see “contract” definition at 2 CFR § 200.22) and their subcontractors) that would be required to report lob­
bying activities consistent with 31 USC § 1352.
84

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

2.

3.

As required by 31 USC § 1352 and implemented at 28 CFR Part 69, the applicant certifies and assures (to the
extent applicable) the following:
A. No federal appropriated funds have been paid or will be paid by or on behalf of the applicant to any
person for influencing or attempting to influence an officer or employee of any agency, a member of
Congress, an officer or employee of Congress, or an employee of a member of Congress in connection
with the making of any federal grant; the entering into of any cooperative agreement; or the extension,
continuation, renewal, amendment, or modification of any federal grant or cooperative agreement.
B. If the applicant’s request for federal funds is in excess of $100,000 and any funds other than federal ap­
propriated funds have been paid or will be paid to any person for influencing or attempting to influence
an officer or employee of any agency, a member of Congress, an officer or employee of Congress, or an
employee of a member of Congress in connection with this federal grant or cooperative agreement, the
applicant shall complete and submit Standard Form - LLL, “Disclosure of Lobbying Activities” in accord­
ance with its (and any DOJ awarding agency’s) instructions.
C. The applicant shall require that the language of this certification be included in the award documents
for all subgrants and procurement contracts (and their subcontracts) funded with federal award funds
and shall ensure that any certifications or lobbying disclosures required of recipients of such subgrants
and procurement contracts (or their subcontractors) are made and filed in accordance with 31 USC §
1352.
Debarment, Suspension, and Other Responsibility Matters (Direct Recipient)
Pursuant to Executive Order 12549 “Debarment and Suspension” and implemented at 2 CFR Part 2867, for
prospective participants in primary tier covered transactions, as defined at 2 CFR § 2867.20(a), and other re­
quirements, the applicant certifies that it and its principals for this covered transaction (that is, for the
grant(s) or cooperative agreement(s) for which this application is being submitted)
A. are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced to a
denial of federal benefits by a state or federal court, or voluntarily excluded from covered transactions
by any federal department or agency;
B. have not within a three-year period preceding this application been convicted of a felony criminal viola­
tion under any federal law or been convicted or had a civil judgment rendered against them for com­
mission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing
a public (federal, state, tribal, or local) or private agreement or transaction; violation of federal or state
antitrust statutes or commission of embezzlement, theft, forgery, bribery, falsification or destruction of
records, making false statements, tax evasion or receiving stolen property, making false claims, or ob­
struction of justice or commission of any offense indicating a lack of business integrity or business hon­
esty that seriously and directly affects your present responsibility;
C. are not presently indicted for or otherwise criminally or civilly charged by a governmental entity (fed­
eral, state, tribal, or local) with commission of any of the offenses enumerated in paragraph (B) of this
certification;
D. have not within a three-year period preceding this application had one or more public transactions
(federal, state, tribal, or local) terminated for cause or default.
Mandatory Disclosure
Pursuant to 2 CFR Part 2800, the Uniform Administrative Requirements, Cost Principles, and Audit Require­
ments for Federal Awards by the U.S. Department of Justice, and as set out at 2 CFR § 200.113, the applicant
certifies and assures that it
A. has not violated any federal criminal law involving fraud, bribery, or gratuity that may potentially affect
the federal grant or cooperative agreement;

85

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
B.

4.

5.

shall timely disclose in writing to the federal awarding agency or pass-through entity, as applicable, any
violation of federal criminal law involving fraud, bribery, or gratuity that may potentially affect the fed­
eral grant or cooperative agreement;
C. shall require that the language of this certification be included in the award documents for all
subawards (as the term “Subaward” is defined 2 CFR § 200.92) and shall require that all subrecipients
certify and disclose accordingly.
Federal Taxes and Assessments
A. If applicable, an applicant who requests an award in excess of $5,000,000 certifies that, to the best of its
knowledge and belief, the applicant has filed all federal tax returns required during the three years pre­
ceding the certification; has not been convicted of a criminal offense under the Internal Revenue Code
of 1986; and has not, more than 90 days prior to certification, been notified of any unpaid federal tax
assessment for which the liability remains unsatisfied, unless the assessment is the subject of an install­
ment agreement or offer in compromise that has been approved by the Internal Revenue Service and is
not in default or the assessment is the subject of a non-frivolous administrative or judicial proceeding.
B. The applicant certifies that it does not have any unpaid federal tax liability that has been assessed for
which all judicial and administrative remedies have been exhausted or have lapsed and that is not be­
ing paid in a timely manner pursuant to an agreement with the authority responsible for collecting the
tax liability.
Drug-Free Workplace
As required by the Drug-Free Workplace Act of 1988 (41 USC § 8103) and implemented at 28 CFR Part 83 for
recipients (other than individuals), as defined at 28 CFR § 83.660—
A. The applicant certifies and assures that it will provide or will continue to provide a drug-free workplace
by
i. publishing a statement notifying employees that the unlawful manufacture, distribution, dispens­
ing, possession, or use of a controlled substance is prohibited in the applicant’s (and, if funded, the
recipient’s) workplace and specifying the actions that will be taken against employees for violation
of such prohibition;
ii. establishing an ongoing drug-free awareness program to inform employees about
a. the dangers of drug abuse in the workplace;
b. the grantee’s policy of maintaining a drug-free workplace;
c. any available drug counseling, rehabilitation and employee assistance programs; and
d. the penalties that may be imposed upon employees for drug-abuse violations occurring in the
workplace;
iii. making it a requirement that each employee to be engaged in the performance of the grant be
given a copy of the statement required by paragraph (i);
iv. notifying the employee in the statement required by paragraph (i) that, as a condition of employ­
ment under the grant, the employee will
a. abide by the terms of the statement; and
b. notify the employer in writing of his or her conviction for a violation of a criminal drug statute
occurring in the workplace no later than five calendar days after such conviction;
v. notifying the agency in writing within 10 calendar days after receiving notice under subparagraph
(iv) (b) from an employee or otherwise receiving actual notice of such conviction. Employers of con­
victed employees must provide notice, including position title of any such convicted employee, to
the following agencies, as applicable:
• • For COPS Office awards: COPS Office, 145 N Street NE, Washington, DC, 20530

86

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
•

• For OJP and OVW awards: Office of Justice Programs, ATTN: Control Desk, 810 7th Street NW,
Washington, DC, 20531
Notice shall include the identification number(s) (that is, the DOJ awarding agency-assigned grant
or cooperative agreement number) of each affected grant;

6.

vi. taking one of the following actions within 30 calendar days of receiving notice under subparagraph
(iv) (b) with respect to any employee who is so convicted:
a. Taking appropriate personnel action against such employee, up to and including termination,
consistent with the requirements of the Rehabilitation Act of 1973, as amended
b. Requiring such employee to participate satisfactorily in a drug abuse assistance or rehabilita­
tion program approved for such purposes by a federal, state, tribal, or local health, law enforce­
ment, or other appropriate agency;
vii. making a good faith effort to continue to maintain a drug-free workplace through implementation
of paragraphs (i), (ii), (iii), (iv), (v), and (vi).
B. The applicant further certifies and assures that it will identify all known workplaces under each DOJ
award in accordance with the provisions at 28 CFR § 83.230.
Coordination
The Public Safety Partnership and Community Policing Act of 1994, as this Act specifies at 42 USC § 3796dd­
1(c) (5), requires applicants to certify that there has been appropriate coordination with all agencies that
may be affected by the applicant’s grant proposal if approved. Affected agencies may include, among oth­
ers, Offices of the United States Attorneys; state, local, or tribal prosecutors; or correctional agencies. The
applicant certifies that there has been appropriate coordination with all affected agencies.

As the duly authorized representative of the applicant, I certify that (a) I am familiar with the requirements of
these certifications and am authorized to make these certifications and provide these assurances and that (b)
any statements or representations of fact contained herein have an adequate factual basis (as determined
through inquiry, wherever appropriate) and are true and accurate to the best of my knowledge.
Type/Print name and title of chief executive of applicant government or other applicant entity
______________________________________________________________
Signature ______________________________
Date ____________________
(Chief executive of applicant government or other applicant entity)
On behalf of _____________________________________________________
(Name of applicant Tribal Government or other applicant entity)

87

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Appendix C. Community policing defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use of
partnerships and problem-solving techniques, to proactively address the immediate conditions that give rise to
public safety issues such as crime, social disorder, and fear of crime.
Community policing is composed of three key components:
1.
2.
3.

Community partnerships
Organizational transformation
Problem solving

Community partnerships
Community partnerships are collaborative partnerships between law enforcement agencies and the individuals
and organizations they serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large, and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems through
collaborative problem solving and improving public trust. The public should play a role in prioritizing and
addressing public safety problems.

Other government agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole departments, public works departments, neighboring law enforcement
agencies, health and human services departments, child support services, ordinance enforcement, and schools.

Community members or groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal and
informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource for
identifying community concerns. These factions of the community can be engaged in achieving specific goals at
town hall meetings, neighborhood association meetings, decentralized offices or storefronts in the community,
and team beat assignments.

Nonprofits or service providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
common interests and can include such entities as victims groups, service clubs, support groups, issue groups,
advocacy groups, community development corporations, and the faith community.

88

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Private businesses
For-profit businesses also have a great stake in the health of the community and can be key partners because
they often bring considerable resources to bear in addressing problems of mutual concern. Businesses can help
identify problems and provide resources for responses, often including their own security technology and
community outreach. The local chamber of commerce and visitor centers can also assist in disseminating
information about police-business partnerships and initiatives, and crime prevention practices.

Media
The media represent a powerful mechanism by which to communicate with the community. They can assist with
publicizing community concerns and available solutions, such as services from government or community
agencies or new laws or codes that will be enforced. In addition, the media can have a significant impact on
public perceptions of the police, crime problems, and fear of crime.

Organizational transformation
Organizational transformation is the alignment of organizational management, structure, personnel, and
information systems to support community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way that departments are organized and managed and how
the infrastructure can be changed to support the philosophical shift behind community policing. It encourages
the application of modern management practices to increase efficiency and effectiveness. Community policing
emphasizes changes in organizational structures to institutionalize its adoption and infuse it throughout the
entire department, including the way it is managed and organized, its personnel, and its technology.

Agency management
Under the community policing model, police management infuses community policing ideals throughout the
agency by making a number of critical changes in climate and culture, leadership, formal labor relations,
decentralized decision-making and accountability, strategic planning, policing and procedures, organizational
evaluations, and increased transparency.
Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic problem
solving and partnerships. Formal organizational changes should support the informal networks and
communication that take place within agencies to support this orientation.
Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement community
policing and they use their position to influence and educate others about it. Leaders, therefore, must constantly
emphasize and reinforce community policing’s vision, values, and mission within their organization and support
and articulate a commitment to community policing as the predominant way of doing business.

89

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must be a part
of the process and function as partners in the adoption of the community policing philosophy. Including labor
groups in agency changes can ensure support for the changes that are imperative to community policing
implementation.
Decision making
Community policing calls for decentralization both in command structure and decision-making. Decentralized
decision making allows front-line officers to take responsibility for their role in community policing. When an
officer is able to create solutions to problems and take risks, he or she ultimately feels accountable for those
solutions and assumes a greater responsibility for the well-being of the community. Decentralized decision
making involves flattening the hierarchy of the agency, increasing tolerance for risk taking in problem-solving
efforts, and allowing officers discretion in handling calls. In addition, providing sufficient authority to coordinate
various resources to attack a problem and allowing officers the autonomy to establish relationships with the
community will help define problems and develop possible solutions.
Strategic planning
The department should have a written statement reflecting a department-wide commitment to community
policing and a plan that matches operational needs to available resources and expertise. If a strategic plan is to
have value, the members of the organization should be well-versed in it and be able to give examples of their
efforts that support the plan. Components such as the organization’s mission and values statement should be
simple and communicated widely.
Policies
Community policing affects the nature and development of department policies and procedures to ensure that
community policing principles and practices have an effect on activities on the street. Problem solving and
partnerships, therefore, should become institutionalized in policies, along with corresponding sets of
procedures, where appropriate.
Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued, and crime
rates) community policing calls for a broadening of police outcome measures to include greater community
satisfaction, less fear of crime, the alleviation of problems, and improvement in quality of life. Community
policing calls for a more sophisticated approach to evaluation—one that looks not only at measured outcomes,
but also at how feedback information is used.
Transparency
Community policing involves decision-making processes that are more open than traditional policing. If the
community is to be a full partner, the department needs mechanisms for readily sharing relevant information on
crime and social disorder problems and police operations with the community.

90

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Organizational structure
It is important that the organizational structure of the agency ensure that local patrol officers have decisionmaking authority and are accountable for their actions. This can be achieved through long-term assignments,
the development of officers who are generalists, and using special units appropriately.
Geographic deployment of patrol officers and specialized components
With community policing, there is a shift to the long-term assignment of officers to specific neighborhoods or
areas. Geographic deployment of patrol officers and specialized components can help enhance customer service
and facilitate more contact between police and citizens, thus establishing strong relationships and mutual
accountability. Patrol beat boundaries should be aligned to neighborhood boundaries to enhance officers’
understanding of communities within their patrol areas and to build trust within the community. Other
community policing partners should become familiar with both the patrol officers and community policing
officers assigned within each patrol beat to coordinate government and nongovernment community policing
activities.
Despecialization
To achieve community policing goals, the culture of policing should strive to have officers have to be able to
handle multiple responsibilities and take a team approach to collaborative problem solving and partnering with
the community. Community policing encourages its adoption agency-wide, not just by special units, although
there may be a need for specialist units that are tasked with identifying and solving particularly complex
problems or managing complex partnerships.
Resources (time, finances, and people)
Agencies have to devote the necessary human and financial resources and the investment of time to support
community policing to ensure that problem-solving efforts are robust and that partnerships are sustained and
effective.

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an agency
including recruitment, hiring, selection, and retention of all law enforcement agency staff, from sworn officers to
civilians and volunteers. Personnel evaluations, supervision, and training must also be aligned with the agencies’
community policing values.
Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their recruitment,
selection, and hiring processes. Job descriptions should recognize community policing and problem-solving
responsibilities and encourage the recruitment of officers who have a spirit of service, not just a spirit of
adventure. A community policing agency must also thoughtfully examine where it looks for recruits, whom it is
recruiting and hiring, and what is being tested. Agencies are also encouraged to seek community involvement in
this process through the identification of competencies and participation in review boards.

91

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are
incorporated into job descriptions. Performance, reward, and promotional procedures should support sound
problem-solving activities, proactive policing, community collaboration, and citizen satisfaction with police
services.
Training
Training at all levels—academy, field, and in-service—must support community policing principles and tactics. It
also needs to encourage creative thinking, a proactive orientation, communication and analytical skills, and
techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained to identify
and correct conditions that could lead to crime, raise public awareness, and engage the community in finding
solutions to problems. Field training officers and supervisors need to learn how to encourage problem solving
and help officers learn from other problem-solving initiatives. Until community policing is institutionalized
within the organization, training in its fundamental principles will need to take place regularly.

Information technology systems
Community policing is highly information-intensive, and technology plays a central role in providing ready
access to quality information. Accurate and timely information makes problem-solving efforts more effective
and ensures that officers are informed about the crime and community conditions of their patrol beat. In
addition, technological enhancements can greatly assist with accessing information to provide vital resources,
improving two-way communication with citizens, and developing agency accountability systems and
performance outcome measures.
Communication / access to data
Technology provides agencies with an important forum by which to communicate externally with the public
and internally within their organization. To communicate with the public, community policing encourages
agencies to develop two-way communication systems through the Internet that allow for online reports; reverse
911; e-mail alerts; Internet social media discussion forums; and feedback on interactive applications (such as
surveys and geographical information), thereby creating open, ongoing dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters, e-mail and
enhanced incident reporting, dispatch functions, and communications interoperability with other entities for
more efficient operations. Community policing also encourages the use of technology to develop accountability
and performance measurement systems that are timely and contain accurate metrics and a broad array of
measures and information.
Community policing encourages the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers in their
patrol cars or through personal data devices. In addition, technology can support crime/problem analysis
functions by enabling agencies to gather more detailed information about offenders, victims, crime locations,
and quality-of-life concerns, and to further enhance analysis.

92

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
SAFECOM guidance
The U.S. Department of Homeland Security Office of Emergency Communications, in coordination with various
stakeholder groups, develops the annual SAFECOM Guidance on Emergency Communications Grants. The
guidance provides recommendations to award recipients seeking funding for interoperable emergency
communications projects, including allowable costs, items to consider when funding emergency
communications projects, awards management best practices for emergency communications awards, and
information on standards that ensure greater interoperability. The guidance is intended to ensure that federally
funded investments are compatible and support national goals and objectives for improving interoperability
nationwide. Recipients (including sub-recipients) that are using CPD funds to support emergency
communications activities should comply with the latest version of SAFECOM Guidance, including provisions on
technical standards that ensure and enhance interoperable communications. The most recent version of
SAFECOM guidance is available at www.safecomprogram.gov/grant/Default.aspx.
Quality and accuracy of data
Information is only as good as its source; therefore, it is not useful if it is of questionable quality and accuracy.
Community policing encourages agencies to put safeguards in place to ensure that information from various
sources is collected in a systematic fashion and entered into central systems that are linked to one another and
checked for accuracy so that it can be used effectively for strategic planning, problem solving, and performance
measurement.

Problem solving
The process of engaging in the proactive and systematic examination of identified problems to develop and
evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving must
be infused into all police operations and guide decision-making efforts. Agencies are encouraged to think
innovatively about their responses and view making arrests as only one of a wide array of potential responses. A
major conceptual vehicle for helping officers to think about problem solving in a structured and disciplined way
is the SARA (scanning, analysis, response, and assessment) problem-solving model.

Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem, determine the
scope of seriousness of the problem, and establish baseline measures. An inclusive list of stakeholders for the
selected problem is typically identified in this phase. A problem can be thought of as two or more incidents
similar in one or more ways and that is of concern to the police and the community. Problems can be a type of
behavior, a place, a person or persons, a special event or time, or a combination of any of these. The police, with
input from the community, should identify and prioritize concerns.

93

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an understanding
of the dynamics of the problem, develop an understanding of the limits of current responses, establish
correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is important to
find out as much as possible about each aspect of the crime triangle by asking who?, what?, when?, where?,
how?, why?, and why not? about the victim, offender, and crime location.

Response: Developing solutions to bring about lasting reductions in the number and extent of
problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from totally eliminating the problem through substantially
reducing the problem or reducing the amount of harm caused by the problem to improving the quality of
community cohesion.

Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the problem
declined and if the response contributed to the decline. This information not only assists the current effort but
also gathers data that build knowledge for the future. Strategies and programs can be assessed for process,
outcomes, or both. If the responses implemented are not effective, the information gathered during analysis
should be reviewed. New information may have to be collected before new solutions can be developed and
tested. The entire process should be viewed as circular rather than linear, meaning that additional scanning,
analysis, or responses may be required.

Using the crime triangle to focus on immediate conditions (victim/offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the victim,
offender, and location (the crime triangle) and those factors that could have an impact on them, for example,
capable guardians for victims (e.g., security guards, teachers, and neighbors), handlers for offenders (e.g.,
parents, friends, and probation), and managers for locations (e.g., business merchants, park employees, and
motel clerks). Rather than focusing primarily on addressing the root causes of a problem, the police focus on the
factors that are within their reach, such as limiting criminal opportunities and access to victims, increasing
guardianship, and associating risk with unwanted behavior.

94

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Appendix D. National Institute of Justice (NIJ) bulletproof vest
standards
The following information was adapted from NIJ Guide 100-98, “Selection and Application Guide to Police Body
Armor.” The publication in its entirety may be requested from:
National Law Enforcement and Corrections Technology Center (NLECTC)
2277 Research Boulevard
Rockville, MD 20850
800-248-2742
The publication may also be downloaded from the center’s website: https://justnet.org/about/nlectc­
system.html.
“NIJ’s policy on body armor has always been that preserving the life of the police
officer is the sole criteria on which to judge body armor effectiveness. At present, an
officer may select a garment that corresponds to an appropriate threat level and be
confident that armor in compliance with NIJ’s standard will defeat the stated threat
level.”

Type I (.22 LR; .38 Special)
Type I body armor is light. This is the minimum level of protection every officer should have, and the armor
should be routinely worn at all times while on duty. Type I body armor was the armor issued during the NIJ
demonstration project in the mid-1970s. Most agencies today, however, because of increasing threats, opt for a
higher level of protection.
This armor protects against .22 long rifle high-velocity lead bullets, with nominal masses of 2.6 g (40 gr),
impacting at a velocity of 320 m/s (1,050 ft/s) or less, and against .38 special round-nose lead bullets, with
nominal masses of 10.2 g (158 gr), impacting at a velocity of 259 m/s (850 ft/s) or less. It also provides protection
against most other .25 and .32 caliber handgun rounds.

Type II-A (lower velocity .357 Magnum; 9mm)
Type II-A body armor is well suited for full-time use by police departments, particularly those seeking protection
for their officers from lower velocity .357 Magnum and 9mm ammunition.
This armor protects against .357 Magnum jacketed soft-point bullets, with nominal masses of 10.2 g (158 gr),
impacting at a velocity of 381 m/s (1,250 ft/s) or less, and against 9mm full-metal jacketed bullets, with nominal
masses of 8.0 g (124 gr), impacting at a velocity of 332 m/s (1,175 ft/s). It also protects against such threats as .45
auto., .38 special +P, and some other factory loads in caliber .357 Magnum and 9mm as well as the Type I threats.

Type II (higher velocity .357 Magnum; 9mm)
Type II body armor is heavier and bulkier than either Types I or II-A. It is worn full-time by officers seeking
protection against higher velocity .357 Magnum and 9mm ammunition.

95

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
This armor protects against .357 Magnum jacketed soft-point bullets, with nominal masses of 10.2 g (158 gr),
impacting at a velocity of 425 m/s (1,395 ft/s) or less, and against 9mm full-jacketed bullets, with nominal
velocities of 358 m/s (1,175 ft/s). It also protects against most other factory loads in caliber .357 Magnum and
9mm as well as the Type I and II-A threats.

Type III-A (.44 Magnum; submachine gun 9mm)
Type III-A body armor provides the highest level of protection currently available from concealable body armor
and is generally suitable for routine wear in many situations. However, departments located in hot, humid
climates may need to evaluate the use of Type III-A armor carefully.
This armor protects against .44 Magnum lead semi-wadcutter bullets with gas checks, nominal masses of 15.55 g
(240 gr), impacting at a velocity of 426 m/s (1,400 ft/s) or less. It also provides protection against most handgun
threats as well as the Type I, II-A, and II threats.

Type III (high-powered rifle)
Type III body armor is clearly intended only for tactical situations when the threat warrants such protection, such
as barricade confrontations involving sporting rifles.
This armor, normally of hard or semi-rigid construction, protects against 7.62 mm full-metal jacketed bullets (U.S.
military designation M80), with nominal masses of 9.7 g (150 gr), impacting at a velocity of 838 m/s (2,750 ft/s) or
less. It also provides protection against threats such as 223 Remington (5.56 mm FMJ), 30 Carbine FMJ, and 12­
gauge rifled slug, as well as the Type I through III-A threats.

Type IV (armor-piercing rifle)
Type IV body armor provides the highest level of protection currently available. Because this armor is intended
to resist armor piercing bullets, it often uses ceramic materials. Such materials are brittle in nature and may
provide only single-shot protection, since the ceramic tends to break up when struck. As with Type III armor,
Type IV armor is clearly intended only for tactical situations when the threats warrant such protection.
This armor protects against .30-06 caliber armor-piercing bullets (U.S. military designation AMP2), with nominal
masses of 10.8 g (166 gr), impacting at a velocity of 868 m/s (2,850 ft/s) or less. It also provides at least single-hit
protection against the Type I through III threats.

Special type
A purchaser who has a special requirement for a level of protection other than one of the above standard threat
levels should specify the exact test rounds and minimum impact velocities to be used and indicate that this
standard shall govern in all other respects.

96

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Appendix E. Whistleblower protection (41 U.S.C. § 4712)
Enhancement of contractor protection from reprisal for disclosure of certain information
(a) Prohibition of reprisals.-­
(1) In general.--An employee of a contractor, subcontractor, grantee, or subgrantee or personal ser­
vices contractor may not be discharged, demoted, or otherwise discriminated against as a reprisal
for disclosing to a person or body described in paragraph (2) information that the employee rea­
sonably believes is evidence of gross mismanagement of a Federal contract or grant, a gross waste
of Federal funds, an abuse of authority relating to a Federal contract or grant, a substantial and spe­
cific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal
contract (including the competition for or negotiation of a contract) or grant.
(2) Persons and bodies covered.--The persons and bodies described in this paragraph are the persons
and bodies as follows:
(A) A Member of Congress or a representative of a committee of Congress.
(B) An Inspector General.
(C) The Government Accountability Office.
(D) A Federal employee responsible for contract or grant oversight or management at the relevant
agency.
(E) An authorized official of the Department of Justice or other law enforcement agency.
(F) A court or grand jury.
(G) A management official or other employee of the contractor, subcontractor, or grantee who has
the responsibility to investigate, discover, or address misconduct.
(3) Rules of construction.--For the purposes of paragraph (1)-­
(A) an employee who initiates or provides evidence of contractor, subcontractor, or grantee mis­
conduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a Fed­
eral contract or grant shall be deemed to have made a disclosure covered by such paragraph;
and
(B) a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an
executive branch official, unless the request takes the form of a non-discretionary directive and
is within the authority of the executive branch official making the request.
(b) Investigation of complaints.-­
(1) Submission of complaint.--A person who believes that the person has been subjected to a reprisal
prohibited by subsection (a) may submit a complaint to the Inspector General of the executive
agency involved. Unless the Inspector General determines that the complaint is frivolous, fails to
allege a violation of the prohibition in subsection (a), or has previously been addressed in another
Federal or State judicial or administrative proceeding initiated by the complainant, the Inspector
General shall investigate the complaint and, upon completion of such investigation, submit a re­
port of the findings of the investigation to the person, the contractor or grantee concerned, and the
head of the agency.
(2) Inspector General action.-­
(A) Determination or submission of report on findings.--Except as provided under subpara­
graph (B), the Inspector General shall make a determination that a complaint is frivolous, fails to
allege a violation of the prohibition in subsection (a), or has previously been addressed in an­
other Federal or State judicial or administrative proceeding initiated by the complainant or
submit a report under paragraph (1) within 180 days after receiving the complaint.
97

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
(B) Extension of time.--If the Inspector General is unable to complete an investigation in time to
submit a report within the 180-day period specified in subparagraph (A) and the person sub­
mitting the complaint agrees to an extension of time, the Inspector General shall submit a re­
port under paragraph (1) within such additional period of time, up to 180 days, as shall be
agreed upon between the Inspector General and the person submitting the complaint.
(3) Prohibition on disclosure.--The Inspector General may not respond to any inquiry or disclose any
information from or about any person alleging the reprisal, except to the extent that such response
or disclosure is-­
(A) made with the consent of the person alleging the reprisal;
(B) made in accordance with the provisions of section 552a of title 5 or as required by any other
applicable Federal law; or
(C) necessary to conduct an investigation of the alleged reprisal.
(4) Time limitation.--A complaint may not be brought under this subsection more than three years
after the date on which the alleged reprisal took place.
(c) Remedy and enforcement authority.-­
(1) In general.--Not later than 30 days after receiving an Inspector General report pursuant to subsec­
tion (b), the head of the executive agency concerned shall determine whether there is sufficient
basis to conclude that the contractor or grantee concerned has subjected the complainant to a re­
prisal prohibited by subsection (a) and shall either issue an order denying relief or shall take one or
more of the following actions:
(A) Order the contractor or grantee to take affirmative action to abate the reprisal.
(B) Order the contractor or grantee to reinstate the person to the position that the person held
before the reprisal, together with compensatory damages (including back pay), employment
benefits, and other terms and conditions of employment that would apply to the person in that
position if the reprisal had not been taken.
(C) Order the contractor or grantee to pay the complainant an amount equal to the aggregate
amount of all costs and expenses (including attorneys' fees and expert witnesses' fees) that
were reasonably incurred by the complainant for, or in connection with, bringing the com­
plaint regarding the reprisal, as determined by the head of the executive agency.
(2) Exhaustion of remedies.--If the head of an executive agency issues an order denying relief under
paragraph (1) or has not issued an order within 210 days after the submission of a complaint under
subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30
days after the expiration of the extension of time, and there is no showing that such delay is due to
the bad faith of the complainant, the complainant shall be deemed to have exhausted all adminis­
trative remedies with respect to the complaint, and the complainant may bring a de novo action at
law or equity against the contractor or grantee to seek compensatory damages and other relief
available under this section in the appropriate district court of the United States, which shall have
jurisdiction over such an action without regard to the amount in controversy. Such an action shall,
at the request of either party to the action, be tried by the court with a jury. An action under this
paragraph may not be brought more than two years after the date on which remedies are deemed
to have been exhausted.
(3) Admissibility of evidence.--An Inspector General determination and an agency head order deny­
ing relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity
brought pursuant to this subsection.
(4) Enforcement of orders.--Whenever a person fails to comply with an order issued under paragraph
(1), the head of the executive agency concerned shall file an action for enforcement of such order in
98

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
the United States district court for a district in which the reprisal was found to have occurred. In any
action brought under this paragraph, the court may grant appropriate relief, including injunctive
relief, compensatory and exemplary damages, and attorney fees and costs. The person upon whose
behalf an order was issued may also file such an action or join in an action filed by the head of the
executive agency.
(5) Judicial review.--Any person adversely affected or aggrieved by an order issued under paragraph
(1) may obtain review of the order's conformance with this subsection, and any regulations issued
to carry out this section, in the United States court of appeals for a circuit in which the reprisal is
alleged in the order to have occurred. No petition seeking such review may be filed more than 60
days after issuance of the order by the head of the executive agency. Review shall conform to chap­
ter 7 of title 5. Filing such an appeal shall not act to stay the enforcement of the order of the head of
an executive agency, unless a stay is specifically entered by the court.
(6) Burdens of proof.--The legal burdens of proof specified in section 1221(e) of title 5 shall be control­
ling for the purposes of any investigation conducted by an Inspector General, decision by the head
of an executive agency, or judicial or administrative proceeding to determine whether discrimina­
tion prohibited under this section has occurred.
(7) Rights and remedies not waivable.--The rights and remedies provided for in this section may not
be waived by any agreement, policy, form, or condition of employment.
(d) Notification of employees.--The head of each executive agency shall ensure that contractors, subcon­
tractors, and grantees of the agency inform their employees in writing of the rights and remedies pro­
vided under this section, in the predominant native language of the workforce.
(e) Construction.--Nothing in this section may be construed to authorize the discharge of, demotion of, or
discrimination against an employee for a disclosure other than a disclosure protected by subsection (a)
or to modify or derogate from a right or remedy otherwise available to the employee.
(f) Exceptions.-­
(1) This section shall not apply to any element of the intelligence community, as defined in section 3(4)
of the National Security Act of 1947 (50 U.S.C. § 401a(4)).
(2) This section shall not apply to any disclosure made by an employee of a contractor, subcontractor,
or grantee of an element of the intelligence community if such disclosure-­
(A) relates to an activity of an element of the intelligence community; or
(B) was discovered during contract, subcontract, or grantee services provided to an element of the
intelligence community.
(g) Definitions.--In this section:
(1) The term “abuse of authority” means an arbitrary and capricious exercise of authority that is incon­
sistent with the mission of the executive agency concerned or the successful performance of a con­
tract or grant of such agency.
(2) The term “Inspector General” means an Inspector General appointed under the Inspector General
Act of 1978 and any Inspector General that receives funding from, or has oversight over contracts or
grants awarded for or on behalf of, the executive agency concerned.
(h) Construction.--Nothing in this section, or the amendments made by this section, 1 shall be construed
to provide any rights to disclose classified information not otherwise provided by law.
(i) [Repealed by Pub.L. 114-261, § 1(a)(3)(A)(ii), Dec. 14, 2016, 130 Stat. 1362]

99

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Appendix F. 2 C.F.R. Appendix II to Part 200: Contract provisions for
nonfederal entity contracts under federal awards
In addition to other provisions required by the federal agency or nonfederal entity, all contracts made by the
nonfederal entity under the federal award must contain provisions covering the following, as applicable.
(A) Contracts for more than the simplified acquisition threshold currently set at $150,000, which is the inflation
adjusted amount determined by the Civilian Agency Acquisition Council and the Defense Acquisition Regula­
tions Council (Councils) as authorized by 41 U.S.C. 1908, must address administrative, contractual, or legal reme­
dies in instances where contractors violate or breach contract terms, and provide for such sanctions and penal­
ties as appropriate.
(B) All contracts in excess of $10,000 must address termination for cause and for convenience by the non-Federal
entity including the manner by which it will be effected and the basis for settlement.
(C) Equal Employment Opportunity. Except as otherwise provided under 41 CFR Part 60, all contracts that meet
the definition of “federally assisted construction contract” in 41 CFR Part 60-1.3 must include the equal oppor­
tunity clause provided under 41 CFR 60-1.4(b), in accordance with Executive Order 11246, “Equal Employment
Opportunity” (30 FR 12319, 12935, 3 CFR Part, 1964-1965 Comp., p. 339), as amended by Executive Order 11375,
“Amending Executive Order 11246 Relating to Equal Employment Opportunity,” and implementing regulations
at 41 CFR part 60, “Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Depart­
ment of Labor.”
(D) Davis-Bacon Act, as amended (40 U.S.C. 3141-3148). When required by Federal program legislation, all prime
construction contracts in excess of $2,000 awarded by non-Federal entities must include a provision for compli­
ance with the Davis-Bacon Act (40 U.S.C. 3141-3144, and 3146-3148) as supplemented by Department of Labor
regulations (29 CFR Part 5, “Labor Standards Provisions Applicable to Contracts Covering Federally Financed and
Assisted Construction”). In accordance with the statute, contractors must be required to pay wages to laborers
and mechanics at a rate not less than the prevailing wages specified in a wage determination made by the Sec­
retary of Labor. In addition, contractors must be required to pay wages not less than once a week. The non-Fed­
eral entity must place a copy of the current prevailing wage determination issued by the Department of Labor in
each solicitation. The decision to award a contract or subcontract must be conditioned upon the acceptance of
the wage determination. The non-Federal entity must report all suspected or reported violations to the Federal
awarding agency. The contracts must also include a provision for compliance with the Copeland “Anti-Kickback”
Act (40 U.S.C. 3145), as supplemented by Department of Labor regulations (29 CFR Part 3, “Contractors and Sub­
contractors on Public Building or Public Work Financed in Whole or in Part by Loans or Grants from the United
States”). The Act provides that each contractor or subrecipient must be prohibited from inducing, by any means,
any person employed in the construction, completion, or repair of public work, to give up any part of the com­
pensation to which he or she is otherwise entitled. The non-Federal entity must report all suspected or reported
violations to the Federal awarding agency.
(E) Contract Work Hours and Safety Standards Act (40 U.S.C. 3701-3708). Where applicable, all contracts awarded
by the non-Federal entity in excess of $100,000 that involve the employment of mechanics or laborers must in­
clude a provision for compliance with 40 U.S.C. 3702 and 3704, as supplemented by Department of Labor regula­
tions (29 CFR Part 5). Under 40 U.S.C. 3702 of the Act, each contractor must be required to compute the wages of
every mechanic and laborer on the basis of a standard work week of 40 hours. Work in excess of the standard
work week is permissible provided that the worker is compensated at a rate of not less than one and a half times
100

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
the basic rate of pay for all hours worked in excess of 40 hours in the work week. The requirements of 40 U.S.C.
3704 are applicable to construction work and provide that no laborer or mechanic must be required to work in
surroundings or under working conditions which are unsanitary, hazardous or dangerous. These requirements
do not apply to the purchases of supplies or materials or articles ordinarily available on the open market, or con­
tracts for transportation or transmission of intelligence.
(F) Rights to Inventions Made Under a Contract or Agreement. If the Federal award meets the definition of “fund­
ing agreement” under 37 CFR §401.2 (a) and the recipient or subrecipient wishes to enter into a contract with a
small business firm or nonprofit organization regarding the substitution of parties, assignment or performance
of experimental, developmental, or research work under that “funding agreement,” the recipient or subrecipient
must comply with the requirements of 37 CFR Part 401, “Rights to Inventions Made by Nonprofit Organizations
and Small Business Firms Under Government Grants, Contracts and Cooperative Agreements,” and any imple­
menting regulations issued by the awarding agency.
(G) Clean Air Act (42 U.S.C. 7401-7671q.) and the Federal Water Pollution Control Act (33 U.S.C. 1251-1387), as
amended—Contracts and subgrants of amounts in excess of $150,000 must contain a provision that requires the
non-Federal award to agree to comply with all applicable standards, orders or regulations issued pursuant to the
Clean Air Act (42 U.S.C. 7401-7671q) and the Federal Water Pollution Control Act as amended (33 U.S.C. 1251­
1387). Violations must be reported to the Federal awarding agency and the Regional Office of the Environmental
Protection Agency (EPA).
(H) Debarment and Suspension (Executive Orders 12549 and 12689)—A contract award (see 2 CFR 180.220)
must not be made to parties listed on the government wide exclusions in the System for Award Management
(SAM), in accordance with the OMB guidelines at 2 CFR 180 that implement Executive Orders 12549 (3 CFR part
1986 Comp., p. 189) and 12689 (3 CFR part 1989 Comp., p. 235), “Debarment and Suspension.” SAM Exclusions
contains the names of parties debarred, suspended, or otherwise excluded by agencies, as well as parties de­
clared ineligible under statutory or regulatory authority other than Executive Order 12549.
(I) Byrd Anti-Lobbying Amendment (31 U.S.C. 1352)—Contractors that apply or bid for an award exceeding
$100,000 must file the required certification. Each tier certifies to the tier above that it will not and has not used
Federal appropriated funds to pay any person or organization for influencing or attempting to influence an of­
ficer or employee of any agency, a member of Congress, officer or employee of Congress, or an employee of a
member of Congress in connection with obtaining any Federal contract, grant or any other award covered by 31
U.S.C. 1352. Each tier must also disclose any lobbying with non-Federal funds that takes place in connection with
obtaining any Federal award. Such disclosures are forwarded from tier to tier up to the non-Federal award.
(J) See §200.322 Procurement of recovered materials.

101

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Appendix G. Remittance of Interest Earned Amounts
2 CFR § 200.305 (b)(9) – Payment (remittance of interest earned)
1.

Interest earned amounts up to $500 per year may be retained by the non-federal entity for administrative
expense. Any additional interest earned on federal advance payments deposited in interest-bearing accounts
must be remitted annually to the Department of Health and Human Services Payment Management System
(PMS) through an electronic medium using either Automated Clearing House (ACH) network or a Fedwire
Funds Service payment. Remittances must include pertinent information of the payee and nature of payment
in the memo area (often referred to as “addenda records” by Financial Institutions) as that will assist in the
timely posting of interest earned on federal funds. Pertinent details include the Payee Account Number (PAN)
if the payment originated from PMS, or Agency information if the payment originated from ASAP, NSF or an­
other federal agency payment system. The remittance must be submitted as follows:
i. For ACH Returns:
Routing Number: 051036706
Account number: 303000
Bank Name and Location: Credit Gateway - ACH Receiver St. Paul, MN
ii. For Fedwire Returns*:
Routing Number: 021030004
Account number: 75010501
Bank Name and Location: Federal Reserve Bank Treas NYC/Funds Transfer Division New York, NY
(* Please note organization initiating payment is likely to incur a charge from your Financial Institution
for this type of payment)
iii. For International ACH Returns:
Beneficiary Account: Federal Reserve Bank of New York/ITS (FRBNY/ITS)
Bank: Citibank N.A. (New York)
Swift Code: CITIUS33
Account Number: 36838868
Bank Address: 388 Greenwich Street, New York, NY 10013
Payment Details (Line 70): Agency
Name (abbreviated when possible) and ALC Agency POC: Michelle Haney, 301-492-5065
iv. For recipients that do not have electronic remittance capability, please make check** payable to:
“The Department of Health and Human Services.”
Mail Check to Treasury approved lockbox:
HHS Program Support Center, P.O. Box 530231, Atlanta, GA 30353-0231
(** Please allow 4-6 weeks for processing of a payment by check to be applied to the appropriate PMS
account)
v.

Any additional information/instructions may be found on the PMS Web site at
http://www.dpm.psc.gov/

102

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual

Glossary of Terms
Allowable costs.
TRGP-Equipment/Training – Allowable costs are expenses that may be funded by this award program. COPS
Office TRGP-E/T provides funding for equipment, services, and technology purchased on or after the award start
date. Upon review of your submitted budget, any unallowable costs were removed. The FCM that was included
in your award package outlined your allowable costs and noted any relevant revisions that were made to your
original budget submission.
TRGP-Hiring – Allowable costs are costs that will be paid for by this award program. The only allowable costs
under TRGP-Hiring are the approved full-time, entry-level salaries and fringe benefits of sworn career law
enforcement officers hired or rehired on or after the award start date. TRGP-Hiring award funds may be used to
hire or rehire experienced officers, but any costs higher than entry-level must be paid by your agency with local
funds. Award funding must be limited to your agency’s entry-level sworn officer salary and benefits. Upon
review of your submitted budget, any unallowable costs were removed. The FCM, which was included in your
award package, specifies the amount of TRGP-Hiring funds awarded to your agency for officer salaries and
approved benefits, and it identifies the final officer salary and fringe benefit categories and amounts for which
your agency was approved. Approved entry-level salaries and benefits paid during basic academy training are
allowable when it is the agency’s policy to pay all newly hired officers during this training.
Audit. Work done by auditors, including both the OIG and state or local auditors, to examine financial
statements and to review
•
•
•
•

compliance with laws and regulations;
economy and efficiency of operations;
effectiveness in achieving program results;
allowability of costs claimed against the award.

Authorized official. The authorized official is the individual in your organization who has final authority and
responsibility for all programmatic and financial decisions regarding this award. At the time of award
application, your agency listed the government executive (usually the Tribal Chief, Chairman, President, etc.) for
your agency. This executive is listed on your award document and is understood to be your authorized official. If
any of the executive information is incorrect, please submit the correct information to the COPS Office by
completing an official Change of Information form available online at www.cops.usdoj.gov.
Automated booking system. An automated booking system captures arrestee fingerprints and photographic
information electronically and often has the ability to transfer that information to a departmental or state-wide
database.
Automated Fingerprint Identification System (AFIS). An AFIS system is a highly specialized biometrics system
that compares a single fingerprint image with a database of fingerprint images. Fingerprint images are collected
from crime scenes or are taken from criminal suspects when they are arrested. Fingerprint images may be
captured by placing a finger on a scanner or by electronically scanning inked impressions on paper.

103

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Award number. The award number identifies your agency’s specific TRGP award, and can be found on your
Award Document. This number should be used as a reference when corresponding with the COPS Office. Your
award number is in the following format: 2017-HE-WX-0000 for TRGP-E/T awards and 2017-HH-WX-0000 for
TRGP-Hiring awards funded in FY 2017. The COPS Office tracks award information based upon this number.
Award package. The award package includes your TRGP award document, Financial Clearance Memorandum
(FCM), and award congratulatory letter; it may be accessed through the “Account Access” tab on the COPS Office
website (www.cops.usdoj.gov). Your agency’s TRGP award document will list your award number, government
executive, award amount, number and hiring category of positions awarded, award start and end dates, and all
terms and conditions (including any special conditions placed on your agency’s TRGP award). Your law
enforcement and government executives have 90 days from the date on your award congratulatory letter to log
on to their accounts at https://portal.cops.usdoj.govand electronically sign the award document and submit it
to the COPS Office. Your agency’s FCM will specify the final amount of TRGP funds awarded to your agency for
officer salaries and approved fringe benefits.
Award start date. This is the date on or after which your agency is authorized to purchase any allowable
equipment, services, or other costs that were approved by the COPS Office. The award start date is found on
your award document. Recipients may not expend funds prior to this date without written approval from the COPS
Office.
Career law enforcement officer. The COPS Office statute defines a career law enforcement officer as a person
hired on a permanent basis who is authorized by law, or by a state or local public agency, to engage in or
oversee the prevention, detection, or investigation of violations of criminal laws.
Catalog of Federal Domestic Assistance (CFDA). The CFDA is an annual government-wide publication that
contains a description and index of all forms of federal assistance. Each program is assigned a CFDA number,
which is used by auditors to track award revenues under the Single Audit Act. It is also used in participating
states by state single points of contact in conducting the required intergovernmental reviews under Executive
Order 12372. The CFDA number for the COPS Office TRGP award is 16.710.
Closeout. This is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met by the
recipient and awarding agency.
Cognizant federal agency. Your cognizant federal agency is generally the federal agency that provides your
agency with the most federal money. The Office of Management and Budget (OMB) may have already assigned
your cognizant federal agency to you. If this is the first federal award that your organization has received, the
U.S. Department of Justice (DOJ) is your cognizant federal agency.
Community policing. Community policing is a philosophy that promotes organizational strategies that support
the systematic use of partnerships and problem-solving techniques to proactively address the immediate
conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. All newly hired,
additional, or rehired officers (or an equal number of redeployed veteran officers) funded under COPS Office
programs must engage in community policing activities and in the implementation of your community policing
plan.

104

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Computer Aided Dispatch (CAD) system. Computer database that can track calls for service, maintain status of
units available, provide various reports, produce address histories, and support electronic mail. With the
installation of integrated CAD systems, officers are able to receive calls for service on their mobile data terminals
rather than over the radio. Radios can then be used only for serious emergencies.
Consortium. A consortium is a group of two or more governmental entities that agree to form a partnership to
provide law enforcement services to their constituent communities.
COPS Office finance staff. The COPS Office finance staff handles your agency’s financial and budgetary needs
related to this award. A staff accountant has been assigned to your state and is available to answer any questions
that you may have concerning the financial aspects of your award. To identify your staff accountant, please call
the COPS Office Response Center at 800-421-6770 or visit the COPS Office website at www.cops.usdoj.gov.
COPS Office. The Office of Community Oriented Policing Services (COPS Office) is the division of the U.S.
Department of Justice that is the grantor agency for your award. The COPS Office is responsible for assisting your
agency with the administration and maintenance of your award for the entire award period. You can reach the
COPS Office at 800-421-6770.
Data Universal Numbering System (DUNS) number. Since FY 2004, the Office of Management and Budget
(OMB) has required all agencies applying for federal funding to obtain this number prior to application. The
DUNS number is a unique nine- or thirteen-digit identification number that is assigned upon request to agencies
by Dun & Bradstreet (D&B). This number will be used by the Federal Government to better track award recipient
information throughout the award cycle and to provide consistent name and address data for electronic award
application systems. To obtain a DUNS number, visit the Dun & Bradstreet website at www.dnb.com or call
866-705-5711.
Employer Identification Number (EIN)/OJP vendor number. This number is usually your agency’s nine-digit
federal tax identification number as assigned to you by the Internal Revenue Service (IRS). Your
accounting/bookkeeping department should have this number. In some cases, the EIN has been previously
assigned to another agency within your jurisdiction. In this instance, a new vendor number will be assigned to
you by the Office of the Chief Financial Officer. The newly assigned number is to be used for the COPS Office
administrative purposes only and should not be used for IRS purposes.
Federally recognized tribe. Tribal entities that are recognized and eligible for funding and services from the BIA
by virtue of their status as Indian tribes. They are acknowledged to have the immunities and privileges available
to other federally acknowledged Indian tribes by virtue of their government-to-government relationship with
the United States as well as the responsibilities, power, limitation, and obligations of such tribes. Only federally
recognized tribes are eligible to apply for COPS Office award funds. For further information, contact: BIA, Division
of Tribal Government Services, MS-4631-MIB, 1849 C Street NW, Washington, DC 20240, 202-208-2475.
Gas mask. A gas mask is connected to a chemical air filter and is used to protect the face and lungs from toxic
gases.
Global Positioning System (GPS). Global positioning systems are a series of 24 geosynchronous satellites that
continuously transmit their positions. Each system is used in personal tracking, navigation, and automatic vehicle
location technologies.

105

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
Grant Monitoring Specialist. COPS Office Grant Monitoring Specialists are trained and available to assist you in
addressing any compliance-related questions regarding your award. Grant Monitoring Specialists plan and
conduct site visits and office-based grant reviews. During the life of your award, you may be selected for a
monitoring site visit to assess your compliance with the terms and agreements of the award program, to review
your community policing initiatives, and to provide technical and administrative support for your award. Please
contact the COPS Office Response Center at 800-421-6770 if you have any compliance-related questions.
Grant Program Specialist. COPS Office Grant Program Specialists are trained to assist you with implementing
and maintaining your award. A Grant Program Specialist is assigned to your state and is available to answer any
questions that you may have concerning the administrative aspects of your award. Your Grant Program
Specialist can assist you with such matters as requesting an extension on your award or modifying the award. To
obtain the name and phone number of your Grant Program Specialist, please contact the COPS Office Response
Center at 800-421-6770 or refer to the COPS Office website, www.cops.usdoj.gov.
Indirect costs. Indirect (F&A) costs are those costs incurred for a common or joint purpose benefiting more than
one cost objective. They are not readily attributable to the cost objectives that are being benefited. To facilitate
equitable distribution of indirect expenses to the specific cost objectives, it may be necessary to establish a
number of pools of indirect (F&A) costs. Indirect (F&A) cost pools must be distributed to benefited cost
objectives on bases that will produce equitable results in consideration of relative benefits derived. See 2 C.F.R. §
200.56 in the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards,
as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101. See the COPS Office website for a fact sheet
on indirect costs: https://cops.usdoj.gov/pdf/2017AwardDocs/ctas/Indirect_Cost_Rate_Fact_Sheet.pdf.
Interoperable communications. Communications interoperability refers to the ability of emergency response
officials to share information via voice and data signals on demand, in real time, when needed, and as
authorized. Interoperable communications policies, procedures, and technology are used to increase voice and
data information sharing among the law enforcement, fire service, and emergency medical service communities.
Local budget cycle. Your agency’s fiscal year: some common examples include January 1 to December 31,
October 1 to September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
Matching funds. What a locality must contribute as a cash match toward total allowable project costs over the
life of the program. There is no matching fund requirement for the TRGP program (although higher than entrylevel costs for hired or rehired officers must be paid with local funds).
Mobile data computer/laptop. A mobile data computer (MDC) is a computer terminal mounted in a vehicle
that is linked via wireless communication to a network that is often integrated with a CAD system. MDCs enable
officers to complete previously handwritten reports on a computer. This often eliminates the need to enter
duplicate information on multiple reports.
National Incident-Based Reporting System (NIBRS). A comprehensive reporting database where agencies
provide individual records for eight index crimes and 38 other offenses.
Obligation of funds. The COPS Office obligates federal funds when the award document is signed by the COPS
Office Director or his or her designated official. For the recipient, award funds are obligated when monies are
spent or orders are placed for approved items under your award. The term encumbrance is often used at the

106

2017 COPS Office Tribal Resources Grant Program (TRGP) Award Owner’s Manual
local and state levels to describe this type of transaction. Liquidated obligations are considered cash outlays or
monies actually spent. Unliquidated obligations are obligations incurred and recorded but not yet paid (accrual
basis of accounting) or not yet recorded and not yet paid (cash basis of accounting).
Originating Agency Identifier (ORI) number. This number is assigned by the FBI, and it is your agency’s unique
identifier. The first two letters are your state abbreviation, the next three numbers are your county’s code, and
the final two numbers identify your jurisdiction within your county. If your agency does not have an ORI number
assigned by the FBI, the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases,
the last two characters will be “ZZ”). It can be found on your award document. When you contact the COPS
Office with a question, please reference your ORI number (or your award number).
Primary law enforcement authority. An agency with primary law enforcement authority is the agency that is
the first responder to calls for service and has ultimate and final responsibility for the prevention, detection, or
investigation of violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994. The COPS Office is charged with
fulfilling the mandates of this law. The purposes of the law are to
• increase the number of community policing officers on the beat;
• provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community;
• encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime;
• encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.
Retention period. After 36 months of COPS Office funding, TRGP-Hiring recipients are required to retain each
additional COPS Office-funded position awarded using local, state, or other sources of non-COPS Office funds.
Each awarded position must be retained for at least 12 months following the conclusion of the 36 months of
federal funding for that position. This time span is referred to as the retention period.
System for Award Management (SAM). The SAM database is the repository for standard information about
federal financial assistance applicants, recipients, and subrecipients. Organizations that have previously
submitted applications via Grants.gov are already registered with SAM, as it is a requirement for Grants.gov
registration. Please note, however, that applicants must update or renew their SAM at least once per year to
maintain an active status. Information about registration procedures can be accessed at www.sam.gov.
Supplanting. For the purposes of your COPS Office award, supplanting means replacing state, local, or BIA funds
that otherwise would have been spent on law enforcement purposes with federal COPS Office funds. State, local,
and tribal governments are prohibited from supplanting throughout the award period. This means that your
agency may not use COPS Office funds to pay for any equipment/technology, services, or other items which, in
the absence of the COPS Office program, would otherwise have been funded with state or local funds or funds
supplied by the BIA. The COPS Office funds must instead be used to supplement, or increase, your law
enforcement budget. For additional information on supplanting, please review the TRGP-Hiring award condition
‘Supplementing, Not Supplanting’ or the TRGP-E/T award condition ‘Supplementing, Not Supplanting’ in this
manual.

107

2017 COPS Office Tribal Resources Grant Program
(TRGP) Award Owner’s Manual
This manual was created to assist COPS Office Tribal Resources Grant Program (TRGP) recipients with the
administrative and financial matters associated with their award.
For more information about your TRGP award, please contact your COPS Office Grant Program Specialist. If you
do not know the name or telephone number of your Grant Program Specialist, please contact the COPS Office
Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
To obtain details about COPS Office programs, call the COPS Office Response Center at 800-421-6770.
Visit the COPS Office online at www.cops.usdoj.gov.
Published September 2017

